Exhibit 10.10

 

 

 

LEASE AGREEMENT

BETWEEN

ALFIERI-100 SCHULTZ ASSOCIATES, L.P.

AS LANDLORD

-AND-

IKANOS COMMUNICATIONS, INC.

AS TENANT

 

PREMISES:   100 Schultz Drive,   Red Bank, New Jersey   Portion of 1st Floor  
3rd and 4th Floors DATED:   March 31, 2011

 

 

 



--------------------------------------------------------------------------------

INDEX

 

ARTICLE

 

CAPTION

  

PAGE

 

1

  Demised Premises, Term, Rent      2   

2

  Use      5   

3

  Preparation of the Demised Premises      6   

4

  When Demised Premises Ready for Occupancy      7   

5

  Additional Rent      7   

6

  Subordination to Mortgagees      13   

7

  Quiet Enjoyment      13   

8

  Assignment, Mortgaging, Subletting      14   

9

  Compliance with Laws and Requirements of Public Authorities      18   

10

  Insurance      19   

11

  Rules and Regulations      22   

12

  Tenant’s Changes      22   

13

  Tenant’s Property      25   

14

  Repairs and Maintenance      26   

15

  Electricity      27   

16

  Heating, Ventilation and Air-Conditioning      28   

17

  Landlord’s Other Services      29   

18

  Access, Changes in Building Facilities, Name      32   

19

  Notice of Accidents      34   

20

  Non-Liability and Indemnification      34   

21

  Destruction or Damage      35   

22

  Eminent Domain      36   

23

  Surrender      38   

24

  Conditions of Limitation      38   

 

-i-



--------------------------------------------------------------------------------

ARTICLE

 

CAPTION

  

PAGE

 

25

  Re-Entry by Landlord      39   

26

  Damages      40   

27

  Waivers      42   

28

  No Other Waivers or Modifications      42   

29

  Curing Tenant’s Defaults      43   

30

  Broker      44   

31

  Notices      44   

32

  Estoppel Certificate      44   

33

  Arbitration      45   

34

  No Other Representations, Construction, Governing Law      46   

35

  Security      47   

36

  Parties Bound      48   

37

  Consents      48   

38

  Mortgage Financing—Tenant Cooperation      49   

39

  Environmental Compliance      49   

40

  Holding Over      51   

41

  Certain Definitions and Constructions      51   

42

  Relocation of Tenant      52   

43

  Option to Renew      52   

44

  Right of First Negotiation      52   

EXHIBIT A—Description of Land

EXHIBIT B—Floor Plan

EXHIBIT C—Landlord’s Work

EXHIBIT D—Cleaning and Maintenance Specifications

EXHIBIT E—Rules and Regulations

EXHIBIT F—Definitions

EXHIBIT G—Sample Form of Letter of Credit

EXHIBIT H—Service Level Criteria

Schedule 3.02—Restoration Items for building exterior, roof and site

Schedule 6.01—Form of Wells Fargo SNDA

Schedule 8—Milestone Schedule



--------------------------------------------------------------------------------

LEASE, dated March 31, 2011 between ALFIERI-100 SCHULTZ ASSOCIATES, L.P., a New
Jersey Limited Partnership, c/o Alfieri Property Management, having its
principal office located at 399 Thornall Street, Edison, New Jersey 08818
(“Landlord”), and IKANOS COMMUNICATIONS, INC., a Delaware Corporation, having
its principal office located at 47669 Fremont Boulevard, Fremont, California
94538, Attn: Vice President, Worldwide Human Resources, with a copy to Pillsbury
Winthrop Shaw Pittman LLP, 2475 Hanover Street, Palo Alto, California 94304,
Attn: Allison Leopold Tilley, Esq. (“Tenant”).

PREAMBLE:

BASIC LEASE PROVISIONS AND DEFINITIONS

In addition to other terms elsewhere defined in this Lease, the following terms
whenever used in this Lease shall have the meanings set forth in this section,
unless such meanings are expressly modified, limited or expanded elsewhere
herein.

1. ADDITIONAL RENT shall mean all sums in addition to Fixed Rent payable by
Tenant to Landlord pursuant to the provisions of this Lease.

2. BUILDING shall mean 100 Schultz Drive, Red Bank, New Jersey

3. BUILDING HOURS shall be Monday through Friday, 7:30 am to 7:00 pm, and
Saturday, 7:00 am to 1:00 pm, but excluding those Building holidays as
established by Landlord (it being understood that Landlord shall not establish
any Building holidays that are not federal or New Jersey holidays), except that
common area lighting in the Building and Land shall be maintained for such
additional hours as, in Landlord’s reasonable judgment, is necessary or
desirable to insure proper operation of the Building and Land.

4. COMMENCEMENT DATE is August 1, 2011.

5. DEMISED PREMISES OR PREMISES shall be deemed to be 57,364 rentable square
feet.

6. EXHIBITS shall be the following, attached to this Lease and incorporated
herein and made a part hereof.

 

Exhibit A

  Description of Land

Exhibit B

  Floor Plan

Exhibit C

  Landlord’s Work

Exhibit D

  Cleaning and Maintenance Specifications

Exhibit E

  Rules and Regulations

Exhibit F

  Definitions

Exhibit G

  Sample Form of Letter of Credit

Exhibit H

  Service Level Criteria

 

1



--------------------------------------------------------------------------------

Schedule 3.02 Restoration Items for building exterior, roof and site

Schedule 6.01—Form of Wells Fargo SNDA

Schedule 8 – Milestone Schedule

7. FIXED RENT shall mean $9,560,666.66 for the Term, subject to the rent
concession set forth in Section 1.08, below, payable as follows:

 

A.

  Yearly Rate:    

Year(s)

 

Yearly Rate

 

1-6 2/3

  $1,434,100.00

B.

  Monthly Installment:    

Months

  Monthly Installment  

1-80

  $119,508.33

8. BROKER shall mean Jones Lang LaSalle.

9. TENANT’S PERCENTAGE shall be 57.364%.

10. PERMITTED USE shall be executive and general office use, sales use (but not
walk-in retail sales to the general public), research use and dry laboratory use
and for no other purpose.

11. PRIME RATE shall mean the rate as published in the Wall Street Journal.

12. SECURITY DEPOSIT shall mean Two Hundred Thirty Nine Thousand Seventeen
($239,017.00) Dollars.

13. TERM shall mean six (6) years and eight (8) months beginning on the
Commencement Date of August 1, 2011 and ending on March 31, 2018 (the
“Expiration Date”), unless extended pursuant to the option contained herein.

WITNESSETH:

ARTICLE 1

DEMISED PREMISES, TERM, RENT

1.01. Landlord hereby leases to Tenant, and Tenant hereby hires from Landlord,
the premises hereinafter described, in the building located at 100 Schultz
Drive, Red Bank, New Jersey (“Building”) on the parcel of land more particularly
described in Exhibit A (“Land”), for the Term hereinafter stated, for the rents
hereinafter reserved and upon and subject to the conditions (including
limitations, restrictions and reservations) and covenants hereinafter provided.
Each party hereby expressly covenants and agrees to observe and perform all of
the conditions and covenants herein contained on its part to be observed and
performed.

 

2



--------------------------------------------------------------------------------

1.02. The premises hereby leased to Tenant is a portion of the 1st floor and the
whole of the 3rd and 4th floors of the Building, as shown on the floor plans
annexed hereto as Exhibit B. Landlord and Tenant have mutually agreed that the
premises leased has a rentable area of 57,364 square feet which includes
Tenant’s allocable share of the common area (hereinafter “Rentable Area”). Said
premises, together with all fixtures and equipment which at the commencement, or
during the Term of this Lease are thereto attached (except items not deemed to
be included therein and removable by Tenant as provided in Article 13)
constitute the “Demised Premises”.

1.03. The Term of this Lease, for which the Demised Premises are hereby leased,
shall commence on the Commencement Date and shall end at 11:59 P.M. on the
Expiration Date or shall end on such earlier date upon which said Term may
expire or be canceled or terminated pursuant to any of the provisions of this
Lease or pursuant to law, unless extended as set forth herein.

1.04. The rents reserved under this Lease, for the Term thereof, shall be and
consist of:

(a) Fixed rent of $1,434,100.00 per year (calculated on the basis of $25.00 per
sq. ft. of the Rentable Area) which shall be payable in equal monthly
installments of $119,508.33 in advance on the first day of each and every
calendar month during the Term of this Lease, and;

(b) Additional rent consisting of all such other sums of money as shall become
due from and payable by Tenant to Landlord hereunder (for default in payment of
which Landlord shall have the same remedies as for a default in payment of fixed
rent), all to be paid to Landlord at its office, or such other place, or to such
agent at such place, as Landlord may designate by notice to Tenant, in lawful
money of the United States of America.

All payments of fixed rent and additional rent shall be paid electronically
pursuant to the following instructions:

 

Account Name    Account No.    ABA Routing No.    Name of Bank    Bank Address
   Bank Phone Number    Type of Account   

E-mail instructions for each wire payment are to be sent to arwires@alfieri.net.

1.05. Tenant shall pay the fixed rent and additional rent herein reserved
promptly as and when the same shall become due and payable, without demand
therefor and without any abatement, deduction, counterclaim or setoff
whatsoever, except as set forth in this Lease.

1.06. Late payments of any payment of rent, including monthly rent or any
portion thereof, and any additional rent which is not received within five
(5) days after it is due, will be subject to a late charge equal to five percent
(5%) of the unpaid payment, or $100.00, whichever is greater, but shall in no
event exceed $500.00. This amount is in compensation of Landlord’s

 

3



--------------------------------------------------------------------------------

additional cost of processing late payments. In addition, any rent which is not
paid within five (5) days after it is due, including monthly rent, will accrue
interest at a late rate charge of Prime Rate as defined herein, as said rate is
reasonably determined by Landlord from published reports, (but in no event in an
amount in excess of the maximum rate allowed by applicable law) from the date on
which it was due until the date on which it is paid in full with accrued
interest. Notwithstanding the foregoing, Landlord agrees that in every twelve
(12) month period calculated from the Commencement Date, Tenant shall be
entitled to one instance of late payment in which it shall not incur a late
charge or interest provided it makes payment as required within five
(5) business days of written notice from Landlord.

1.07. The parties recognize that Tenant currently leases the entire Building
pursuant to a Lease dated March 20, 2001 between Landlord’s predecessor in
interest, Shav Associates, a New and Globespan, Inc. (“Globespan”), as amended
by a First Amendment to Lease dated as of June 1, 2001, which was assigned by
Globespan’s successor in interest Conexant Systems, Inc. to Tenant, and then
further amended by a Second Amendment to Lease between Landlord and Tenant dated
November 23, 2009 (collectively, the “Existing Lease”). On the Commencement Date
Tenant shall surrender to Landlord the 2nd floor of the Building and that
portion of the first floor that is not part of the Demised Premises under this
Lease (collectively, the “Give-back Space”), provided, however that Tenant may
continue to use and occupy that portion of the Give-back Space on the 1st floor
of the Building that is presently used for laboratory and/or office purposes and
that portion of the Give-back Space on the 2nd floor of the Building
(collectively, the “Temporary Use Space”) until the date (the “Temporary Use
Surrender Date”) that is the later of (a) July 31, 2012, or (b) the date that is
ten (10) business days after the date on which Landlord’s Work and Tenant’s Work
(both as hereinafter defined) are substantially complete (or would have been
substantially complete but for Tenant Delay (as defined in Exhibit C)). Tenant
shall not be required to pay any fixed or additional rent for the Temporary Use
Space other than Tenant Electric, it being understood and agreed that until such
time (if at all) as submeters are installed to measure the electricity consumed
in the Temporary Use Space, Tenant Electric with respect to the Temporary Use
Space shall be determined in accordance with Section 15.02, below. If Tenant
fails to surrender the Temporary Use Space by the Temporary Use Surrender Date,
then Tenant shall be required to pay holdover fixed rent thereon in accordance
with Article 40 below ($37.50 per rentable foot) until such surrender occurs.
Notwithstanding anything to the contrary contained in the Existing Lease, Tenant
shall not be under any obligation to perform any restoration work, except that
Tenant shall remove from the Give-back Space all equipment comprising Tenant’s
Voice, Data and Security Systems, including associated outlets, wires, wiring
trays and other equipment, materials and facilities, whether located in the
ceiling, floor and/or walls, which in any way relates, pertains to, constitutes
or is connected with Tenant’s Voice, Data and/or Security Systems and regardless
of whether Landlord or Tenant installed and/or paid for the installation of such
systems (except, in each case, to the extent the same is reasonably necessary to
serve the Demised Premises) as well as all supplemental HVAC and supplemental
electrical installations (i.e., submeters, transformers, subpanels, disconnects
and switches) that serviced the Give-back Space; provided, however, that Tenant
shall not be responsible for any damage to ceiling tiles or the ceiling grid in
performing such removal nor shall Tenant be responsible for the removal of any
supplemental HVAC or electrical installations that serviced the existing
cafeteria. Until the new cafeteria referenced in Exhibit C is in operation,
Tenant may continue to use the existing cafeteria in the

 

4



--------------------------------------------------------------------------------

Give-back Space and shall not be responsible for the payment of any rent or
additional rent with respect thereto. Should Tenant fail to surrender any of the
Give-back Space in a timely manner in accordance with this Lease, it shall be
deemed to be a holdover tenant as to such space and the terms of Article 40 of
the Existing Lease shall apply.

1.08. Provided Tenant is not in default in any of the terms, covenants or
provisions of the Lease, as herein amended, beyond any applicable notice or cure
period, and notwithstanding anything contained herein to the contrary, Tenant
shall be entitled to an abatement in monthly fixed rent in the amount of
$956,066.67 (the “Abatement”), said concession to be applied against the monthly
fixed rent payments due for the months of August 2011 through March 2012,
inclusive (herein the “Concession Period”); provided, however, that Tenant shall
have the right, at its option, to apply all or any portion of the Abatement to
defray the costs of Tenant’s Work by written notice to Landlord, in which event
the Concession Period shall be shortened as applicable.

1.09. Provided Tenant is not in default in any of the terms, covenants or
provisions of the Existing Lease beyond any applicable notice or cure period,
and notwithstanding anything contained in the Existing Lease to the contrary,
Tenant shall be entitled to an abatement in monthly fixed rent under the
Existing Lease in the amount of $370,833.34, said concession to be applied
against the monthly fixed rent payments due under the Existing Lease for the
months of April 2011 and May 2011.

ARTICLE 2

USE

2.01. Tenant shall use and occupy the Demised Premises for Permitted Use and for
no other purpose.

2.02. The use of the Demised Premises for the purposes specified in Section 2.01
shall not include, and Tenant shall not use or permit the use of the Demised
Premises or any part thereof, for:

(a) A school of any kind other than for the training of Tenant’s employees;

(b) An employment agency;

(c) An office for any governmental or quasi governmental bureau, department,
agency, foreign or domestic, including any autonomous governmental corporation
or diplomatic or trade mission;

(d) Any telemarketing activities or other direct selling activities;

(e) Medical or psychiatric offices; or

(f) Any use, including executive and general office use which results in a
density of a population of more than one person for every 200 square feet.

 

5



--------------------------------------------------------------------------------

2.03. If any governmental license or permit, other than a Certificate of
Occupancy, shall be required for the proper and lawful conduct of Tenant’s
business in the Demised Premises or any part thereof, and if failure to secure
such license or permit would adversely affect Landlord, Tenant shall obtain the
same at its sole cost and expense and, if requested by Landlord, shall submit
the same to inspection by Landlord. Tenant shall at all times comply with the
terms and conditions of each such license or permit.

2.04. Tenant shall not at any time use or occupy, or do or permit anything to be
done in the Demised Premises, in violation of the Certificate of Occupancy or
any other law, ordinance or regulation governing the use and occupation of the
Demised Premises or for the Building.

ARTICLE 3

PREPARATION OF THE DEMISED PREMISES

3.01. The Demised Premises shall be completed and prepared for Tenant’s
occupancy in the manner, and subject to the terms, conditions and covenants, set
forth in Exhibit C. The facilities, materials, and work so to be furnished,
installed, and performed in the Demised Premises by Landlord (other than the
portions of Landlord’s Work to be performed within the Demised Premises) are
hereinafter and in Exhibit C referred to as “Tenant’s Work”. Such other
installations, materials, and work which may be undertaken by or for the account
of Tenant (i.e., which are performed by contractors retained by Tenant and
excluded from Tenant’s Work) to equip, decorate, and furnish the Demised
Premises for Tenant’s occupancy, commonly called finishing trades work, are
hereinafter and in Exhibit C called “Tenant’s Finish Work”. Tenant shall not be
responsible for any restoration of the Demised Premises upon the expiration or
earlier termination of this Lease, except that Tenant shall remove from the
Demised Premises (a) all equipment comprising Tenant’s Voice, Data and Security
Systems, including associated outlets, wires, wiring trays and other equipment,
materials and facilities, whether located in the ceiling, floor and/or walls,
which in any way relates, pertains to, constitutes or is connected with Tenant’s
Voice, Data and/or Security Systems and regardless of whether Landlord or Tenant
installed and/or paid for the installation of such systems; provided, however,
that Tenant shall not be responsible for any damage to ceiling tiles or the
ceiling grid in performing such removal; and (b) all supplemental HVAC and
supplemental electrical installations made pursuant to this Lease or which were
made pursuant to the Existing Lease.

3.02. Upon the expiration or earlier termination of this Lease, Tenant shall
also remove the building exterior, roof and site items described on Schedule
3.02, attached hereto that exist as of the date of this Lease.

 

6



--------------------------------------------------------------------------------

ARTICLE 4

WHEN DEMISED PREMISES READY FOR OCCUPANCY

4.01. The Demised Premises are presently occupied by Tenant. Landlord shall at
its own cost and expense construct the demising walls for the 1st floor of the
Building in a good and workmanlike manner and in accordance with all Laws (as
hereinafter defined).

ARTICLE 5

ADDITIONAL RENT

5.01. For the purpose of Sections 5.01 through 5.03.

(a) “Taxes” shall mean real estate taxes, special and extraordinary assessments
and governmental levies against the Land and Building of which the Demised
Premises (but excluding therefrom that portion of the real estate taxes directly
attributable to improvements made by other tenants in the Building beyond
Landlord’s allowances) are a part provided, however, if at any time during the
Term of this Lease the method of taxation prevailing at the date of this Lease
shall be altered so that in lieu of, or as an addition to, or as a substitute
for any or all of the above there shall be assessed, levied or imposed (i) a
tax, assessment, levy, imposition or charge based on the gross income or gross
rents received therefrom whether or not wholly or partially as a capital levy or
otherwise; or (ii) a tax, assessment, levy, imposition or charge measured by or
based in whole or in part upon all or any part of the Land and/or Building and
imposed upon Landlord; or (iii) a license fee measured by the gross rents; or
(iv) any other tax, assessment, levy, imposition, charge or license fee however
described or imposed, then all such taxes, assessments, levies, impositions,
charges or license fees or the part thereof so measured or based shall be
included in the definition of “Taxes”. Taxes shall not include any inheritance,
estate, gift, franchise, corporation, net income or net profits tax, any
interest or charges for late payment, or any assessment or levies on any
additional buildings constructed on the Land or any enlargement of the Building.
Tenant shall pay to Landlord directly that portion of any real estate taxes
directly attributable to improvements made by Tenant beyond Landlord’s
allowances, but only if such improvements are separately assessed (hereinafter
referred to as “Tenant’s Direct Tax Payment”). At Tenant’s request from time to
time, Landlord shall appeal or challenge the assessment of the Building and, if
Tenant requests such an appeal or challenge, the reasonable out-of-pocket costs
thereof shall be included in Taxes for the year to which such appeal or
challenge relates.

(b) “Base Taxes” shall mean the product of (i) the assessed valuation of the
Land and Building as finally determined following completion of construction and
issuance of an initial Certificate of Occupancy for any portion of the Building
(or such equivalent certification if Certificates of Occupancy are not to be
used), multiplied by (ii) the tax rate for the Tax Year 2012; provided, however,
that if clause (i) does not equal a full assessment for the Building, then
clause (i) shall be increased so that it reflects a fully assessed Building.

(c) “Tax Year” shall mean each calendar year for which Taxes are levied by any
governmental authority.

 

7



--------------------------------------------------------------------------------

(d) “Operational Year” shall mean each calendar year commencing with calendar
year 2013.

(e) “Tenant’s Proportionate Share of Increase” shall mean Tenant’s Percentage
(as herein defined) multiplied by the increase in Taxes in any Operational Year
in excess of the Base Taxes. Tenant’s Proportionate Share of Increase for the
first Operational Year shall be prorated to reflect the actual occupancy by
Tenant for said Operational Year.

(f) “Tenant’s Projected Share of Increase” shall mean Tenant’s Proportionate
Share of Increase in Taxes for the projected Operational Year divided by twelve
(12) and payable monthly by Tenant to Landlord as additional rent.

5.02. Commencing with the first Operational Year and thereafter, Tenant shall
pay to Landlord as additional rent for the then Operational Year, Tenant’s
Projected Share of Increase in Taxes in equal monthly installments.

5.03. After the expiration of each Operational Year, Landlord shall furnish to
Tenant a written statement of the Taxes incurred for such Operational Year as
well as Tenant’s Proportionate Share of Increase, if any. If the statement
furnished by Landlord to Tenant pursuant to this Section shall indicate that
Tenant’s Projected Share of Increase exceeded Tenant’s Proportionate Share of
Increase, Landlord shall either forthwith pay the amount of excess directly to
Tenant concurrently with the statement or credit same against Tenant’s next
monthly installment of rent. If such statement furnished by Landlord to Tenant
shall indicate that the Tenant’s Proportionate Share of Increase exceeded
Tenant’s Projected Share of Increase for the then Operational Year, Tenant shall
forthwith pay the amount of such excess to Landlord. If Landlord has not
provided Tenant a written statement for Tenant’s Projected Share of Increase as
of the commencement of any Operational Year, Tenant shall be obligated to
continue to pay additional rent each month at the same rate as reflected in the
previous estimate furnished by Landlord until such time as Landlord has sent the
statement, whereupon appropriate adjustments will be made.

Commencing with the first Operational Year, Tenant shall pay to Landlord in
equal monthly installments together with its payment of fixed rent, one-twelfth
(1/12) of Tenant’s Direct Tax Payment.

5.04. As used in Sections 5.04 through 5.06:

(a) “Operating Expenses” shall mean any or all reasonable and customary expenses
incurred by Landlord in connection with the operation of the Land and Building
of which the Demised Premises are a part, including all expenses incurred as a
result of Landlord’s compliance with any of its obligations hereunder other than
Landlord’s Work, and such expenses shall include by way of example and not by
way of limitation: (i) salaries, wages, medical, surgical and general welfare
benefits, (including group life insurance) and pension payments of employees of
Landlord engaged in the operation and maintenance of the Building; (ii) social
security, unemployment, and payroll taxes, workers’ compensation, disability
coverage, uniforms, and dry cleaning for the employees referred to in Subsection
(i); (iii) the cost for the Building and common areas of all charges for oil,
gas, electricity (including, but not limited to,

 

8



--------------------------------------------------------------------------------

fuel cost adjustments), steam, heat, ventilation, air-conditioning, heating, and
water, including any taxes on any such utilities, but excluding from Operating
Expenses the Landlord’s cost, including taxes thereon, of electric energy, other
than for heating and air-conditioning, furnished to the Demised Premises (which
electric energy so furnished shall be paid for by Tenant pursuant to the
provisions of Article 15 hereof); (iv) the cost of all premiums and charges for
insurance for the Building and Land, including but not limited to: rent,
casualty, liability, fidelity and war risk (if obtainable from the United States
Government); (v) the cost of all building and cleaning supplies for the Building
and common areas and charges for telephone and data service for the Building;
(vi) the cost of all charges for management, window cleaning, security services,
if any, and janitorial services, and any independent contractor performing work
included within the definition of operating expenses; (vii) legal and accounting
services and other professional fees and disbursements incurred in connection
with the operation and management of the Land and Building (other than as
related to new leases, enforcing Landlord’s rights under existing leases, or
sales of the Building); (viii) general maintenance of the Building and Land,
including but not limited to, the cost of maintaining, repairing or replacing
the landscaping, sidewalks, driveways and other improvements and facilities
serving the Building; (ix) maintenance of the common area; (x) the cost of
capital expenditures, including the purchase of any item of capital equipment or
the leasing of capital equipment, which have the effect of reducing the expenses
which would otherwise be included in Operating Expenses, which costs shall be
included in Operating Expenses for the Operational Year in which the costs are
incurred and subsequent Operational Years on a straight-line basis, to the
extent that such items are amortized over such period of time as Landlord
reasonably estimates, with an interest factor equal to the interest rate at the
time of Landlord’s having made said expenditure; and (xi) that portion of the
cost of any capital expenditures incurred for the installation of (A) labor cost
saving devices amortized over their life as determined by Internal Revenue Code
of 1986 and the regulations promulgated thereunder, with an interest factor
equal to the interest rate being paid by Landlord at the time of Landlord’s
having made said expenditure, except that under no circumstances shall the
amortization of the same exceed the amount actually saved; and (B) capital
expenditures incurred in order to comply with any applicable Laws enacted after
the Commencement Date, amortized as aforesaid.

If during all or part of the Base Year or any Operational Year, Landlord shall
not furnish any particular item(s) of work or service (which would otherwise
constitute an Operating Expense hereunder) to portions of the Building due to
the fact that (i) such portions are not occupied or leased; (ii) such items of
work or service is not required or desired by the tenant of such portion;
(iii) such tenant is itself obtaining and providing such item of work or
service; or (iv) for other reasons, then, for the purposes of computing
Operating Expenses, the amount for such item and for such period shall be deemed
to be increased by an amount equal to the additional costs and expenses which
would reasonably have been incurred during such period by Landlord if it had at
its own expense furnished such item of work or services to such portion of the
Building or such tenant.

Notwithstanding the foregoing, the following costs and expenses shall not be
included in Operating Expenses:

(1) Executives’ salaries above the grade of building manager;

 

9



--------------------------------------------------------------------------------

(2) Cost of repairs or replacements incurred by reason of fire or other casualty
(other than a commercially reasonable deductible) or condemnation;

(3) Advertising and promotional expenditures;

(4) Costs incurred in performing work or furnishing services for any tenant
(including Tenant), whether at such tenant’s or Landlord’s expense, to the
extent that such work or service is in excess of any work or service that
Landlord is obligated to furnish to Tenant at Landlord’s expense;

(5) Depreciation, except as provided above;

(6) Brokerage commissions;

(7) Taxes (as hereinbefore defined);

(8) The cost of electricity (for other than heating and air-conditioning)
furnished to the Demised Premises or any other space leased to tenants as
reasonably estimated by Landlord;

(9) Refinancing costs and mortgage interest and amortization payments;

(10) Reserves;

(11) Repair and/or replacement of the roof;

(12) Leasehold improvements, including painting, made for tenants of the
Building or made in order to prepare any portion of the Building for occupancy
by a new tenant;

(13) The cost of repairs or restoration necessitated by condemnation;

(14) The cost of any items for which Landlord is reimbursed by insurance,
reimbursed by other tenants of the building, or otherwise compensated;

(15) Rent under any ground lease and/or underlying leases;

(16) Any cost stated in operating expenses representing an amount paid to a
corporation or entity which is controlled by or under common control with
Landlord which is in excess of the amount which would be paid in the absence of
such relationship;

(17) The cost of installing, operating, and maintaining any specialty such as an
observatory, broadcasting facility, luncheon club, athletic or recreational
club, theatre or cafeteria; except as set forth below;

(18) The cost of correcting defects in construction of the Building, parking
areas, or other part of the Demised Premises or in the Building equipment;

 

10



--------------------------------------------------------------------------------

(19) Any insurance premium to the extent that Landlord is entitled to be
reimbursed therefor by Tenant pursuant to this Lease or by any other occupant of
the Building;

(20) The cost of any architectural additions to the Building that result in a
larger Building;

(21) Capital expenditures, except as expressly set forth in clause (xi) above;

(22) Artwork;

(23) The cost of litigation or landlord-tenant proceedings; and

(24) Interest or charges for late payment.

Notwithstanding the foregoing to the contrary, if the management fee for the
Building (expressed as a percentage of the gross income derived from the
Building) is increased or decreased, a corresponding adjustment shall be made to
the management fee line item for the Base Year, and if the types or amounts of
insurance maintained by Landlord are increased or decreased, a corresponding
adjustment shall be made to the insurance line item for the Base Year.

Further (A) costs for repair of the roof shall not be included in Operating
Expenses if such costs are covered by the existing 20 year roof warranty, or are
paid for by insurance proceeds or are the result of the act or omission of
another tenant or third party that has legal responsibility therefor; and
(B) the cost of repair and maintenance of the Cafeteria and Fitness Center shall
be ratably apportioned over the Building, 200 Schultz Drive and 230 Half Mile
Road and shall be offset by any revenues derived therefrom by Landlord.

(b) “Operational Year” shall mean each calendar year commencing with calendar
year 2013.

(c) “Base Year” shall mean calendar year 2012.

(d) “Tenant’s Proportionate Share of Increase” shall mean Tenant’s Percentage
(as herein defined) multiplied by the increase in Operating Expenses for the
Operational Year over Operating Expenses for the Base Year. For purposes hereof,
the Tenant’s Proportionate Share of Increase has been computed based upon a
total square footage of the Building equal to 100,000 square feet, and a total
square footage of the Demised Premises equal to 57,364 square feet.

(e) “Tenant’s Projected Share of Increase” shall mean Tenant’s Proportionate
Share of Increase for the projected Operational Year. Tenant shall pay to
Landlord in equal monthly installments together with its payment of fixed rent
one-twelfth (1/12) of Tenant’s Projected Share of Increase.

5.05. Commencing with the first Operational Year after Landlord shall be
entitled to receive Tenant’s Proportionate Share of Increase, Tenant shall pay
to Landlord as additional rent for the then Operational Year, Tenant’s Projected
Share of Increase.

 

11



--------------------------------------------------------------------------------

5.06. After the expiration of the first Operational Year and for each
Operational Year thereafter, Landlord shall furnish to Tenant a written detailed
statement of the Operating Expenses incurred for such Operational Year which
statement shall set forth Tenant’s Proportionate Share of Increase, if any. If
the statement furnished by Landlord to Tenant, pursuant to this Section, at the
end of the then Operational Year shall indicate that Tenant’s Projected Share of
Increase exceeded Tenant’s Proportionate Share of Increase, Landlord shall
either forthwith pay the amount of excess directly to Tenant concurrently with
the statement or credit same against Tenant’s next monthly installment of rent.
If such statement furnished by Landlord to Tenant hereunder shall indicate that
the Tenant’s Proportionate Share of Increase exceeded Tenant’s Projected Share
of Increase for the then Operational Year, Tenant shall forthwith pay the amount
of such excess to Landlord. If Landlord has not provided Tenant a written
statement for Tenant’s projected share of increase as of the commencement of any
operational year, Tenant shall be obligated to continue to pay additional rent
each month at the same rate as reflected in the previous estimate furnished by
Landlord until such time as Landlord has sent the statement whereupon
appropriate adjustments will be made.

5.07. For a period of one hundred eighty (180) days after Tenant’s receipt of a
statement furnished by Landlord to Tenant under Sections 5.03 and 5.06 above,
Tenant shall have the right to review, examine, copy and audit Landlord’s books
and records for the applicable calendar year as well as for the Base Taxes
and/or the Base Year (but only on one occasion as to the Base Taxes and on one
occasion as to the Base Year). Every statement given by Landlord pursuant to
Sections 5.03 and 5.06 shall be conclusive and binding upon Tenant unless
(i) within one hundred eighty (180) days after the receipt of such statement
Tenant shall notify Landlord that it disputes the correctness of the statement,
specifying the particular respects in which the statement is claimed to be
incorrect; and (ii) if such dispute shall not have been settled by agreement,
shall submit the dispute to judicial proceedings (or, at Tenant’s election, by
arbitration in the manner provided in Article 33) within ninety (90) days after
receipt of the statement. Tenant agrees that it and its representatives shall
conduct a review with complete confidentiality and shall enter into a reasonable
confidentiality agreement with Landlord respecting the review, examination and
audit. Pending the determination of such dispute by agreement, judicial
proceedings or arbitration as aforesaid, Tenant shall, within thirty (30) days
after receipt of such statement, pay additional rent in accordance with
Landlord’s statement and such payment shall be without prejudice to Tenant’s
position. If the dispute shall be determined in Tenant’s favor, Landlord shall
forthwith pay Tenant the amount of Tenant’s overpayment of rents resulting from
compliance with Landlord’s statement. If the dispute shall be determined in
Tenant’s favor and the applicable statement overstated Taxes or Operating
Expenses (or understated Base Taxes or Operating Expenses for the Base Year) by
more than three percent (3%), then Landlord shall forthwith reimburse Tenant for
all reasonable, out-of-pocket costs and expenses incurred by Tenant in
connection with such review, examination, copying, audit and judicial
proceedings or arbitration.

5.08 Landlord shall provide the statements contemplated by Sections 5.03 and
5.06 within two hundred seventy (270) days after the expiration of the
applicable Operational Year. Following the expiration of such two hundred
seventy (270) day period, Landlord shall not have any right to bill additional
amounts for the applicable Operational Year.

 

12



--------------------------------------------------------------------------------

ARTICLE 6

SUBORDINATION TO MORTGAGEES

6.01. (A) The mortgage to which this Lease is on the date hereof subject and
subordinate is hereinafter called the “Existing Mortgage” and the holder of a
superior mortgage or its successor in interest at the time referred to is
sometimes hereinafter called a “Existing Mortgagee.” The Existing Mortgage is
held by Wells Fargo Bank. Landlord represents and warrants to Tenant that, as of
the date of Landlord’s execution of this Lease, Landlord is the fee simple owner
of the Land and the Building and, other than the Existing Mortgage, no mortgage,
other security instrument, ground lease or master lease encumbers or otherwise
affects the Land and/or the Building. This Lease, and all rights of Tenant
hereunder are and shall be subject and subordinate in all respects to the
Existing Mortgage which now affects the Land and/or the Building, to each and
every advance made or hereafter to be made under such mortgage, and to all
renewals, modifications, replacements, and extensions of such mortgages and
spreaders and consolidations of such mortgages. As a condition to this Lease and
the foregoing subordination becoming effective, Landlord shall obtain from the
Existing Mortgagee a Subordination, Non-Disturbance and Attornment Agreement
(“SNDA”) in favor of Tenant in the form annexed hereto as Schedule 6.01. For the
avoidance of doubt, until the date on which a fully executed SNDA in such form
is delivered to Tenant, Tenant shall have the right to rescind its execution of
this Lease by written notice to Landlord.

(B) Furthermore, this Lease will be subject and subordinated to all future first
mortgages or deeds of trust or ground lessors (“Superior Instruments”) affecting
the Land and Building, provided that Landlord obtains a commercially reasonable
nondisturbance agreement in favor of Tenant from the holder of said Superior
Instrument that is reasonably acceptable to Tenant. Tenant shall execute, at no
expense to the Tenant, any commercially reasonable instrument reasonably
acceptable to Tenant which may be deemed necessary or desirable by the Landlord
to further effect or to evidence such subordination, nondisturbance and
attornment. Landlord may assign this Lease to the holder of any Superior
Instrument, and the Tenant shall execute, at no expense to the Tenant, any
commercially reasonable instrument reasonably acceptable to Tenant which may be
necessary or desirable by the Landlord or the holder of said Superior Instrument
in connection with said assignment.

ARTICLE 7

QUIET ENJOYMENT

7.01. Landlord covenants that if and so long as Tenant pays fixed rent and any
additional rent as herein provided and performs Tenant’s covenants hereof prior
to the expiration of any applicable notice and/or cure period, Landlord shall do
nothing to affect Tenant’s right to peacefully and quietly have, hold and enjoy
the Demised Premises for the Term herein defined, subject to all provisions of
this Lease and the SNDA referenced in Section 6.01(A), above.

 

13



--------------------------------------------------------------------------------

ARTICLE 8

ASSIGNMENT, MORTGAGING, SUBLETTING

8.01. Neither this Lease, nor the Term and estate hereby granted, nor any part
hereof or thereof, nor the interest of Tenant in any sublease, or the rentals
thereunder, shall be assigned, mortgaged, pledged, encumbered or otherwise
transferred by Tenant, and neither the Demised Premises, nor any part thereof
shall be encumbered in any manner by reason of any act or omission on the part
of Tenant or anyone claiming under or through Tenant or shall be sublet, or be
used or occupied or permitted to be used or occupied, or utilized for desk space
or for mailing privileges, by anyone other than Tenant or for any purpose other
than as permitted by this Lease without the prior written consent of Landlord in
every case, except as expressly otherwise provided in this Article.

8.02. If this Lease be assigned, whether or not in violation of the provisions
of this Lease, Landlord may collect rent from the assignee. If the Demised
Premises or any part thereof be sublet or be used or occupied by anybody other
than Tenant, whether or not in violation of this Lease, Landlord may, after
default by Tenant and expiration of Tenant’s time to cure such default, collect
rent from the undertenant or occupant. In either event, Landlord may apply the
net amount collected to the rents herein reserved, but no such assignment,
underletting, occupancy or collection shall be deemed a waiver of any of the
provisions of Section 8.01, or the acceptance of the assignee, undertenant or
occupants as Tenant, or a release of Tenant from the further performance by
Tenant of Tenant’s obligations under this Lease. The consent by Landlord to
assignment, mortgaging, underletting or use or occupancy by others shall not in
any way be considered to relieve Tenant from obtaining the express written
consent of Landlord to any other or further assignment, mortgaging or
underletting or use or occupancy by others not expressly permitted by this
Article.

8.03. The following provisions shall govern in connection with the subletting of
all or a portion of the Demised Premises:

(a) No sublease shall be permitted if at the time of Tenant’s request for
consent under this Article 8 Tenant is in default under this Lease beyond any
applicable notice and/or cure period;

(b) Tenant shall submit in writing to Landlord (i) the name and address of the
proposed subtenant; (ii) the nature and character of the proposed subtenant’s
business, and the intended use to be made of the Demised Premises by the
proposed subtenant; (iii) the major business terms and conditions of the
proposed sublease; and (iv) such reasonable financial information regarding the
proposed subtenant to enable Landlord to determine the proposed sublessee’s
financial responsibility; and (v) a general description of any and all work
proposed to be done in the Demised Premises to be sublet;

(c) Within fifteen twenty (20) days of Landlord’s receipt of the information
described in (b) above and the fee due Landlord in accordance with Section 8.07
herein, Landlord, at Landlord’s election may (i) cancel this Lease as to that
portion of the Demised Premises which Tenant desires to sublease, in which event
Tenant agrees to surrender all of its

 

14



--------------------------------------------------------------------------------

right, title, and interest hereunder in and to such portion and Landlord may
thereafter enter into a direct Lease with the proposed subtenant or with any
other persons as Landlord may desire, in which event Landlord at its sole cost
and expense shall install any required demising wall between such recaptured
space and the balance of the Demised Premises (provided, however, that Landlord
may not elect this clause (i) unless the proposed sublease is for substantially
all of the then-remaining Term); or (ii) consent to the subletting; or
(iii) advise Tenant that Landlord does not consent to the request and the
reasons not consenting to the proposed sublease. Landlord shall not unreasonably
withhold its consent to a proposed sublease or assignment. Landlord shall not be
deemed unreasonable for the purposes of consent for a sublease or an assignment
if Landlord withholds its consent for any of the following: (i) in Landlord’s
reasonable belief the sublessee or assignee is known as a non-performing or
litigious tenant; (ii) the sublessee’s or assignee’s use will unreasonably
burden the parking facilities of the Building; (iii) the sublessee’s or
assignee’s use will violate any provision of this Lease; (iv) if such sublessee
or assignee is an environmental nuisance; (v) if in Landlord’s reasonable
discretion the Landlord does not find that the financial capacity of the
assignee is adequate to perform the tenant’s obligations under this Lease; or
(vi) if in Landlord’s reasonable judgment, the presence of the subtenant or
assignee will have a material adverse effect upon the use and enjoyment of the
Building by other tenants. Notwithstanding clause (i) to the contrary, if Tenant
desires to engage in a subletting for substantially all of the then-remaining
Term, then Tenant shall have the right to notify Landlord thereof and the
portion of the Demised Premises that Tenant desires to sublet (i.e., without
having identified a potential subtenant). By written notice to Tenant within
fifteen (15) days after Landlord’s receipt of such notice, Landlord shall have
the right to exercise its rights under clause (i) above; however, if Landlord
fails timely to elect such right, then Landlord shall not have any right to
elect clause (i) once Tenant has identified a potential subtenant for such
portion of the Demised Premises and provides the notice contemplated by
subsection (b) above.

(d) As a condition to Landlord’s consent, if given under (c) above, Landlord
shall have obtained consent to such proposed subletting by a superior mortgagee,
provided such superior mortgagee requires consent to the subletting. Landlord
shall make a good faith effort to obtain any such required consent within the
time limit set forth above.

(e) In connection with any subletting, Tenant shall not offer the Demised
Premises, or any part thereof, to any other tenant or occupant of the Building
or their subsidiaries or affiliates at any time that Landlord has comparable
space in the Building available for lease.

(f) The term of the sublease shall not extend beyond a date which is one day
prior to the Expiration Date.

(g) Tenant acknowledges that its sole remedy with respect to any assertion that
Landlord’s failure to consent to any sublet or assignment shall be to submit the
dispute to arbitration in accordance with Section 33.06, below, and Tenant shall
have no other claim or course of action against Landlord as a result of
Landlord’s actions in refusing to consent thereto.

8.04. Tenant shall remain fully liable for the performance of all Tenant’s
obligations hereunder notwithstanding any subletting provided for herein (except
to Landlord), and without limiting the generality of the foregoing, shall remain
fully responsible and liable to Landlord for all acts and omissions of any
subtenant or anyone claiming under or through any subtenant which shall be in
violation of any of the obligations of this Lease and any such violation shall
be deemed to be a violation by Tenant.

 

15



--------------------------------------------------------------------------------

8.05. (a) Tenant shall not, without the prior written consent of Landlord,
assign this Lease, and the provisions of Section 8.03 with respect to subletting
shall equally apply to any assignment of this Lease. Tenant herein named, or any
immediate or remote successor in interest of Tenant herein named, shall remain
liable jointly and severally (as a primary obligor) with its assignee and all
subsequent assignees for the performance of Tenant’s obligations hereunder.

(b) If Tenant is a corporation other than a corporation whose stock is listed
and traded on a nationally recognized stock exchange, the provisions of
Section 8.05(a) shall apply to a transfer (however accomplished, whether in a
single transaction or in a series of related or unrelated transactions) of stock
(or any other mechanism such as, by way of example, the issuance of additional
stock, a stock voting agreement or change in class(es) of stock) which results
in a change of control of Tenant as if such transfer of stock (or other
mechanism) which results in a change of control of Tenant were an assignment of
this Lease, and if Tenant is a partnership or joint venture, said provisions
shall apply with respect to a transfer (by one or more transfers) of Tenant’s
general partner’s interest in the distributions of profit and losses of such
partnership or joint venture (or other mechanism, such as, by way of example,
the creation of additional general partnership or limited partnership interests)
which results in a fifty (50%) percent or greater change of control of such a
partnership or joint venture, as if such transfer of an interest in the
distributions of profits and losses of such partnership or joint venture which
results in a fifty (50%) percent or greater change of control of such
partnership or joint venture were an assignment of this Lease; but said
provisions shall not apply to transactions between Tenant’s general partner and
Tenant’s employees or with a corporation into or with which Tenant is merged or
consolidated or to which all or substantially all of Tenant’s assets are
transferred or to any corporation which controls or is controlled by Tenant or
is under common control with Tenant, provided that in the event of such merger,
consolidation or transfer of all or substantially all of Tenant’s assets (i) the
successor to Tenant has a net worth computed in accordance with generally
accepted accounting principles at least equal to the net worth of Tenant
immediately prior to such merger, consolidation or transfer, and (ii) proof
reasonably satisfactory to Landlord of such net worth shall have been delivered
to Landlord at least 10 days prior to the effective date of any such
transaction.

(c) In the event that any or all of Tenant’s interest in the Premises and/or
this Lease is transferred by operation of law to any trustee, receiver or other
representative or agent of Tenant, or to Tenant as a debtor in possession, and
subsequently any or all of Tenant’s interest in the Premises and/or this Lease
is offered or to be offered by Tenant or any trustee, receiver, or other
representative or agent of Tenant as to its estate or property (such person,
firm or entity being hereinafter referred to as the “Grantor”), for assignment,
conveyance, lease or other disposition to a person, firm or entity other than
Landlord (each such transaction being hereinafter referred to as a
“Disposition”), it is agreed that Landlord has and shall have a right of first
refusal to purchase, take, or otherwise acquire, the same upon the same terms
and conditions as the Grantor thereof shall accept upon such Disposition to such
other person, firm or entity, and as to each such Disposition, the Grantor shall
give written notice to Landlord in reasonable

 

16



--------------------------------------------------------------------------------

detail of all of the terms and conditions of such Disposition within twenty
(20) days next following its determination to accept the same but prior to
accepting the same, and Grantor shall not make the Disposition until and unless
Landlord has failed or refused to accept such right of first refusal as to the
Disposition, as set forth herein.

Landlord shall have sixty (60) days next following its receipt of the written
notice as to such Disposition in which to exercise the option to acquire
Tenant’s interest by such Disposition, and the exercise of the option by
Landlord shall be effected by notice to that effect sent to the Grantor; but
nothing herein shall require Landlord to accept a particular Disposition or any
Disposition, nor does the rejection of any one such offer of first refusal
constitute a waiver or release of the obligation of the Grantor to submit other
offers hereunder to Landlord. In the event Landlord accepts such offer of first
refusal, the transaction shall be consummated pursuant to the terms and
conditions of the Disposition described in the notice to Landlord. In the event
Landlord rejects such offer of first refusal, Grantor may consummate the
Disposition with such other person, firm or entity; but any decrease in price of
more than two percent (2%) of the price sought from Landlord or any change in
the terms of payment for such Disposition shall constitute a new transaction
requiring a further option of first refusal to be given to Landlord hereunder.

(d) Without limiting any of the provisions of Articles 24 and 25, if pursuant to
the Federal Bankruptcy code (hereinafter referred to as the “Code”), or any
similar law hereafter enacted having the same general purpose, Tenant is
permitted to assign this Lease notwithstanding the restrictions contained in
this Lease, adequate assurance of future performance by an assignee expressly
permitted under such Code shall be deemed to mean the deposit of cash security
in an amount equal to the sum of one year’s Fixed Rent plus an amount equal to
the Additional Rent for the calendar year preceding the year in which such
assignment is intended to become effective, which deposit shall be held by
Landlord for the balance of the Term, without interest, as security for the full
performance of all of Tenant’s obligations under this Lease, to be held and
applied in the manner specified for security in Article 35.

8.06. Notwithstanding anything to the contrary contained in this Article with
respect to assignment or subletting, Landlord’s consent shall not be required
with respect to any assignment and/or subletting (i) to any parent, affiliate or
wholly-owned subsidiary of Tenant (as defined in Rule 240.12b-2 under the
Securities Exchange Act of 1934) or (ii) to any corporation or other entity
which succeeds to all or substantially all of the assets and business of Tenant;
however Tenant shall give Landlord prompt notice of the occurrence of any such
assignment and/or subletting.

8.07. Tenant agrees that in connection with each separate request for a
Landlord’s consent to a subletting or assignment, Tenant shall pay to Landlord
the sum of $1,000.00 representing a reasonable compensation to Landlord for the
administration costs of evaluating and responding to the request.

8.08. Tenant further agrees that it shall not place any signs on the Land or on
the windows located in the Demised Premises indicating that all or any portion
of the Demised Premises are available for subleasing or assignment.

 

17



--------------------------------------------------------------------------------

8.09. Notwithstanding anything to the contrary contained in this Lease, Tenant
shall have the right to permit the personnel of Tenant’s suppliers, Tenant’s
customers and Tenant’s teaming partners to occupy portions of the Demised
Premises in furtherance of their business relationship, provided that the
portions of the Demised Premises occupied by such personnel are not separately
demised.

ARTICLE 9

COMPLIANCE WITH LAWS AND REQUIREMENTS

OF PUBLIC AUTHORITIES

9.01. Tenant covenants to comply with all present and future laws, orders and
regulations of the federal, state and municipal governments or any of their
departments (collectively, “Laws”) affecting the Demised Premises, this covenant
to survive the expiration or sooner termination of this Lease; provided,
however, that Tenant shall not be required to perform any Tenant’s Changes to
comply with Laws until Landlord’s Work and Tenant’s Work have been completed in
accordance with all Laws. Tenant shall give prompt notice to Landlord of any
notice it receives of the violation of any law or requirement of public
authority, and, subject to the balance of this Section 9.01, at its expense
shall comply with all laws and requirements of public authorities which shall,
with respect to the Demised Premises or the use and occupation thereof, or the
abatement of any nuisance, impose any violation, order or duty on Landlord or
Tenant, arising from (i) Tenant’s use of the Demised Premises; (ii) the manner
of conduct of Tenant’s business or operation of its installation, equipment or
other property therein; (iii) any cause or condition created by or at the
instance of Tenant, other than by Landlord’s performance of any work for or on
behalf of Tenant; or (iv) the breach of any of Tenant’s obligations hereunder.
Furthermore, Tenant need not comply with any such law or requirement of public
authority so long as Tenant shall be contesting the validity thereof, or the
applicability thereof to the Demised Premises, in accordance with Section 9.02.

Nothing contained herein shall be construed to require Tenant to make any
Tenant’s Changes except to the extent that same are required by reason of
Tenant’s specific manner of use of the Demised Premises.

9.02. Tenant may, at its expense (and if necessary, in the name of but without
expense to Landlord) contest, by appropriate proceedings prosecuted diligently
and in good faith, the validity, or applicability to the Demised Premises, of
any law or requirement of public authority, and Landlord shall reasonably
cooperate with Tenant at no cost to Landlord in such proceedings provided that:

(a) Tenant shall defend, indemnify, and hold harmless Landlord against all
liability, loss or damage which Landlord shall suffer by reason of such
non-compliance or contest, including reasonable attorney’s fees and other
expenses reasonably incurred by Landlord;

(b) Such non-compliance or contest shall not constitute or result in any
violation of any superior mortgage, or, if such superior mortgage shall permit
such non-compliance or contest on condition of the taking of action or
furnishing of security by Landlord, such action shall be taken and such security
shall be furnished at the expense of Tenant;

 

18



--------------------------------------------------------------------------------

(c) Tenant shall keep Landlord advised as to the status of such proceedings;

(d) Tenant, by its acts or omissions, does not place Landlord or other tenants
in jeopardy or subject to any form of penalty or fine; and

(e) Any such proceedings shall not affect the payment of fixed rent or
additional rent or other sums payable hereunder or prevent Tenant from using the
Demised Premises for its intended purpose.

ARTICLE 10

INSURANCE

10.01. Tenant shall not violate, or knowingly permit the violation of, any
condition imposed by the all-risk casualty policy issued for the Building and
shall not do anything, or knowingly permit anything to be kept in the Demised
Premises which would increase the fire or other casualty insurance rate on the
Building or the property therein over the rate which would otherwise then be in
effect, (unless Tenant pays the resulting increased amount of premium as
provided in Section 10.02) or which would result in insurance companies of good
standing refusing to insure the Building or any of such property in amounts and
at normal rates reasonably satisfactory to Landlord. However, Tenant shall not
be subject to any liability or obligation under this Article by reason of the
proper use of the Demised Premises for the purposes permitted by Article 2.

10.02. If, by reason of any act or omission on the part of Tenant (other than
proper use of the Demised Premises for the purposes permitted by Article 2), the
rate of fire insurance with extended all-risk coverage on the Building or
equipment or other property of Landlord or other tenants shall be higher than it
otherwise would be, Tenant shall reimburse Landlord, on demand, for that part of
the premiums for fire insurance and extended all-risk coverage paid by Landlord
because of such act or omission on the part of Tenant, which sum shall be deemed
to be additional rent and collectible as such.

10.03. In the event that any dispute should arise between Landlord and Tenant
concerning insurance rates, a schedule or “make up” of rates for the Building or
the Demised Premises, as the case may be, issued by the Fire Insurance Rating
Organization of New Jersey or other similar body making rates for fire insurance
and extended coverage for the premises concerned, shall be presumptive evidence
of the facts therein stated and of the several items and charges in the fire
insurance rates with extended coverage then applicable to such premises.

10.04. Tenant shall obtain and keep in full force and effect at all times during
the Term of this Lease, at its own cost and expense: (a) “All Risk” property
insurance against fire, theft, vandalism, malicious mischief, sprinkler leakage
and such additional perils as are now, or hereafter may be, included in a
standard extended coverage endorsement from time to time in general use in the
State of New Jersey (but expressly excluding earthquake and flood) upon

 

19



--------------------------------------------------------------------------------

property of every description and kind owned by Tenant and or under Tenant’s
care, custody or control located in the Building or for which Tenant is legally
liable or installed by or on behalf of Tenant, including by way of example and
not by way of limitation, furniture, fixtures, installation and any other
personal property (but excluding the work done by Landlord in connection with
Exhibit C which is owned by Landlord) in an amount equal to the full replacement
costs thereof; (b) Commercial General Liability Insurance Coverage to include
personal injury, bodily injury, broad form property damage, operations hazard,
owner’s protective coverage, blanket contractual liability, products and
completed operations liability naming Landlord, Alfieri Property Management and
(provided Tenant has been notified of the identity thereof) Landlord’s mortgagee
or trust deed holder and ground lessor (if any) as additional insureds in an
amount per occurrence of not less than Five Million and 00/100 ($5,000,000)
Dollars combined single limit bodily injury and property damage occurring in,
upon, adjacent, or connected with the Demised Premises and any part thereof.
Such liability insurance may be carried in the form of two or more policies, one
for primary coverage and one or more for excess coverage over and above such
primary coverage. Tenant shall name such other additional insureds associated
with the Building as Landlord reasonably requests. Tenant shall pay all premiums
and charges therefor and upon failure to do so within ten (10) business days
following written notice to Tenant, Landlord may, but shall not be obligated to,
make payments, and in such latter event the Tenant agrees to pay the reasonable,
out-of-pocket amount thereof to Landlord on demand and said sum shall be deemed
to be additional rent, and in each instance collectible on the first day of any
month following the date of notice to Tenant in the same manner as though it
were rent originally reserved hereunder, together with interest thereon at the
rate of three points in excess of Prime Rate. Appropriate certificates shall be
deposited with Landlord together with any renewals, replacements or endorsements
at all times to the end that said insurance shall be in full force and effect
for the benefit of the Landlord during the Term of this Lease. In the event
Tenant shall fail to procure and place such insurance and such failure continues
for ten (10) business days following written notice to Tenant, the Landlord may,
but shall not be obligated to, procure and place same, in which event the
reasonable, out-of-pocket amount of the premium paid shall be refunded by Tenant
to Landlord upon demand and shall in each instance be collectible on the first
day of the month or any subsequent month following the date of payment by
Landlord, in the same manner as though said sums were additional rent reserved
hereunder together with interest thereon at the rate of three points in excess
of the Prime Rate; (c) Business interruption insurance in such amounts as will
reimburse Tenant for direct loss of earnings attributable to all perils,
commonly insured against by prudent tenants or assumed by Tenant pursuant to
this Lease or attributable to prevention or denial of access to the demised
Premises or the Building as a result of such perils; and (d) Worker’s
Compensation insurance in form and amount as required by law.

10.05. All insurance policies required pursuant to this Article shall be taken
out with insurers rated A-:X by A.M. Best Company, Oldwick, New Jersey who are
licensed to do business in the State of New Jersey. A certificate evidencing
such insurance shall be delivered to Landlord upon the commencement of the Term
hereof. If Tenant receives written notice from its insurer of any material
change, reduction in coverage, cancellation or other termination of insurance
then Tenant shall notify Landlord and (provided Tenant has been notified of the
identity thereof) Landlord’s mortgagee or trust deed holder thereof within ten
(10) business days thereafter. The aforesaid insurance shall not be written with
any deductible that is not commercially reasonable.

 

20



--------------------------------------------------------------------------------

10.06. Notwithstanding anything to the contrary contained in Sections 10.1 and
10.2 above, Landlord and Tenant agree to include in each of its property
(including rental value or business interruption) insurance policies a waiver of
the insurer’s right of subrogation against the other party. If such waiver shall
not be obtainable, the insured party must immediately so notify the other party.
In that event, neither party nor its respective insurance company shall be
deemed to have waived subrogation.

10.07. Notwithstanding anything to the contrary contained in Sections 10.1 and
10.2 above: Each party hereby releases the other party with respect to any claim
(including a claim for negligence) which it might otherwise have against the
other party for loss, damage, or destruction with respect to its property
(including rental value or business interruption) occurring during the Term of
this Lease to the extent to which it is insured under a policy or policies
containing a waiver of subrogation or naming the other party as an additional
insured, as provided in Sections 10.04 and 10.06. If notwithstanding the
recovery of insurance proceeds by either party for loss, damage or destruction
of its property (or rental value or business interruption) the other party is
liable to the first party with respect thereto or is obligated under this Lease
to make replacement, repair, or restoration or payment, then provided that the
first party’s right of full recovery under its insurance policies is not thereby
prejudiced or otherwise adversely affected, the amount of the net proceeds of
the first party’s insurance against such loss, damage or destruction shall be
offset against the second party’s liability to the first party thereof, or shall
be made available to the second party to pay for replacement, repair, or
restoration, as the case may be.

10.08. The waiver of subrogation or permission for release referred to in
Section 10.06 shall extend to the agents of each party and their employees and,
in the case of Tenant, shall also extend to all other persons and entities
occupying, using or visiting the Demised Premises in accordance with the terms
of this Lease, but only if and to the extent that such waiver or permission can
be obtained without additional charge (unless such party shall pay such charge).
The releases provided for in Section 10.07 shall likewise extend to such agents,
employees and other persons and entities, if and to the extent that such waiver
or permission is effective as to them. Nothing contained in Section 10.07 shall
be deemed to relieve either party of any duty imposed elsewhere in this Lease to
repair, restore or rebuild or to nullify any abatement of rents provided for
elsewhere in this Lease. Except as otherwise provided in Section 10.04, nothing
contained in Sections 10.04 and 10.06 shall be deemed to impose upon either
party any duty to procure or maintain any of the kinds of insurance referred to
therein or any particular amounts or limits of any such kinds of insurance.
However, each party shall advise the other, upon request, from time to time (but
not more often than once a year) of all of the policies of insurance it is
carrying of any of the kinds referred to in Sections 10.01 and 10.04, and if it
shall discontinue any such policy or allow it to lapse, shall notify the other
party thereof with reasonable promptness. The insurance policies referred to in
Sections 10.04 and 10.06 shall be deemed to include policies procured and
maintained by a party for the benefit of its mortgagee or pledgee.

 

21



--------------------------------------------------------------------------------

10.09. Tenant acknowledges that it has no right to receive any proceeds from any
such insurance policies carried by Landlord. Tenant further acknowledges that
the provisions of this Lease as set forth in Article 20 and the provisions of
Section 10.04 as to Tenant’s insurance are designed to insure adequate coverage
as to Tenant’s property and business without regard to fault and to avoid
Landlord obtaining similar coverage for said loss for its negligence or that of
its agents, servants or employees which could result in additional costs
includable as part of Operating Expenses, which are payable by Tenant. Landlord
will not carry insurance of any kind on Tenant’s furniture or furnishings, or on
any fixtures, equipment, appurtenances or improvements (other than those
enumerated in Exhibit C which belong to Landlord) of Tenant under this Lease and
Landlord shall not, except as to the aforesaid Exhibit C items owned by
Landlord, be obligated to repair any damage thereto or replace the same.

10.10. Landlord shall maintain the following insurance coverage with carriers
licensed to do business in the State of New Jersey during the term of this
Lease: (a) All-Risk Insurance for the full replacement value of the Building and
all improvements, machinery, and fixtures therein, including, but not limited
to, the Demised Premises, except that such insurance shall not apply to property
that Tenant is expressly required to maintain property insurance for pursuant to
another provision of this Article 10, and (b) Commercial General Liability
Insurance (including property damage and fire legal liability) with limits of
not less than those required of Tenant.

ARTICLE 11

RULES AND REGULATIONS

11.01. Tenant and its employees and agent shall faithfully observe and comply
with the Rules and Regulations annexed hereto as Exhibit E, and such reasonable
changes therein (whether by modification, elimination, or addition) as Landlord
at any time or times hereafter may make and communicate in writing to Tenant,
which do not unreasonably affect the conduct of Tenant’s business in the Demised
Premises; provided, however, that in case of any conflict or inconsistency
between the provisions of this Lease and any of the Rules and Regulations as
originally promulgated or as changed, the provisions of this Lease shall
control.

11.02. Nothing contained in this Lease shall be construed to impose upon
Landlord any duty or obligation to Tenant to enforce the Rules and Regulations
or the terms, covenants, or conditions in any other lease, as against any other
tenant and Landlord shall not be liable to Tenant for violation of the same by
any other tenant or its employees, agents or visitors. However, Landlord shall
not enforce any of the Rules and Regulations in such manner as to discriminate
against Tenant or anyone claiming under or through Tenant.

ARTICLE 12

TENANT’S CHANGES

12.01. Tenant shall make no changes, alterations, additions, installations,
substitutions, or improvements (hereinafter collectively called “changes”, and,
as applied to changes provided for in this Article, “Tenant’s Changes”) in and
to the Demised Premises without the express prior written consent of Landlord,
which shall not be unreasonably withheld.

 

22



--------------------------------------------------------------------------------

All proposed Tenant’s Changes shall be submitted to Landlord for written consent
at least thirty (30) days prior to the date Tenant intends to commence such
changes, such submission to include all plans and specifications for the work to
be done, proposed scheduling, and the estimated cost of completion of Tenant’s
Changes. If Landlord consents to Tenant’s Changes, Tenant may commence and
diligently prosecute to completion Tenant’s Changes, under the direct
supervision of Landlord.

Notwithstanding the foregoing to the contrary: Landlord’s consent shall not be
required for painting of the Demised Premises provided Tenant gives Landlord
written notice of its intent to paint the Demised Premises, the manufacturer of
the paint and the color of the paint. Landlord’s consent shall not be required
for carpeting the Demised Premises provided Tenant gives Landlord written notice
of specifically how the carpet is going to be installed. Landlord’s consent
shall not be required for wall covering provided Tenant provides Landlord with
the manufacturer and type of wall covering and such wall covering is properly
sized to the walls when installed.

Tenant shall pay to Landlord a supervision fee (which shall include the cost of
review of the proposed Tenant’s Changes) equal to five percent (5%) of the
certified “hard” cost of completion of Tenant’s Changes; provided, however, that
no supervision fee shall be applicable to Tenant’s Work (other than the
construction management fee set forth in Exhibit C) or to painting, carpeting
and/or the installation of wall coverings (collectively, “Cosmetic Changes”).
Prior to the commencement of Tenant’s Changes (other than Tenant’s Work and
Cosmetic Changes), Tenant shall pay to Landlord five percent (5%) of the
estimated “hard” cost of completion (the “Estimated Payment”) as additional
rent. Within fifteen (15) days after completion of Tenant’s Changes (other than
Tenant’s Work and Cosmetic Changes), Tenant shall furnish Landlord with a
statement, certified by an officer or a principal of Tenant to be accurate and
true, of the total “hard” cost of completion of Tenant’s Changes (the “Total
Cost”). If such certified statement furnished by Tenant shall indicate that the
Estimated Payment exceeded five percent (5%) of the Total Cost, Landlord shall
pay the amount of excess directly to Tenant within thirty (30) days of Tenant’s
delivery of the certified statement. If such certified statement furnished by
Tenant shall indicate that five percent (5%) of the Total Cost exceeded Tenant’s
Estimated Payment, Tenant shall, simultaneously with the delivery to Landlord of
the certified statement, pay the amount of such excess to Landlord as additional
rent.

12.02. Notwithstanding the provisions of Section 12.01, any and all proposed
Tenant’s Changes which shall materially affect or materially alter the following
items shall require Landlord’s express written consent, which may be denied in
Landlord’s sole and absolute discretion:

(a) The outside appearance or the strength of the Building or any of its
structural parts; or

(b) Any other tenant’s premises; or

(c) The base building mechanical, electrical, sanitary and other service systems
of the Building, or materially increase the usage of such system (i.e.,
supplemental or back-up facilities).

 

23



--------------------------------------------------------------------------------

If Landlord shall provide its express written consent, then all such work shall
be performed only by the Landlord, at a reasonable cost to be mutually agreed
upon between Landlord and Tenant.

12.03. Tenant, at its expense, shall obtain all necessary governmental permits
and certificates for the commencement and prosecution of Tenant’s Changes and
for final approval thereof upon completion, and shall cause Tenant’s Changes to
be performed in compliance therewith and with all applicable laws and
requirements of public authorities, and with all applicable requirements of
insurance bodies, and in good and workmanlike manner, using new materials and
equipment at least equal in quality and class to the original installations in
the Building. Tenant’s Changes shall be performed in such manner as not to
unreasonably interfere with, delay, or impose any additional expense upon
Landlord in the construction, maintenance or operation of the Building unless
Tenant shall indemnify Landlord therefore to the latter’s reasonable
satisfaction. Throughout the performance of Tenant’s Changes, Tenant, at its
expense, shall carry, or cause to be carried, worker’s compensation insurance in
required statutory limits, and general liability insurance for any occurrence in
or about the Building, in which Landlord and its agents shall be named as
additional insureds in such limits as Landlord may reasonably prescribe, with
insurers reasonably satisfactory to Landlord. Tenant shall furnish Landlord with
reasonably satisfactory evidence that such insurance is in effect at or before
the commencement of Tenant’s Changes and, on request, at reasonable intervals
thereafter during the continuance of Tenant’s Changes. If any of Tenant’s
Changes shall involve the removal of any fixtures, equipment or other property
in the Demised Premises which are not Tenant’s Property (as defined in Article
13), such fixtures, equipment or other property shall be promptly replaced, at
Tenant’s expense, with new fixtures, equipment or other property (as the case
may be) of like utility and at least equal value, which shall become the
property of Landlord upon installation. In addition, unless Landlord shall
otherwise expressly consent in writing, the Tenant shall deliver such removed
fixtures to Landlord.

12.04. Tenant, shall not do any act, or make any contract, which may create or
be the foundation for any lien or other encumbrance upon any interest of
Landlord or any ground or underlying lessor in any portion of the Demised
Premises. If, because of any act or omission (or alleged act or omission) of
Tenant, any Construction Lien Claim or other lien (collectively “Lien”), charge,
or order for the payment of money or other encumbrances shall be filed against
Landlord and/or any ground or underlying lessor and/or any portion of the
Demised Premises (whether or not such Lien, charge, order or encumbrance is
valid or enforceable as such), Tenant shall, at its own cost and expense, cause
same to be discharged of record or bonded within fifteen (15) days after the
filing thereof, and Tenant shall indemnify and save harmless Landlord and all
ground and underlying lessor(s) against and from all costs, liabilities, suits,
penalties, claims, and demands, including reasonable counsel fees, resulting
therefrom. If Tenant fails to comply with the foregoing provisions, Landlord
shall have the option of discharging or bonding any such Lien, charge, order or
encumbrance, and Tenant agrees to reimburse Landlord for other sums of money in
connection therewith (as additional rental) with interest at the maximum rate
permitted by law promptly upon demand. All materialmen, contractors, artisans,
mechanics, laborers, and any other persons now or hereafter contracting with
Tenant or any contractor or subcontractor of Tenant for the furnishing of any
labor services, materials, supplies, or equipment with respect to any portion of
the Demised Premises at any time from the date hereof

 

24



--------------------------------------------------------------------------------

until the end of the Term of this Lease are hereby charged with notice that they
look exclusively to Tenant to obtain payment for same. However, nothing herein
contained shall prevent Tenant from contesting, in good faith and at its own
expense, any such Lien by bonding same and otherwise complying with the
provisions of Section 9.02.

12.05. Tenant agrees that the exercise of its rights pursuant to the provisions
of this Article 12 shall not be done in a manner which would create any work
stoppage, picketing, labor disruption or dispute, nor interference with the
business of Landlord or any tenant or occupant of the Building. In the event of
a labor dispute including a strike, picketing, informational or associational
activities directed at Tenant or any other tenant, Landlord reserves the right
unilaterally to alter Tenant’s ingress and egress to the Building or make any
other changes in operating conditions to restrict pedestrian, vehicular or
delivery ingress and egress to a particular location. Landlord represents,
warrants and covenants that no union contracts presently affect the Land and/or
the Building; provided, however, that Landlord is obligated to use union
cleaning contractors. The foregoing provisions of this Section 12.05 shall not
be construed to require Tenant or its contractors to use union labor.

ARTICLE 13

TENANT’S PROPERTY

13.01. All fixtures, equipment, improvements, and appurtenances attached to or
built into the Demised Premises at the commencement of or during the Term of
this Lease, whether or not by or at the expense of Tenant, shall be and remain a
part of the Demised Premises, shall be deemed the property of Landlord and shall
not be removed by Tenant, except as hereinafter in this Article expressly
provided.

13.02. All business and trade fixtures, machinery and equipment, communications
equipment and office equipment, whether or not attached to or built into the
Demised Premises, which are installed in the Demised Premises by or for the
account of Tenant, without expense to Landlord, and can be removed without
permanent structural damage to the Building, and all furniture, furnishings and
other articles of movable personal property owned by Tenant and located in the
Demised Premises (all of which are sometimes called “Tenant’s Property”), shall
be and shall remain the property of Tenant and may be removed by it at any time
during the Term of this Lease; provided that if any of Tenant’s Property is
removed, Tenant shall repair or pay the cost of repairing any damage to the
Demised Premises or to the Building resulting from such removal. Any equipment
or other property for which Landlord shall have granted any allowance or credit
to Tenant shall not be deemed to have been installed by or for the account of
Tenant, without expense to Landlord, and shall not be considered Tenant’s
Property.

13.03. At or before the Expiration Date, or the date of an earlier termination
of this Lease, or as promptly as practicable after such an earlier termination
date, Tenant at its expense, shall remove from the Demised Premises all of
Tenant’s Property except such items thereof as Tenant shall have expressly
agreed in writing with Landlord were to remain and to become the property of
Landlord, and, if requested by Landlord, all items of work done by or on behalf
of Tenant after the Commencement Date shall be removed by Tenant and Tenant
shall repair any damage to the Demised Premises or the Building resulting from
such removal. If Tenant fails to remove its Property, then Tenant may at
Landlord’s sole discretion, be deemed a hold-over Tenant as contemplated in
Article 40.

 

25



--------------------------------------------------------------------------------

13.04. Any other items of Tenant’s Property (except money, securities, and other
like valuables) which shall remain in the Demised Premises after the Expiration
Date or after a period of fifteen (15) days following an earlier termination
date, may, at the option of the Landlord, be deemed to have been abandoned, and
in such case either may be retained by Landlord as its property or may be
disposed of, without accountability, in such manner as Landlord may see fit, at
Tenant’s expense.

13.05. Landlord hereby expressly waives any and all rights granted by or under
any present or future laws to levy or distrain for rent, in arrears, in advance
or both, on any of Tenant’s Property, or of any subtenant or licensee of Tenant
except after Landlord has instituted a legal action which permits the Landlord
to levy or distrain on Tenant’s Property. In no event shall Landlord be
permitted to distrain upon Tenant’s files and/or its proprietary documentation.

ARTICLE 14

REPAIRS AND MAINTENANCE

14.01. Tenant shall take good care of the interior of the Demised Premises
(other than (a) elements of the base building structure and systems located
therein and (b) with respect to floors of the Building on which the Demised
Premises occupy all of the rentable area, restrooms, elevator lobbies and other
elements that would constitute common areas or Landlord-controlled areas on
multi-tenant floors (“Full-Floor Common Areas”)). Subject to Article 10, Tenant,
at its expense, shall promptly make all repairs, ordinary or extraordinary,
interior or exterior, structural or otherwise in and about the Demised Premises
and the Building, as shall be required by reason of (i) the performance of
Tenant’s Finish Work or Tenant’s Changes; (ii) the installation, use or
operation of Tenant’s Property in the Demised Premises by Tenant, its agents or
employees; (iii) the moving of Tenant’s Property in or out of the Building; or
(iv) the misuse or neglect of Tenant or any of its employees, agents,
contractors or invitees; but Tenant shall not be responsible, and Landlord shall
be responsible, for any of such repairs as are required by reason of Landlord’s
neglect or other fault in the manner of performing any of Tenant’s Finish Work
or Tenant’s Changes which may be undertaken by Landlord for Tenant’s account or
are otherwise required by reason of neglect or other fault of Landlord or its
employees, agents, or contractors, except if required by the neglect or other
fault of Tenant or its employees, agents, or contractors. Subject to Article 10,
Tenant, at its expense, shall replace all scratched, damaged or broken doors or
other glass in the Demised Premises and shall be responsible for all repairs,
maintenance, and replacement of wall and floor coverings in the Demised Premises
and, for the repair, maintenance and replacement of all non-Building standard
lighting fixtures therein.

14.02. Landlord, subject to the provisions of Section 5.04, shall keep and
maintain the Building and its fixtures, appurtenances, systems and facilities
serving the Demised Premises (including, without limitation, common areas and
Full-Floor Common Areas), in good working order, condition, and repair and shall
make with all due diligence all repairs, structural and otherwise, interior and
exterior, as and when needed in or about the Demised Premises and the Building
so as to maintain the same in a manner commensurate with first-class office
buildings in the Market Area (as hereinafter defined) and in compliance with all
Laws, except for those repairs for which Tenant is expressly responsible
pursuant to any other provisions of this Lease.

 

26



--------------------------------------------------------------------------------

14.03. Landlord shall have no liability to Tenant by reason of any
inconvenience, annoyance, interruption, or injury to Tenant’s business arising
from Landlord’s making any repairs or changes which Landlord is required or
permitted by this Lease or required by law, to make in or to any portion of the
Building or the Demised Premises, or in or to the fixtures, equipment or
appurtenances of the Building or the Demised Premises, provided that Landlord
shall use due diligence with respect thereto and shall perform such work, except
in case of emergency, at a time reasonably convenient to Tenant and otherwise in
such a manner as will not materially interfere with Tenant’s use of the Demised
Premises. Provided, however, nothing contained herein shall require Landlord to
make such repairs or changes on an overtime basis.

ARTICLE 15

ELECTRICITY

15.01. Landlord shall furnish the electric energy that Tenant shall require in
the Demised Premises. Prior to the Commencement Date, submeters shall be
installed by Landlord in accordance with Exhibit C to measure Tenant’s use of
electricity at the Demised Premises (other than for Building standard heat and
air conditioning as described in Exhibit C). Tenant shall pay the cost of such
use to Landlord as additional rent, based upon the actual electrical energy
usage as measured by the sub-meters as if Tenant was a direct independent
customer of the utility company. At the termination of this Lease, Tenant, at
its sole cost and expense, shall be responsible for removing the sub-meters and
restoring the Demised Premises to the condition prior to the meters’
installation.

15.02. Tenant shall pay Landlord as additional rent, the costs and charges for
all electric energy furnished to Tenant for use in the Temporary Use Space
during the period commencing on the Commencement Date and expiring on the date
on which Tenant surrenders the Temporary Use Space, as reasonably determined by
a survey to be made by a reputable independent electrical engineer or similar
agency using prevailing retail rates. The cost of such survey shall be borne by
Tenant. If Tenant disagrees with the determination of such engineer or agency,
Tenant shall have the right to submit such matter to arbitration in the manner
provided in Article 33.

15.03. Landlord shall not be liable in any way to Tenant for any failure or
defect in the supply or character of electric energy furnished to the Demised
Premises by reason of any requirement, act, or omission of the public utility
serving the Building with electricity or for any other reason. Landlord shall
furnish and install all replacement lighting tubes, lamps, bulbs, and ballasts
required in the Demised Premises at Tenant’s reasonable expense.

15.04. Tenant’s use of electric energy in the Demised Premises shall not at any
time exceed the capacity of any of the electrical conductors and equipment in or
otherwise serving the Demised Premises. Landlord represents and warrants that
the capacity of such electrical conductors and equipment is 2000 amp 480 volt
service. In order to insure that such capacity is not exceeded and to avert
possible adverse effect upon the Building electric service, Tenant shall

 

27



--------------------------------------------------------------------------------

not, without Landlord’s prior written consent in each instance (which shall not
be unreasonably withheld), connect any additional fixtures, appliances, or
equipment to the Building electrical distribution system or make any alteration
or addition to the electric system of the Demised Premises existing on the
Commencement Date in a manner that would cause the load to exceed 8.6 watts per
rentable square foot. Should Landlord grant such consent, all additional risers,
HVAC equipment or other electrical equipment required therefor shall be provided
by Landlord and the cost of installation and maintenance thereof shall be paid
by Tenant upon Landlord’s demand. As a condition to granting such consent,
Landlord, at Tenant’s sole expense, may cause a new survey to be made of the use
of electric energy (other than for Building standard heating and
air-conditioning as described in Exhibit C) in order to calculate the potential
additional electric energy to be made available to Tenant based upon the
estimated additional capacity of such additional risers or other equipment. When
the amount of such increase is so determined, and the estimated cost thereof is
calculated, the amount of monthly additional rent payable pursuant to
Section 15.02 hereof shall be adjusted to reflect the additional cost, and shall
be payable as therein provided.

15.05. If the public utility rate schedule for the supply of electric current to
the Building shall be increased during the Term of this Lease, the additional
rent payable pursuant to Section 15.02 hereof shall be equitably adjusted to
reflect the resulting increase in Landlord’s cost of furnishing electric service
to the Demised Premises effective as of the date of any increase. Landlord and
Tenant agree that the rate charged to Tenant for electricity shall not be
greater than the rate Tenant would have paid had the Demised Premises been
separately metered.

ARTICLE 16

HEATING, VENTILATION AND AIR-CONDITIONING

16.01. Landlord, subject to the provisions of Section 5.04, shall maintain and
operate the heating, ventilating, and air-conditioning systems (hereinafter
called “the systems”) and shall furnish heat, ventilating, and air conditioning
(hereinafter collectively called “air conditioning service”) in the Demised
Premises through the systems, in a manner commensurate with first-class office
buildings in the Market Area and in compliance with all Laws and the performance
specifications set forth in Exhibit C, as may be required for comfortable
occupancy of the Demised Premises from 7:30 A.M. to 7:00 P.M. Monday through
Friday and 7:00 A.M. to 1:00 P.M. on Saturday (“Regular Hours”) except days
observed by the Federal or the state government as legal holidays (“Holiday
Hours”) throughout the year. If Tenant shall require air-conditioning service at
any other time (hereinafter called “after hours”), Landlord shall furnish such
after hours air-conditioning service upon reasonable advance notice from Tenant,
and Tenant shall pay Landlord’s then established charges therefor on Landlord’s
demand. As of the Commencement Date the charge for after hours HVAC shall be
$75.00, subject to change by Landlord (which shall only be based on actual
increases in Landlord’s cost of providing such service) upon notice to Tenant.

16.02. Use of the Demised Premises, or any part thereof, in a manner exceeding
the design conditions (including occupancy and connected electrical load)
specified in Exhibit C for air-conditioning service in the Demised Premises or
rearrangement of partitioning which interferes with normal operation of the
air-conditioning in the Demised Premises, may require changes in the
air-conditioning system servicing the Demised Premises. Such changes, so
occasioned, shall be made by Landlord, at Tenant’s reasonable expense, as
Tenant’s Changes pursuant to Article 12.

 

28



--------------------------------------------------------------------------------

ARTICLE 17

LANDLORD’S OTHER SERVICES

17.01. Landlord, subject to the provisions of Section 5.04, shall provide public
elevator service, passenger and service, in a manner commensurate with
first-class office buildings in the Market Area and in compliance with all Laws
by elevators serving the floors on which the Demised Premises are situated
during Regular Hours, and shall have at least one passenger elevator subject to
call at all other times.

17.02. Landlord, subject to the provisions of Section 5.04, shall cause the
Demised Premises, the common areas and the Full-Floor Common Areas, including
the exterior and the interior of the windows thereof, to be cleaned in a manner
commensurate with first-class office buildings in the Market Area and in
compliance with all Laws. Tenant shall pay to Landlord on demand the reasonable
out-of-pocket costs incurred by Landlord for (a) extra cleaning work in the
Demised Premises required because of (i) misuse or neglect on the part of Tenant
or its employees or visitors; (ii) use of portions of the Demised Premises for
preparation, serving or consumption of food or beverages, data processing, or
reproducing operations, private lavatories or toilets or other special purpose
areas requiring greater or more difficult cleaning work than office areas;
(iii) unusual quantity of interior glass surfaces; (iv) non-building standard
materials or finishes installed by Tenant or at its request; and (b) removal
from the Demised Premises and the Building of so much of any refuse and rubbish
of Tenant as shall exceed that ordinarily accumulated daily in the routine of
business office occupancy; provided, in each case, that Tenant has provided its
prior written approval of such costs. Landlord, its cleaning contractor, and
their employees shall have after-hours access to the Demised Premises and the
free use of light, power, and water in the Demised Premises as reasonably
required for the purpose of cleaning the Demised Premises in accordance with
Landlord’s obligations hereunder.

17.03. Landlord, subject to the provisions of Section 5.04, shall furnish hot
and cold water to each floor of the Building for drinking, lavatory, and
cleaning purposes, together with soap, towels, and toilet tissue for each
lavatory in a manner commensurate with first-class office buildings in the
Market Area and in compliance with all Laws. If Tenant uses water for any other
purpose, Landlord, at Tenant’s expense, may install meters to measure Tenant’s
consumption of cold water and/or hot water for such other purposes and/or steam,
as the case may be. Tenant shall pay for the quantities of cold water and hot
water shown on such meters, at Landlord’s cost thereof, on the rendition of
Landlord’s bills therefor.

17.04. Landlord, at its expense, and at Tenant’s request, shall insert initial
listings on the Building directory of the names of Tenant, and the names of any
of their officers and employees, provided that the names so listed shall not
take up more than Tenant’s proportionate share of the space on the Building
directory. All Building directory changes made at Tenant’s request after the
Tenant’s initial listings have been placed on the Building directory shall be
made by Landlord at the expense of Tenant, and Tenant agrees to promptly pay to
Landlord as additional rent the cost of such changes within ten (10) days after
Landlord has submitted an invoice therefor.

 

29



--------------------------------------------------------------------------------

17.05. Landlord reserves the right, without any liability to Tenant, to stop
service of any of the heating, ventilating, air conditioning, electric,
sanitary, elevator, or other Building systems serving the Demised Premises, or
the rendition of any of the other services required of Landlord under this
Lease, whenever and for so long as may be necessary, by reason of accidents,
emergencies, strikes, or the making of repairs or changes which Landlord is
required by this Lease or by law to make or in good faith deems necessary, by
reason of difficulty in securing proper supplies of fuel, steam, water,
electricity, labor or supplies, or by reason of any other cause beyond
Landlord’s reasonable control.

17.06. Landlord shall make available for Tenant’s use four (4) parking spaces
per one thousand (1,000) rentable square feet contained within the Demised
Premises (“Tenant’s Proportionate Share of parking spaces”) in common with other
tenants of the Building in the parking area adjacent to the Building. In the
event Landlord grants any person or entity any reserved parking rights with
respect to the parking areas on or serving the Land, then upon request of
Tenant, Landlord shall grant to Tenant reserved parking rights on the same
proportionate basis as was granted to such third party; it being understood and
agreed, however, that in no event shall the number of reserved parking spaces
for the Building exceed forty (40).

17.07. The Building and the Demised Premises shall be cleaned (including trash
and recyclables removal; provided, however, that Tenant shall make separate
arrangements, at its expense, for the removal of non-office trash and
recyclables from the dry laboratory portion of the Demised Premises) in a manner
commensurate with first-class office buildings in the Market Area, in compliance
with all Laws and in accordance with the Cleaning and Maintenance Schedule set
forth on Exhibit D annexed hereto and made a part hereof.

17.08. Tenant acknowledges that as part of the consideration for this Lease, and
in order not to interfere with the rights of other tenants or other tenants’
quiet enjoyment of the common areas of the Building and otherwise prevent
Landlord from performing its services without causing increases to the cost of
such services, Tenant agrees that it shall not permit its employees to
congregate in hallways or elevators, shall not permit its employees to create an
unsightly condition in or about any passageway from the Building or the common
areas or to the parking lot/deck, with regard to smoking, including the disposal
of cigarettes, in the courtyard and/or outer areas adjacent to the Building and
will otherwise require its employees to act and conduct themselves in the common
areas in such a manner as will not disturb other tenants or the use and
enjoyment by other tenants of the Building.

17.09. Landlord agrees to maintain the Building and the Land (including, without
limitation, landscaping, parking lot maintenance, exterior lighting and snow and
ice removal) in a manner commensurate with first-class office buildings in the
Market Area, in compliance with all Laws and in order with the standards set
forth on Exhibit G, attached hereto.

17.10. Notwithstanding any provision of this Lease to the contrary, if any
portion of the Demised Premises cannot be occupied by Tenant for the normal
conduct of Tenant’s business for five (5) consecutive business days as the
result of any interruption of any Landlord service

 

30



--------------------------------------------------------------------------------

(heating, ventilating, air conditioning, electric, sanitary, elevator, or other
Building systems serving the Demised Premises) due to any default by Landlord
under this Lease, or any act or omission of Landlord (including any work
performed by Landlord in or at the Building, except for work necessitated by the
misuse or neglect of Tenant or of Tenant’s agents, servants, visitors or
licensees), then in any such event, commencing on the sixth (6th) consecutive
business day after such interruption, the fixed rent and additional rent shall
abate in proportion to the portion of the Premises which cannot be so occupied
until the date such portion may again be occupied by Tenant for the normal
conduct of Tenant’s business. If, however, any portion of the Demised Premises
cannot be occupied by Tenant for the normal conduct of Tenant’s business as the
result of any interruption of any Landlord service (heating, ventilating, air
conditioning, electric, sanitary, elevator, or other Building systems serving
the Demised Premises) due to any Force Majeure event, then the fixed rent and
additional rent shall not abate unless such interruption continues for fifteen
(15) consecutive business days, in which case Rent shall abate commencing on the
sixteenth (16th) consecutive business day in proportion to the portion of the
Demised Premises which cannot be so occupied until the date such portion may
again be occupied by Tenant for the normal conduct of Tenant’s business. For the
avoidance of doubt, any commercially reasonable, out-of-pocket costs incurred by
Landlord in exercising its commercially reasonable efforts to restore any
interrupted Landlord service in accordance with this Section 17.10 may be
included in Operating Expenses to the extent permitted by Article 5. The
foregoing shall apply to each and every provision of this Lease, even if this
Section 17.10 is not specifically cross-referenced. The remedies provided for in
this Section 17.10 shall be Tenant’s sole remedies for any interruption of
Landlord services as described above, subject to the provisions of
Section 17.11, below. The term “Force Majeure” event shall mean and include all
those situations beyond Landlord’s control, including but not limited to, acts
of God; accidents; casualties to Landlord’s Work; strikes; shortages of labor,
materials or supplies; inclement weather; and, where applicable, the passage of
time while awaiting for an adjustment of insurance proceeds.

17.11. If Landlord shall fail at any time to make any payment or to perform any
act which the Landlord is obligated to make or perform under this Lease, then,
after Tenant gives notice thereof to Landlord and thirty (30) days has expired,
Tenant may, but shall not be obligated to, without waiving or releasing the
Landlord from any of its obligations under this Lease, make any payment or
perform any act in such manner and to such extent as shall be reasonably
necessary, and in exercising any such rights Tenant may pay ordinary and
necessary expenses incidental thereto, including but not limited to reasonable
attorneys’ fees. All reasonable sums so paid by Tenant and all necessary and
incidental costs and expenses in connection with the performance of any such act
by the Tenant, together with interest thereon at the rate of three (3) percent
per annum in excess of Prime Rate, shall be due and payable by Landlord to
Tenant promptly after demand therefor is made by the Tenant. In the event that
Landlord shall dispute Tenant’s claim, Landlord shall provide a detailed
statement setting forth the reasons for such dispute, as well as the basis
therefor. Tenant shall have the right, at its election, to resolve any such
dispute by arbitration in the manner provided in Article 33 (but not
Section 33.06). However, prior to entry and execution of a judgment (or, as
applicable, arbitration award) against Landlord in favor of Tenant for any such
amounts which are not paid by Landlord as aforesaid, Tenant may not deduct such
amounts from, or off-set such amounts against, any fixed rent and/or any
additional rent due from Tenant under this Lease.

 

31



--------------------------------------------------------------------------------

17.12. During the Term, including any renewal thereof, Landlord shall
continuously operate and maintain the Cafeteria and Fitness Center (both as
hereinafter defined) in a first-class manner; it being understood and agreed
that the Cafeteria, at a minimum, shall be operated Monday through Friday for
lunch. In the event the Cafeteria is not open for sixty (60) days (or, in the
event of a casualty, condemnation or Force Majeure event, such longer period as
is reasonably necessary to overcome such casualty, condemnation or Force Majeure
event, up to an additional one hundred twenty (120) days) in any twelve
(12) month period (Saturday, Sunday and federal and New Jersey holidays
excluded), then as its sole and exclusive remedy, Tenant shall receive a
reduction in fixed rent at the daily rate of $196.45 for each business day that
the Cafeteria is not open for business. In no event shall the floor space of the
Cafeteria be converted to a different use.

17.13. During the Term, including any renewal thereof, Tenant shall have the
right, at its expense, to continue use of the backup generator and fuel tank
(and the related wiring, cabling, conduit and other appurtenances) that exist
and are being used by Tenant as of the date of this Lease and, as reasonably
necessary, repair, maintain and/or replace the same.

17.14. During the Term, including any renewal thereof, Tenant shall have the
right, at its expense, to continue use of the satellite dish (and the related
wiring, cabling, conduit and other appurtenances) that exists and is being used
by Tenant as of the date of this Lease and, as reasonably necessary, repair,
maintain and/or replace the same.

ARTICLE 18

ACCESS, CHANGES IN BUILDING FACILITIES, NAME

18.01. All walls, windows, and doors bounding the Demised Premises (including
exterior Building walls, core corridor walls and doors, and any core corridor
entrance), except the inside surfaces thereof, any terraces or roofs adjacent to
the Demised Premises, and any space in or adjacent to the Demised Premises used
for shafts, stacks, pipes, conduits, fan room, ducts, electric or other
utilities, sinks or other Building facilities, and the use thereof, as well as
access thereto through the Demised Premises for the purposes of operation,
maintenance, decoration, and repair are reserved to Landlord.

18.02. Tenant shall permit Landlord to install, use, and maintain pipes, ducts,
and conduits within the demising walls, bearing columns, and ceilings of the
Demised Premises.

18.03. Landlord or Landlord’s agent shall have the right upon request (except in
emergency under clause (ii) hereof) to enter and/or pass through the Demised
Premises or any part thereof, at reasonable times during reasonable hours,
(i) to examine the Demised Premises and to show them to the holders of superior
mortgages, prospective purchasers or mortgagees of the Building as an entirety;
and (ii) for the purpose of making such repairs or changes or doing such
repainting in or to the Demised Premises or its facilities, as may be provided
for by this Lease or as may be mutually agreed upon by the parties or as
Landlord may be required to make by law or in order to repair and maintain said
structure or its fixtures or facilities. Landlord shall be allowed to take all
materials into and upon the Demised Premises that may be required for

 

32



--------------------------------------------------------------------------------

such repairs, changes, repainting, or maintenance, without liability to Tenant
but Landlord shall not unreasonably interfere with Tenant’s use of the Demised
Premises. Landlord shall also have the right to enter on and/or pass through the
Demised Premises, or any part thereof, at such times as such entry shall be
required by circumstances of emergency affecting the Demised Premises or the
Building.

18.04. During the period of six (6) months prior to the Expiration Date,
Landlord may exhibit the Demised Premises to prospective tenants.

18.05. Landlord reserves the right, at any time after completion of the
Building, without incurring any liability to Tenant therefor, to make such
changes in or to the Building and the fixtures and equipment thereof, as well as
in or to the street entrances, halls, passages, elevators, escalators, and
stairways thereof, as it may deem necessary or desirable, provided, however,
that such changes shall not reduce the size of the Demised Premises or
materially adversely affect the access to the Demised Premises.

18.06. Landlord may adopt any name for the Building other than the name of one
of Tenant’s competitors. Landlord reserves the right to change the name or
address of the Building at any time; provided, however, that if Landlord
voluntarily changes the name or address of the Building, then Landlord shall
reimburse Tenant for the reasonable out-of-pocket costs incurred by Tenant in
updating its business materials.

18.07. Landlord at its sole cost and expense shall provide pylon signage for the
Building which shall include Tenant’s name and logos on the uppermost listing
strip. If another tenant leases the balance of the Building, its name can be
placed on the bottom half of the pylon sign.

18.08. During the Term, including any renewal thereof, (a) Tenant shall have the
right, at its expense, to continue use of Tenant’s exterior Building signage
existing as of the date of this Lease and, as reasonably necessary, repair,
maintain and/or replace the same (including, without limitation, to reflect any
changes in Tenant’s legal or trade name, logo or standard identity signage) and
(b) Landlord shall not grant any other person or entity exterior Building
signage or ground floor lobby signage (other than Building standard directional
and/or directory signage). In the event Tenant leases less than one half of the
floor space in the Building, the foregoing provisions of this Section 18.08
shall lapse and be of no further force of effect; however, in such event,
Landlord shall not grant exterior Building façade signage or ground floor lobby
signage (other than Building standard directional and/or directory signage) to
any person or entity that leases less rentable area in the Building than Tenant.

18.09. Subject to applicable law, the Building shall be accessible to Tenant and
its invitees twenty-four (24) hours a day, seven (7) days a week, three hundred
sixty five (365) days per year.

 

33



--------------------------------------------------------------------------------

ARTICLE 19

NOTICE OF ACCIDENTS

19.01. Tenant shall give notice to Landlord, promptly after Tenant learns
thereof, of (i) any accident in or about the Demised Premises; (ii) all fires in
the Demised Premises; (iii) all damage to or defects in the Demised Premises,
including the fixtures, equipment, and appurtenances thereof, for the repair of
which Landlord might be responsible; and (iv) all damage to or defects in any
parts or appurtenances of the Building’s sanitary, electrical, heating,
ventilating, air-conditioning, elevator, and other systems located in or passing
through the Demised Premises or any part thereof or any part of the Building.

ARTICLE 20

NON-LIABILITY AND INDEMNIFICATION

20.01. Neither Landlord nor Tenant nor any agent or employee of Landlord or
Tenant shall be liable to the other for any injury or damage to the other or to
any other person or for any damage to, or loss (by theft or otherwise) of, any
property of the other or of any other person, irrespective of the cause of such
injury, damage, or loss.

20.02. Subject to Article 10, and except to the extent caused by the negligence
or willful misconduct of Landlord, its employees, agents and contractors, Tenant
shall indemnify, defend and save Landlord harmless against and from all
third-party liabilities, claims, suits, fines, penalties, damages (other than
indirect, consequential and punitive damages), losses, fees, costs and expenses
(including reasonable attorneys’ fees) which may be imposed upon, incurred by or
asserted against Landlord by reason of (a) Any work or thing done in, on or
about the Demised Premises or any part thereof by or on behalf of Tenant (other
than by or through Landlord); (b) Any use, occupation, condition, operation of
the Demised Premises or any part thereof; (c) Any negligence or willful
misconduct on the part of Tenant or any subtenant or any employees, licenses or
invitees; and (d) Any accident, injury (including death) or damage to any third
party or property owned by someone other than Tenant and not under the care,
custody or control of Tenant occurring in or about the Demised Premises or any
part thereof, unless caused by Landlord, its agents or employees.

The provisions of this Section 20.02 shall survive the expiration or earlier
termination of this Lease.

20.03. Subject to Article 10, and except to the extent caused by the negligence
or willful misconduct of Tenant, its employees, agents and contractors, Landlord
shall indemnify, defend and save Tenant harmless against and from all
third-party liabilities, claims, suits, fines, penalties, damages (other than
indirect, consequential and punitive damages), losses, fees, costs and expenses
(including reasonable attorneys’ fees) which may be imposed upon, incurred by or
asserted against Tenant by reason of (a) Any work or thing done in, on or about
the Building or any part thereof by or on behalf of Landlord; (b) Any use,
occupation, condition, operation of the common areas of the Building or any part
thereof or of any parking lot, street, alley, sidewalk, curb, vault, passageway
or space adjacent thereto or any occurrence on any of the same on the

 

34



--------------------------------------------------------------------------------

part of Landlord; (c) Any negligence or willful misconduct on the part of
Landlord or any employees, agents and contractors; (d) Any accident, injury
(including death) or damage to any third party or property owned by someone
other than Landlord and not under the care, custody or control of Landlord
occurring in or about the common areas of the Building or any part thereof or
in, on or about any street, alley, sidewalk, curb, vault, passageway or space
adjacent thereto, unless caused by Tenant, its agents or employees.

The provisions of this Section 20.03 shall survive the expiration or earlier
termination of this Lease.

20.04. Except as otherwise expressly provided in this Lease, this Lease and the
obligations of Landlord or Tenant hereunder shall be in no way affected,
impaired or excused because the other party is unable to fulfill, or is delayed
in fulfilling, any of its obligations under this Lease (other than any monetary
obligations) by reason of strike, other labor trouble, governmental pre-emption
or priorities or other controls in connection with a national or other public
emergency or shortages of fuel supplies or labor resulting therefrom, or other
like cause beyond the other party’s reasonable control.

ARTICLE 21

DESTRUCTION OR DAMAGE

21.01. If the Building or the Demised Premises shall be partially or totally
damaged or destroyed by fire or other cause, then whether or not the damage or
destruction shall have resulted from the fault or neglect of Tenant, or its
employees, agents or visitors (and if this Lease shall not have been terminated
as in this Article hereinafter provided), Landlord shall repair the damage and
restore and rebuild the Building and/or the Demised Premises, at its expense,
with reasonable dispatch after notice to it of the damage or destruction;
provided, however, that Landlord shall not be required to repair or replace any
of the Tenant’s Property.

21.02. If the Building or the Demised Premises shall be partially damaged or
partially destroyed by fire or other cause the rents payable hereunder shall be
abated to the extent that the Demised Premises shall have been rendered
untenantable and for the period from the date of such damage or destruction to
the date the damage shall be repaired or restored. If the Demised Premises or a
major part thereof shall be totally (which shall be deemed to include
substantially totally) damaged or destroyed or rendered completely (which shall
be deemed to include substantially completely) untenantable on account of fire
or other cause, the rents shall abate as of the date of the damage or
destruction and until Landlord shall repair, restore, and rebuild the Building
and the Demised Premises, provided, however, that should Tenant reoccupy a
portion of the Demised Premises during the period of restoration work is taking
place and prior to the date that the same are made completely tenantable, rents
allocable to such portion shall be payable by Tenant from the date of such
occupancy.

21.03. If the Building or the Demised Premises shall be damaged or destroyed by
fire or other cause, then, within thirty (30) days after the occurrence of the
fire or other casualty, Landlord shall notify Tenant of the date on which
Landlord in good faith believes the repair and restoration of the Building will
be complete (the “Estimated Restoration Date”).

 

35



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary expressed in this Article 21, if the
Building or the Demised Premises shall be totally damaged or destroyed by fire
or other cause, or if the Building shall be so damaged or destroyed by fire or
other cause (whether or not the Demised Premises are damaged or destroyed) as to
require a reasonably estimated expenditure of more than twenty-five percent
(25%) of the full insurable value of the Building immediately prior to the
casualty, then in either such case, Landlord may terminate this Lease by giving
Tenant notice to such effect within one hundred eighty (180) days after the date
of the casualty. In case of any damage or destruction mentioned in this Article,
Tenant may terminate this Lease by notice to Landlord if the Estimated
Restoration Date is later than one hundred eighty (180) days after the
occurrence of the fire or other casualty. In addition, if Landlord has not
completed the making of the required repairs and restored and rebuilt the
Building and the Demised Premises prior to the Estimated Restoration Date, or
within such period after such date (not exceeding three (3) months) as shall
equal the aggregate period Landlord may have been delayed in doing so by labor
trouble, governmental controls, act of God, or any other unforeseeable cause
beyond Landlord’s reasonable control, Tenant may terminate this Lease by notice
to Landlord.

21.04. No damages, compensation, or claim shall be payable by Landlord for
inconvenience, loss of business, or annoyance arising from any repair or
restoration of any portion of the Demised Premises or of the Building pursuant
to this Article. Landlord shall use commercially reasonable efforts to perform
such repair or restoration promptly and in such manner as not unreasonably to
interfere with Tenant’s use and occupancy during such time that Tenant is able
to use the Demised Premises during Landlord’s restoration.

21.05. Landlord will not carry insurance of any kind on Tenant’s Property, and
shall not be obligated to repair any damage thereto or replace the same.

21.06. The provisions of this Article shall be considered an express agreement
governing any case of damage or destruction of the Demised Premises by fire or
other casualty, and any law of the State of New Jersey providing for such a
contingency in the absence of an express agreement, and any other law of like
import, now or hereafter in force, shall have no application in such case.

ARTICLE 22

EMINENT DOMAIN

22.01. If the whole of the Building or access thereto or the parking areas
thereof shall be lawfully taken by condemnation or in any other manner for any
public or quasi-public use of purpose, this Lease and the Term and estate hereby
granted shall forthwith terminate as of the date of vesting of title on such
taking (which date is herein after also referred to as the “date of the
taking”), and the rents shall be prorated and adjusted as of such date.

22.02. If any part of the Building or access thereto or the parking areas
thereof shall be so taken, this Lease shall be unaffected by such taking, except
that Tenant may elect to terminate this Lease in the event of a partial taking,
if the area of the Demised Premises or access thereto or the parking areas
serving the same shall not be reasonably sufficient for Tenant to continue
feasible operation of its business. Tenant shall give notice of such election to
Landlord not later

 

36



--------------------------------------------------------------------------------

than thirty (30) days after the date of such taking. Upon the giving of such
notice to Landlord, this Lease shall terminate on the date of service of notice
and the rents apportioned to the part of the Demised Premises so taken shall be
prorated and adjusted as of the date of the taking and the rents apportioned to
the remainder of the Demised Premises shall be prorated and adjusted as of such
termination date. Upon such partial taking and this Lease continuing in force as
to any part of the Demised Premises, the rents apportioned to the part taken
shall be prorated and adjusted as of the date of taking and from such date the
fixed rent shall be reduced to the amount apportioned to the remainder of the
Demised Premises and additional rent shall be payable pursuant to Article 5
according to the Rentable Area remaining.

22.03. Except as specifically set forth in Section 22.04. hereof, Landlord shall
be entitled to receive the entire award in any proceeding with respect to any
taking provided for in this Article without deduction therefrom for any estate
vested in Tenant by this Lease, and Tenant shall receive no part of such award.
Tenant hereby expressly assigns to Landlord all of its right, title, and
interest in or to every such award. Notwithstanding the foregoing, Tenant may
claim a condemnation award for the unamortized portion of the cost incurred by
Tenant in connection with any of Tenant’s Property installed pursuant to this
Lease and severance damages. In addition, Tenant may sue the appropriate, agency
for relocation expenses pursuant to the Relocation Assistance Act, N.J.S.A.
20:4-1 et seq.

22.04. If the temporary use or occupancy of all or any part of the Demised
Premises shall be lawfully taken by condemnation or in any other manner for any
public or quasi-public use or purpose during the Term of this Lease, Tenant
shall be entitled, except as hereinafter set forth, to receive any award which
does not serve to diminish Landlord’s award in any respect and, if so awarded,
for the taking of Tenant’s Property and for moving expenses, and Landlord shall
be entitled to receive that portion which represents reimbursement for the cost
of restoration of the Demised Premises. This Lease shall be and remain
unaffected by such taking and Tenant shall remain responsible for all of its
obligations hereunder insofar as such obligations are not affected by such
taking and shall continue to pay in full the fixed rent and additional rent when
due. If the period of temporary use or occupancy of the Demised Premises (or a
part thereof) shall be divided between Landlord and Tenant, Tenant shall receive
so much thereof as represents the period prior to the Expiration Date and
Landlord shall receive so much thereof as represents the period subsequent to
the Expiration Date. All moneys received by Tenant as, or as part of, an award
for temporary use and occupancy for a period beyond the date to which the rents
hereunder have been paid by Tenant shall be received, held, and applied by
Tenant as a trust fund for payment of the rents falling due hereunder.

22.05. In the event of any taking of less than the whole of the Building which
does not result in a termination of this Lease, or in the event of a taking for
a temporary use or occupancy of all or any part of the Demised Premises,
Landlord, at its expense, shall proceed with reasonable diligence to repair,
alter, and restore the remaining parts of the Building and the Demised Premises
to substantially their former condition to the extent that the same may be
feasible and so as to constitute a complete and tenantable Building and Demised
Premises provided that Landlord’s liability under this Section 22.05 shall be
limited to the net amount (after deducting all costs and expenses, including,
but not limited to, legal expenses incurred in connection with the eminent
domain proceeding) received by Landlord as an award arising out

 

37



--------------------------------------------------------------------------------

of such taking. If such taking occurs within the last three (3) years of the
Term of this Lease, Landlord shall have the right to terminate this Lease by
giving the Tenant written notice to such effect within ninety (90) days after
such taking, and this Lease shall then expire on that effective date stated in
the notice as if that were the Expiration Date, but the fixed rent and the
additional rent shall be prorated and adjusted as of the date of such taking.

22.06. Any dispute which may arise between the parties with respect to the
meaning or application of any of the provisions of this Article shall be
determined by arbitration in the manner provided in Article 33.

ARTICLE 23

SURRENDER

23.01. On the last day of the Term of this Lease, or upon any earlier
termination of this Lease, or upon any re-entry by Landlord upon the Demised
Premises, Tenant shall quit and surrender the Demised Premises to Landlord in
good order, condition, and repair, except for ordinary wear and tear and such
damage or destructions as Landlord is required to repair or restore under this
Lease, and Tenant shall remove all of Tenant’s Property therefrom except as
otherwise expressly provided in this Lease. The provisions of this Article 23
shall survive the expiration or sooner termination of this Lease.

ARTICLE 24

CONDITIONS OF LIMITATION

24.01. This Lease and the Term and estate hereby granted are subject to the
limitation that whenever Tenant shall make an assignment of the property of
Tenant for the benefit of creditors, or shall file a voluntary petition under
any bankruptcy or insolvency law, or an involuntary petition alleging an act of
bankruptcy or insolvency shall be filed against Tenant under any bankruptcy or
insolvency law, or whenever a petition shall be filed by or against Tenant under
the reorganization provisions of the United States Bankruptcy Act or under the
provisions of any law of like imports or whenever a petition shall be filed by
Tenant under the arrangement provisions of any law of like import, whenever a
permanent receiver of Tenant or of or for the property of Tenant shall be
appointed, then Landlord, (a) at any time of receipt of notice of the occurrence
of any such event, or (b) if such event occurs without the acquiescence of
Tenant, at any time after the event continues for sixty (60) days, Landlord may
give Tenant a notice of intention to end the Term of this Lease at the
expiration of five (5) days from the date of service of such notice of
intention, and upon the expiration of said five (5) day period this Lease and
the Term and estate hereby granted, whether or not the Term shall theretofore
have commenced, shall terminate with the same effect as if that day were the
Expiration Date, but Tenant shall remain liable for damages as provided in
Article 26.

 

38



--------------------------------------------------------------------------------

24.02. This Lease and the Term and estate hereby granted are subject to the
further limitation that:

(a) Whenever Tenant shall default in the payment of installment of fixed rent,
or in the payment of any additional rent or any other charge payable by Tenant
to Landlord, or any day upon which the same ought to be paid, and such default
shall continue for twenty (20) days after written notice thereof; or

(b) Whenever Tenant shall do or knowingly permit anything to be done, whether by
action or inaction, contrary to any of Tenant’s obligations hereunder, and if
such situation shall continue and shall not be remedied by Tenant within thirty
(30) days after Landlord shall have given to Tenant a written notice specifying
the same, or, in the case of a happening or default which cannot with due
diligence be cured within a period of thirty (30) days and the continuance of
which for the period required for cure will not subject Landlord to risk of
criminal liability or foreclosure of any superior mortgage if Tenant shall not,
(i) within said thirty (30) day period advise Landlord of Tenant’s intention to
duly institute all steps necessary to remedy such situation; (ii) duly institute
within said thirty (30) day period, and thereafter diligently prosecute to
completion all steps necessary to remedy the same; (iii) complete such remedy
within such time after the date of giving of said notice to Landlord as shall
reasonably be necessary; or

(c) Whenever any event shall occur or any contingency shall arise whereby this
Lease or the estate hereby granted or the unexpired balance of the Term hereof
would, by operation of law or otherwise, devolve upon or pass to any person,
firm, or corporation other than Tenant, except as expressly permitted by Article
8; or

(d) If Tenant shall default in the timely payment of rent or additional rent and
any such default shall continue to be repeated for two (2) consecutive months or
for a total of four (4) months in any period of twelve (12) months, or more than
three (3) times in any six (6) month period, then, notwithstanding that such
defaults shall have each been cured within the applicable period, any similar
default shall be deemed to be deliberate and Landlord may thereafter serve a
notice of termination upon Tenant without affording to Tenant opportunity to
cure such default; then, and in any of the foregoing cases, this Lease and the
Term and estate hereby granted, whether or not the Term shall theretofore have
commenced, shall, if the Landlord so elects, terminate upon ten (10) days
written notice by Landlord to Tenant of Landlord’s election to terminate this
Lease and the Term hereof shall expire and come to an end on the date fixed in
such notice, with the same effect as if that day were the Expiration Date, but
Tenant shall remain liable for the rent and additional rent which subsequently
accrues and for damages as provided in Article 26.

ARTICLE 25

RE-ENTRY BY LANDLORD

25.01. If this Lease shall expire as provided in Article 24, Landlord or
Landlord’s agents and employees may immediately or at any time thereafter
re-enter the Demised Premises, or any part thereof, either by summary dispossess
proceedings or by any suitable action or proceeding at law (but not by force or
other self-help), without being liable to indictment, prosecution or damages
therefor, and may repossess the same, and may remove any persons therefrom, to
the end that Landlord may have, hold, and enjoy the Demised Premises again as
and of its first estate

 

39



--------------------------------------------------------------------------------

and interest therein. The word “re-enter”, as herein used, is not restricted to
its technical legal meaning. In the event of any termination of this Lease under
the provisions of Article 24 or if Landlord shall re-enter the Demised Premises
under the provisions of this Article or in the event of the termination of this
Lease, or of re-entry, by or under any summary dispossess or other proceeding or
action or any provision of law by reason of default hereunder on the part of
Tenant, Tenant shall thereupon pay to Landlord the fixed rent and additional
rent payable by Tenant to Landlord up to the time of such termination of this
Lease, or of such recovery of possession of the Demised Premises by Landlord, as
the case may be, and shall also pay to Landlord damages as provided in Article
26.

25.02. In the event of a breach or threatened breach by Landlord or Tenant of
any of their respective obligations under this Lease, either Landlord or Tenant,
as the case may be, shall also have the right of injunction. The special
remedies hereunder are cumulative and are not intended to be exclusive of any
other remedies or means of redress to which the parties may lawfully be entitled
at any time.

25.03. If this Lease shall terminate under the provisions of Article 24, or if
Landlord shall re-enter the Demised Premises under the provisions of this
Article, or in the event of any termination of this Lease, or of re-entry, by or
under any summary dispossess or other proceeding or action or any provision of
law by reason of default hereunder on the part of Tenant, Landlord shall be
entitled to retain all moneys, if any, paid by Tenant to Landlord, whether as
advance rent, security, or otherwise, but such moneys shall be credited by
Landlord against any fixed rent or additional rent due from Tenant at the time
of such termination or re-entry or, at Landlord’s option, against any damages
payable by Tenant under Article 26 or pursuant to law.

ARTICLE 26

DAMAGES

26.01. If this Lease is terminated under the provisions of Article 24, or if
Landlord shall re-enter the Demised Premises under the provisions of Article 25,
or in the event of the termination of this Lease, or of re-entry, by or under
any summary dispossess or other proceeding or action of any provision of law by
reason of default hereunder on the part of Tenant, Tenant shall pay to Landlord
as damages, at the election of Landlord, either;

(a) A sum which at the time of such termination of this Lease or at the time of
any such re-entry by Landlord, as the case may be, represents the then value of
the excess, if any, of (i) the aggregate of the fixed rent and the additional
rent payable hereunder which would have been payable by Tenant (conclusively
presuming the additional rent to be the same as was payable for the year
immediately preceding such termination) for the period commencing with such
earlier termination of this Lease or the date of any such re-entry, as the case
may be, and ending with the Expiration Date, had this Lease not so terminated or
had Landlord not so re-entered the Demised Premises, over (ii) the aggregate
rental value of the Demised Premises for the same period, or

 

40



--------------------------------------------------------------------------------

(b) Sums equal to the fixed rent and the additional rent (as above presumed)
payable hereunder which would have been payable by Tenant had this Lease not so
terminated, or had Landlord not so re-entered the Demised Premises, payable upon
the due dates therefor specified herein following such termination or such
re-entry and until the Expiration Date, provided, however, that if Landlord
shall relet the Demised Premises during said period, Landlord shall credit
Tenant with the net rents received by Landlord from such reletting, such net
rents to be determined by first deducting from the gross rents as and when
received by Landlord from such reletting, the expenses incurred or paid by
Landlord in terminating this Lease or in re-entering the Demised Premises and in
securing possession thereof, as well as the expenses of reletting, including
altering and preparing the Demised Premises for new tenants, brokers’
commissions, and all other expenses properly chargeable against the Demised
Premises and the rental therefrom; it being understood that any such reletting
may be for a period shorter or longer than the remaining Term of this Lease; but
in no event shall Tenant be entitled to receive any excess of such net rents
over the sums payable by Tenant to Landlord hereunder, nor shall Tenant be
entitled in any suit for the collection of damages pursuant to this Subsection
to a credit in respect of any net rents from a reletting, except to the extent
that such net rents are actually received by Landlord. Damages shall also
include the unamortized portion of the cost of Landlord’s Work and any brokerage
fees or commissions paid by Landlord. If the Demised Premises or any part
thereof should be relet in combination with other space, then proper
apportionment on a square foot basis shall be made of the rent received from
such reletting and of the expenses of reletting.

If the Demised Premises or any part thereof to be relet by Landlord for the
unexpired portion of the Term of this Lease, or any part thereof, before
presentation of proof of such damages to any court, commission or tribunal, the
amount of rent reserved upon such reletting shall, prima facie, be the fair and
reasonable rental value for the Demised Premises, or part thereof, so relet
during the term of the reletting.

If this Lease or Tenant’s right to possession of the Demised Premises is
terminated, then Landlord shall use commercially reasonable efforts to relet the
Demised Premises and otherwise mitigate its damages.

26.02. Suit or suits for the recovery of such damages, or any installments
thereof, may be brought by Landlord from time to time at its election, and
nothing contained herein shall be deemed to require Landlord to postpone suit
until the date when the Term of this Lease would have expired if it had not been
so terminated under the provisions of Article 24, or under any provision of law,
or had Landlord not re-entered the Demised Premises. Nothing herein contained
shall be construed to limit or preclude recovery by Landlord against Tenant of
any sums or damages to which, in addition to the damages particularly provided
above, Landlord may lawfully be entitled by reason of any default hereunder on
the part of Tenant. Nothing herein contained shall be construed to limit or
prejudice the right of Landlord to seek and obtain as liquidated damages by
reason of the termination of this Lease or re-entry on the Demised Premises for
the default of Tenant under this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, such damages are to be proved whether or not such amount
be greater, equal to, or less than any of the sums referred to in Section 26.01.

 

41



--------------------------------------------------------------------------------

26.03. In the event Landlord or Tenant is required or elects to take legal
action against the other party to enforce the provisions of this Lease, then the
prevailing party in such action shall be entitled to collect from the other
party its costs and expenses incurred in connection with the legal action
(including, without limitation, reasonable attorneys’ fees and court costs).

ARTICLE 27

WAIVERS

27.01. Tenant, for Tenant, and on behalf of any and all persons claiming through
or under Tenant, including creditors of all kinds, does hereby waive and
surrender all right and privilege which they or any of them might have under or
by reason of any present or future law, to redeem the Demised Premises or to
have a continuance of this Lease for the Term hereby demised after being
dispossessed or ejected therefrom by process of law or under the terms of this
Lease or after the termination of this Lease as herein provided.

27.02. In the event that Tenant is in arrears in payment of fixed rent or
additional rent hereunder, Tenant waives Tenant’s right, if any, to designate
the items against which any payments made by Tenant are to be credited, and
Tenant agrees that Landlord may apply any payments made by Tenant to any items
it sees fit, irrespective of and notwithstanding any designation or request by
Tenant as to the items against which any such payments shall be credited.

27.03. Landlord and Tenant hereby waive trial by jury in any action, proceeding
or counterclaim brought by either against the other on any matter whatsoever
arising out of or in any way connected with this Lease, the relationship of
Landlord and Tenant, Tenant’s use or occupancy of the Demised Premises,
including any claim of injury or damage, or any emergency or other statutory
remedy with respect thereto.

27.04. The provisions in Articles 16 and 17 shall be considered express
agreements governing the services to be furnished by Landlord, and Tenant agrees
that any laws and/or requirements of public authorities, now or hereafter in
force, shall have no application in connection with any enlargement of
Landlord’s obligations with respect to such services.

ARTICLE 28

NO OTHER WAIVERS OR MODIFICATIONS

28.01. The failure of either party to insist in any one or more instances upon
the strict performance of any one or more of the obligations of this Lease, or
to exercise any election herein contained, shall not be construed as a waiver or
relinquishment for the future of the performance of such one or more obligations
of this Lease or of the right to exercise such election, but the same shall
continue and remain in full force and effect with respect to any subsequent
breach, act, or omission. No executory agreement hereafter made between Landlord
and Tenant shall be effective to change, modify, waive, release, discharge,
terminate or effect an abandonment of this Lease, in whole or in part, unless
such executory agreement is in writing, refers expressly to this Lease and is
signed by the party against whom enforcement of the change, modification,
waiver, release, discharge, or termination of effectuation of the abandonment is
sought.

 

42



--------------------------------------------------------------------------------

28.02. Without limiting Section 28.01, the following provisions shall also
apply:

(a) No agreement to accept a surrender of all or any part of the Demised
Premises shall be valid unless in writing and signed by Landlord. The delivery
of keys to an employee of Landlord or of its agent shall not operate as a
termination of this Lease or a surrender of the Demised Premises. If Tenant
shall at any time request Landlord to sublet the Demised Premises for Tenant’s
account, Landlord or its agent is authorized to receive said keys for such
purposes without releasing Tenant from any of its obligations under this Lease,
and Tenant hereby releases Landlord from any liability for loss or damage to any
of Tenant’s property in connection with such subletting.

(b) The receipt by Landlord of rent with knowledge of breach of any obligation
of this Lease shall not be deemed a waiver of such breach.

(c) No payment by Tenant or receipt by Landlord of a lesser amount than the
correct fixed rent or additional rent due hereunder shall be deemed to be other
than a payment on account, nor shall any endorsement or statement on any check
or any letter accompanying any check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance or pursue any other remedy in this Lease
or at law provided.

ARTICLE 29

CURING TENANT’S DEFAULTS

29.01. If Tenant shall default in the performance of any of Tenant’s obligations
under this Lease, Landlord, without thereby waiving such default, may (but shall
not be obligated to) perform the same for the account and at the expense of
Tenant, without notice, in a case of emergency, and in any other case, only if
such default continues after the expiration of (i) ten (10) days from the date
Landlord gives Tenant notice of intention so to do, or (ii) the applicable grace
period provided in Section 24.02 or elsewhere in this Lease for cure of such
default, whichever occurs later.

29.02. Bills, invoices and purchase orders for any and all reasonable
out-of-pocket costs, charges, and expenses incurred by Landlord in connection
with any such performance by it for the account of Tenant, including reasonable
counsel fees involved in collecting or endeavoring to collect the fixed rent or
additional rent or any part thereof, or enforcing or endeavoring to enforce any
rights against Tenant, under or in connection with this Lease, or pursuant to
law, including any such cost, expense, and disbursement involved in instituting
and prosecuting summary proceedings, may be sent by Landlord to Tenant monthly,
or immediately, at Landlord’s option, and, shall be due and payable in
accordance with the terms of such bills.

 

43



--------------------------------------------------------------------------------

ARTICLE 30

BROKER

30.01. Tenant covenants, warrants, and represents that there was no broker
except Jones Lang LaSalle (“Broker”) instrumental in consummating this Lease and
that no conversations or negotiations were had with any broker except Broker
concerning the renting of the Demised Premises. Landlord and Tenant each agrees
to hold the other harmless against any claims for a brokerage commission arising
out of any conversations or negotiations had by it with any broker except
Broker. Landlord agrees to pay Broker pursuant to a separate agreement.

ARTICLE 31

NOTICES

31.01. Any notice, statement, demand, or other communications required or
permitted to be given, rendered, or made by either party to the other, pursuant
to this Lease or pursuant to any applicable law or requirement of public
authority, shall be in writing (whether or not so stated elsewhere in this
Lease) and shall be deemed to have been properly given, rendered or made, if
sent by registered or certified mail, return receipt requested, addressed to the
other party at the address hereinabove set forth. Notice may also be given by
overnight mail. Either party may, by notice as aforesaid, designate a different
address or addresses for notices, statements, demands, or other communications
intended for it. In the event of the cessation of any mail delivery for any
reason, personal delivery shall be substituted for the aforedescribed method of
serving notices.

ARTICLE 32

ESTOPPEL CERTIFICATE

32.01. Tenant agrees, when requested by Landlord, to execute and deliver to
Landlord a statement certifying that this Lease is unmodified and in full force
and effect (or if there have been modifications, that the same is in full force
and effect as modified and stating the modifications), certifying the dates to
which the fixed rent and additional rent have been paid, whether any dispute
exists with respect thereto and stating whether or not, to Tenant’s best
knowledge, Landlord is in default in performance of any of its obligations under
this Lease, and, if so, specifying each such default of which Tenant may have
knowledge and any other information which Landlord shall reasonably require, it
being intended that any such statement delivered pursuant hereto may be relied
upon by others. Such statement shall be served upon Landlord by Tenant within
ten (10) business days of Landlord’s request.

 

44



--------------------------------------------------------------------------------

ARTICLE 33

ARBITRATION

33.01. The parties hereto shall not be deemed to have agreed to determination of
any dispute arising out of this Lease by arbitration unless determination in
such manner shall have been specifically provided for in this Lease.

33.02. The party desiring arbitration shall give notice to that effect to the
other party and shall in such notice appoint a person as arbitrator on its
behalf. Within ten (10) days, the other party by notice to the original party
shall appoint a second person as arbitrator on its behalf. The arbitrators thus
appointed shall appoint a third person, and such three arbitrators shall as
promptly as possible determine such matter, provided, however that:

(a) If the second arbitrator shall not have been appointed as aforesaid, the
first arbitrator shall proceed to determine such matter; and

(b) If the two arbitrators appointed by the parties shall be unable to agree,
within ten (10) days after the appointment of the second arbitrator, upon the
appointment of a third arbitrator, they shall give written notice to the parties
of such failure to agree, and, if the parties fail to agree upon the selection
of such third arbitrator within ten (10) days after the arbitrators appointed by
the parties give notice as aforesaid, then within five (5) days thereafter
either of the parties upon notice to the other party may request such
appointment by the American Arbitration Association (or any organization
successor thereto), or in it absence, refusal, failure, or inability to act, may
apply for a court appointment of such arbitrator.

33.03. Each arbitrator shall be a fit and impartial person who shall have had at
least five years’ experience in a calling connected with the matter of dispute.

33.04. The arbitration shall be conducted, to the extent consistent with this
Article, in accordance with the then prevailing rules of the American
Arbitration Association (or any organization successor thereto). The arbitrators
shall render their decision and award, upon the concurrence of at least two of
their number, within thirty (30) days after the appointment of the third
arbitrator. Such decision and award shall be in writing and shall be final and
conclusive on the parties, and counterpart copies thereof shall be delivered to
each of the parties. In rendering such decision and award, the arbitrators shall
not add to, subtract from, or otherwise modify the provisions of this Lease.
Judgment may be had on the decision and award of the arbitrator(s) so rendered
in any court of competent jurisdiction.

33.05. Each party shall pay the fees and expenses of the one of the two original
arbitrators appointed by or for such party and the fees and expenses of the
third arbitrator and all other expenses of the arbitration (other than the fees
and disbursement of attorneys or witnesses for each party) shall be borne by the
parties equally.

33.06. The provisions of this Section 33.06 shall apply to any dispute in which
Tenant alleges that Landlord has wrongfully withheld its consent hereunder,
including a proposed assignment or subletting. If Landlord and Tenant are unable
to resolve their dispute within three

 

45



--------------------------------------------------------------------------------

(3) business days then the dispute shall be resolved by a retired judge of the
Superior Court or Federal District Court of New Jersey that conducts
arbitrations and is reasonably acceptable to both parties (the “Single
Arbitrator”). Within two (2) business days after the expiration of said three
(3) business day period, the parties shall agree upon the Single Arbitrator. In
reaching such agreement, due consideration shall be given to the availability of
the Single Arbitrator to act within the time frames set forth in this
Section 33.06. In the absence of such agreement, either party may, upon
telephonic notice to the other, make application to the Assignment Judge of the
Superior Court of Monmouth County to appoint the Single Arbitrator. Within three
(3) business days after the Single Arbitrator is chosen, each party shall submit
to the Single Arbitrator a statement setting forth its position as to why the
Landlord has reasonably or unreasonably withheld its consent. Within five
(5) business days after the Single Arbitrator is chosen, a hearing shall be held
by him/her in Red Bank, New Jersey to decide the controversy. The matter shall
be determined in accordance with the Commercial Arbitration Rules (Expedited
Procedures) of the American Arbitration Association. The prevailing party shall
be entitled to recover from the other party the costs and fees incurred by the
prevailing party pursuant this Section 33.06 including reasonably attorney’s
fees and arbitrator’s fees. Position papers, copies of exhibits intended to be
produced at the hearing, and a list of witnesses intended to be called to
testify at the hearing shall be exchanged by the parties and submitted to the
Single Arbitrator, all by facsimile or electronic transmission. The Single
Arbitrator’s award shall be limited to determining whether the Landlord has been
reasonable or unreasonable in withholding its consent, and in the case of a
proposed sublease or assignment, whether such transaction can proceed.
Thereafter the Single Arbitrator shall determine the amount of fees to be
awarded to the prevailing party, which shall be paid within ten (10) days after
the parties’ receipt of the determination. The Single Arbitrator shall not have
the latitude to make any other determinations. The award need not make any
findings of fact or determinations of law, and shall be binding upon the
parties, without any right of appeal.

ARTICLE 34

NO OTHER REPRESENTATIONS, CONSTRUCTION, GOVERNING LAW

34.01. Tenant expressly acknowledges and agrees that Landlord has not made and
is not making, and Tenant, in executing and delivering this Lease, is not
relying upon any warranties, representations, promises or statements, except to
the extent that the same are expressly set forth in this Lease. It is understood
and agreed that all understandings and agreements heretofore had between the
parties with respect to the subject matter hereof are merged in this Lease,
which alone fully and completely express their agreements with respect to the
subject matter hereof and that the same are entered into after full
investigation, neither party relying upon any statement or representation not
embodied in this Lease made by the other.

34.02. If any of the provisions of this Lease, or the application thereof to any
person or circumstances, shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such provision or provisions to
persons or circumstances other than those as to whom or which it is held invalid
or unenforceable, shall not be affected thereby, and every provision of this
Lease shall be valid and enforceable to the fullest extent permitted by law.

 

46



--------------------------------------------------------------------------------

34.03. This Lease shall be governed in all respects by the laws of the State of
New Jersey.

ARTICLE 35

SECURITY

35.01. Tenant shall deposit with Landlord the sum of $239,017.00 within one
(1) business day after the execution of this Lease. Said deposit (sometimes
referred to as the “Security Deposit”) shall be held by Landlord as security for
the faithful performance by Tenant of all the terms of this Lease by said Tenant
to be observed and performed. Upon receipt of the Security Deposit, Landlord
shall return to Tenant the Security Deposit (the Silicon Valley Bank letter of
credit) that has been posted pursuant to the Existing Lease and the Security
Deposit paid under this Lease shall also serve as the Security Deposit under the
Existing Lease. The Security Deposit shall not and may not be mortgaged,
assigned, transferred, or encumbered by Tenant, without the written consent of
Landlord, and any such act on the part of Tenant shall be without force and
effect and shall not be binding upon Landlord. If Tenant shall default under
this Lease beyond the expiration of any applicable notice and/or cure period,
then Landlord may, at its option and without prejudice to any other remedy which
Landlord may have on account thereof, following written notice to Tenant
appropriate and apply the entire Security Deposit or so much thereof as may be
necessary to compensate Landlord toward the payment of fixed or additional rent
and any loss or damage sustained by Landlord due to such breach on the part of
Tenant, plus expenses; and Tenant shall forthwith upon demand restore the
Security Deposit to the original sum deposited. The issuance of a warrant and/or
the re-entering of the Demised Premises by Landlord for any default on the part
of Tenant or for any other reason prior to the expiration of the Term shall not
be deemed such a termination of this Lease as to entitle Tenant to the recovery
of the Security Deposit. The Security Deposit shall be promptly returned in full
to Tenant (less any amounts previously applied in accordance with this Article
35 and not restored) after the expiration of the Term of this Lease and Tenant’s
satisfaction of all its obligations accruing prior to expiration date of this
Lease. In the event of bankruptcy or other creditor-debtor proceedings against
Tenant, the Security Deposit and all other securities shall be deemed to be
applied first to the payment of fixed and additional rent and other charges due
Landlord for all periods prior to the filing of such proceedings. In the event
of sale by Landlord of the Building, Landlord shall deliver the then balance of
the Security Deposit to the transferee of Landlord’s interest in the Demised
Premises and Landlord shall thereupon be discharged from any further liability
with respect to the Security Deposit and this provision shall also apply to any
subsequent transferees. No holder of a superior mortgage to which this Lease is
subordinate shall be responsible in connection with the Security Deposit, by way
of credit or payment of any fixed or additional rent, or otherwise, unless such
mortgagee actually shall have received the entire Security Deposit. At Tenant’s
option, the Security Deposit may be posted as a letter of credit in the form of
Exhibit G, attached hereto (with such commercially reasonable modifications as
may be required by the issuer thereof), issued by a bank that is acceptable to
Landlord in its sole but reasonable business judgment.

 

47



--------------------------------------------------------------------------------

35.02. Notwithstanding anything to the contrary contained in this Lease, if, as
of November 30, 2014, Tenant is not in default under this Lease beyond the
expiration of any applicable notice and/or cure period, then the Security
Deposit shall be reduced so as to equal $119,508.33. If the Security Deposit is
so reduced, then the excess Security Deposit held by Landlord shall be applied
against the monthly installment of Fixed Rent for December 2014 or Landlord
shall reasonably cooperate to reduce the amount of the letter of credit so as to
equal $119,508.33, as applicable.

ARTICLE 36

PARTIES BOUND

36.01. The obligation of this Lease shall bind and benefit the successors and
assigns of the parties with the same effect as if mentioned in each instance
where a party is named or referred to, except that no violation of the
provisions of Article 8 shall operate to vest any rights in any successor or
assignee of Tenant and that the provisions of this Article shall not be
construed as modifying the conditions of limitation contained in Article 24. No
landlord hereunder shall be liable for any obligation or liability based on or
arising out of any event or condition occurring during the period that such
landlord was not the owner of the Building or a landlord’s interest therein.

36.02. If Landlord shall be an individual, joint venture, tenancy in common,
partnership, trust, unincorporated association, or other unincorporated
aggregate of individuals and/or entities or a corporation, Tenant shall look
only to such Landlord’s estate and property in the Building and the Land and
proceeds therefrom and, where expressly so provided in this Lease, to offset
against the rents payable under this Lease for the collection of a judgment (or
other judicial process) which requires the payment of money by Landlord in the
event of any default by Landlord hereunder. No other property or assets of such
Landlord shall be subject to levy, execution or other enforcement procedure for
the satisfaction of Tenant’s remedies under or with respect to this Lease, the
relationship of Landlord and Tenant hereunder, or Tenant’s use or occupancy of
the Demised Premises. Further, Landlord and Tenant each agree that the other
shall not be liable to it for any special, indirect, or consequential damages
arising out of the other’s breach of this Lease.

ARTICLE 37

CONSENTS

37.01. Wherever it is specifically provided in this Lease that a party’s consent
is not to be unreasonably withheld, a response to a request for such consent
shall also not be unreasonably conditioned or delayed. If either Landlord or
Tenant considers that the other had unreasonably withheld or delayed a consent,
it shall so notify the other party within ten (10) days after receipt of notice
of denial of the requested consent or, in case notice of denial is not received,
within twenty (20) days after making its request for the consent.

37.02. Tenant hereby waives any claim against Landlord which it may have based
upon any assertion that Landlord has unreasonably withheld or unreasonably
delayed any such consent, and Tenant agrees that its sole remedy shall be to
submit the dispute to arbitration in accordance with Section 33.06, above.
Landlord shall have no liability to Tenant for its refusal or failure to give
such consent.

 

48



--------------------------------------------------------------------------------

ARTICLE 38

MORTGAGE FINANCING—TENANT COOPERATION

38.01. In the event that Landlord desires to seek mortgage financing secured by
the Demised Premises, Tenant agrees reasonably to cooperate with Landlord in the
making of any application(s) by Landlord for such financing including the
delivery to Landlord’s mortgage broker or mortgagee, of such information as they
shall reasonably require with respect to Tenant’s occupancy of the Demised
Premises, including, but not limited to the current financial statement of
Tenant, but Tenant shall not be required to deliver such information directly to
Landlord, all of the above to be at no cost and expense of Tenant.

ARTICLE 39

ENVIRONMENTAL COMPLIANCE

39.01. Tenant shall, at Tenant’s sole cost and expense, comply with the New
Jersey Industrial Site Recovery Act and the regulations promulgated thereunder
(referred to as “ISRA”) as same relate to Tenant’s occupancy of the Demised
Premises, as well as all other state, federal or local environmental law,
ordinance, rule, or regulation either in existence as of the date hereof or
enacted or promulgated after the date of this Lease, that concern the
management, control, discharge, treatment and/or removal of hazardous discharges
or otherwise affecting or affected by Tenant’s use and occupancy of the Demised
Premises. Tenant represents that Tenant’s North American Industry Classification
System (“NAICS”) number does not subject it to ISRA. Tenant shall, at Tenant’s
own expense, make all submissions to, provide all information to, and comply
with all requirements of the New Jersey Department of Environmental Protection
(“NJDEP”). Should the NJDEP, pursuant to any environmental law, rule, or
regulation, determine that a investigation and/or cleanup plan be prepared and
that a cleanup be undertaken because of any spills or discharge of hazardous
substances or wastes at the Demised Premises which occur during the Term of this
Lease and were caused by Tenant or its agents or contractors, then Tenant shall,
at Tenant’s own expense, prepare and submit the required plans and financial
assurances, and carry out the approved plans so as to cause issuance of an
unconditional No Further Action Letter; provided, however, that in no event
shall Tenant pursue or implement any institutional or engineering controls
affecting the Demised Premises, Building or Land unless Tenant has first
obtained Landlord’s express written consent, which shall be granted at
Landlord’s reasonable discretion. In the event that Landlord shall have to
comply with ISRA by reason of Landlord’s actions, Tenant shall promptly provide
all information requested by Landlord for preparation of non-applicability
affidavits, a Negative Declaration, No Further Action Letter or other ISRA
application and shall promptly sign such affidavits when requested by Landlord.
Tenant shall indemnify, defend, and save harmless Landlord from all

 

49



--------------------------------------------------------------------------------

fines, natural resource and other damages, suits, procedures, claims, and
actions of any kind arising out of or in any way connected with any spills or
discharges of hazardous substances or wastes at the Demised Premises which occur
during the Term of this Lease and were caused by Tenant or its agents or
contractors, and from all fines, suits, procedures, claims, and actions of any
kind arising out of Tenant’s failure to provide all information, make all
submissions and take all actions required by the NJDEP or any other governmental
entity. Tenant’s obligations and liabilities under this Paragraph shall continue
so long as Landlord remains responsible for any spills or discharges of
hazardous substances or wastes at the Demised Premises which occur during the
Term of this Lease and were caused by Tenant or its agents or contractors.
Tenant’s failure to abide by the terms of this paragraph shall be restrainable
by injunction. Tenant shall have no responsibility to obtain an ISRA “Negative
Declaration/No Further Action Letter” or “Letter of Non-Applicability” from the
NJDEP if the sole reason for obtaining same is in connection with a sale or
other disposition of the real estate by Landlord, but Tenant agrees to cooperate
with Landlord in Landlord’s effort to obtain same and shall perform at Tenant’s
expense any clean up required by reason of Tenant’s use and occupancy of the
Demised Premises.

39.02. Landlord represents and warrants to the best of its knowledge, that the
Building, Demised Premises and Land and their existing and prior uses shall, as
of the Commencement Date comply with, and Landlord has, to the best of its
knowledge, not been in violation of, and has not violated, in connection with
the ownership, use and maintenance or operation of the Building, Demised
Premises or Land and the conduct of the business related thereto, any applicable
Laws. In the event that the Building, the Demised Premises and Land are not in
compliance with any Laws as of the Commencement Date (provided that such
noncompliance is not attributable to any act or omission of the Tenant or any of
its employees or agents), then Landlord shall at its expense promptly comply
with any such Law. If Landlord shall default in its obligations under this
Section 39.02, Tenant may proceed in accordance with Section 17.11.

39.03. Landlord shall indemnify, defend, and save harmless Tenant from all
fines, suits, procedures, claims, and actions of any kind arising out of or in
any way connected with any spills or discharges of hazardous substances or
wastes at the Demised Premises which occurred or were on the Land, Building
and/or Demised Premises prior to the term of the Existing Lease, or which occur
during the term of the Existing Lease or this Lease and were caused by Landlord
or its agents or contractors, and from all fines, suits, procedures, claims, and
actions of any kind arising out of Landlord’s or Landlord’s agents failure to
provide all information, make all submissions and take all actions required by
any division of NJDEP. This paragraph shall survive the expiration or earlier
termination of this Lease.

39.04. Landlord represents and warrants to Tenant that (i) neither the Building
or the Demised Premises, nor the Land have been used by Landlord to dump,
discard, landfill, deposit or dispose of any substance material above, on or
below ground which is toxic or hazardous to human health, which would constitute
unlawful disposal and/or which would require clean up, removal or special
disposal under current federal and/or state environmental laws or regulations;
nor to Landlord’s knowledge has there been any such occurrence; (ii) to
Landlord’s knowledge there are no underground tanks or toxic hazardous
substances used in or about the Building, Land or Demised Premises including,
but not limited to PCB’s, asbestos, Urea Formaldehyde

 

50



--------------------------------------------------------------------------------

Foam Insulation or the like; and (iii) to Landlord’s knowledge, the Building,
Demised Premises and the Land are in full compliance with all Laws, including
but not limited to, all applicable rules and regulations related thereto.
Landlord shall indemnify and hold Tenant harmless from and against any
liabilities, losses and costs, including Tenant’s reasonable attorney’s fees,
which Tenant may incur by reason of Landlord’s beach of the foregoing warranties
and representations and shall, at Landlord’s sole cost and expense, immediately
remove any hazardous substance from the Demised Premises which is not
attributable to the acts or omissions of Tenant, its agents, contractors,
invitees and employees. The foregoing provisions shall survive the expiration or
earlier termination of this Lease.

ARTICLE 40

HOLDING OVER

40.01. Tenant will have no right to remain in possession of all or part of the
Demised Premises after the expiration of the Term. If Tenant remains in
possession of all or any part of the Demised Premises after the expiration of
this Lease without the express consent of Landlord: (a) such tenancy will be
deemed to be a periodic tenancy from month-to-month only; (b) such tenancy will
not constitute a renewal or extension of this Lease for any further Term; and
(c) such tenancy may be terminated by Landlord upon the earlier of (i) thirty
(30) days prior written notice, or (ii) the earliest date permitted by law. In
such event, monthly rent will be increased to an amount equal to one hundred
fifty percent (150%) of the monthly rent payable during the last month of the
Term, and any other sums due under this Lease will be payable in the amount and
at the times specified in this Lease. Such month-to-month tenancy will be
subject to every other term, condition, and covenant contained in this Lease.
The provisions of this Section shall not be construed to relieve Tenant from
liability to Landlord for damages resulting from any such holding over, or
preclude Landlord from implementing summary dispossess proceedings.

40.02. Notwithstanding anything to the contrary contained in this Lease, by
written notice to Landlord not less than ninety (90) days prior to the scheduled
expiration of the Term, Tenant shall have the right to hold over for a period of
up to six (6) months following the expiration of the Term, or any extension
thereof, without disturbance by Landlord or being subject to any damages, at one
hundred twenty-five percent (125%) of the Fixed Rent as in effect during the
last month of the previous Term for the first three months of holdover which
shall increase to one hundred fifty percent (150%) for the next three months of
holdover, plus any increases in Taxes and Operating Expenses due under this
Lease. If, however, Landlord has executed a lease with a third party at the time
of Tenant’s exercise of the right herein accorded, then Tenant’s right of
holdover for the second three months shall be inapplicable to the space that has
been so leased.

ARTICLE 41

CERTAIN DEFINITIONS AND CONSTRUCTIONS

41.01. For the purpose of this Lease and all agreements supplemental to this
Lease, unless the context otherwise requires, the definitions set forth in
Exhibit F annexed hereto shall be utilized.

 

51



--------------------------------------------------------------------------------

41.02. The various terms which are italicized and defined in other Articles of
this Lease or are defined in Exhibits annexed hereto, shall have the meanings
specified in such other Articles and such Exhibits for all purposes of this
Lease and all agreements supplemental thereto, unless the context shall
otherwise require.

41.03. The submission of this Lease for examination does not constitute a
reservation of, or option for, the Demised Premises, and this Lease becomes
effective as a Lease only upon execution and delivery thereof by Landlord and
Tenant.

41.04. The Article headings in this Lease and the Index prefixed to this Lease
are inserted only as a matter of convenience in reference and are not to be
given any effect whatsoever in construing this Lease.

41.05. This Lease shall be construed without regard to any presumption or other
rule requiring construction against the party causing this Lease to be drafted.
If any words or phrases in this Lease shall have been stricken out or otherwise
eliminated, whether or not any other words or phrases in this Lease shall have
been added, this Lease shall be construed as if the words or phrases so stricken
out or otherwise eliminated were never included in this Lease and no implication
or interference shall be drawn from the fact that said words or phrases were so
stricken out or otherwise eliminated.

ARTICLE 42

RELOCATION OF TENANT

Intentionally Omitted.

ARTICLE 43

MORTGAGEE’S CONSENT

Intentionally Omitted.

ARTICLE 44

OPTION TO RENEW

44.01. Provided that at the time of the exercise of the Option to Renew and as
of the expiration of the then current term (i) Tenant is not then in default of
the terms, covenants, and provisions of this Lease beyond the expiration of any
applicable notice and/or cure period, and (ii) Tenant shall be in occupancy and
possession of not less than fifty percent (50%) of the rentable area of the
Demised Premises pursuant to this Lease, Landlord hereby grants to Tenant the
right to renew the term of this Lease for one (1) additional period of five
(5) years (the “Renewal Period”) commencing on the day after the initial
Expiration Date upon the same terms

 

52



--------------------------------------------------------------------------------

and conditions as set forth in this Lease other than the fixed annual rental
which shall be the Fair Market Value (as hereinafter defined) of the Demised
Premises at the time of the commencement of the Renewal Period, adjusting as
necessary for the lapse of time between the date of Tenant’s notification of
intent to exercise its option to renew and the date on which the Renewal Period
is scheduled to commence. Said fixed annual rental shall be payable in equal
monthly installments in advance on the first day of each and every month of the
Renewal Period. The base year for calculation of additional rent for increase in
taxes and operating expenses for the Renewal Period shall be calendar year 2018.
Tenant shall exercise the within Option by giving written notice to Landlord not
later than twelve (12) months prior to the initial Expiration Date, TIME BEING
OF THE ESSENCE. If Tenant fails to give such notice, Tenant will be deemed to
have waived such Renewal Option and the provisions of this Section shall be null
and void. For a period of thirty (30) days following Landlord’s receipt of such
notice, Landlord and Tenant shall in good faith attempt to agree upon the Fair
Market Value of the Demised Premises. If Landlord and Tenant are unable to
agreement upon the Fair Market Value of the Demised Premises within such thirty
(30) day period, they shall submit the matter to arbitration pursuant to Article
33 (but not Section 33.06). Promptly after the determination of the Fair Market
Value of the Demised Premises, Landlord and Tenant shall enter into an amendment
to memorialize the exercise of the Option to Renew and the fixed annual rental
“Fair Market Value” shall mean the rent generally payable in the general area of
Garden State Parkway Exit 109 market area (the “Market Area”) by tenants
accepting their demised premises in their “as is” condition and taking into
consideration the tenant improvement allowance and other concessions for demised
premises of approximately the same size, level of tenant improvement and
condition as the Demised Premises in a comparable building for an equivalent
term, and all other relevant considerations in determining Fair Market Value.

ARTICLE 45

RIGHT OF FIRST NEGOTIATION

45.01. Provided that Tenant is not then in default under the terms, covenants,
and provisions of this Lease beyond the expiration of any applicable notice
and/or cure period, Landlord hereby grants to Tenant the ongoing right to lease
additional space on the second (2nd) floor of the Building and that part of the
first (1st) floor of the Building that is not part of the Demised Premises
(hereinafter “Expansion Space”). Each and every time that Landlord becomes aware
that any Expansion Space is becoming available for occupancy by Tenant (but not
earlier than twelve (12) months prior to the date on which such particular
Expansion Space will become available for occupancy by Tenant), Landlord shall
notify Tenant of the such Expansion Space, which notice shall include a
description of such Expansion Space and the date on which Landlord expects the
same will become available for occupancy (each, an “Availability Notice”). The
Right of First Negotiation is further subject to the following terms and
conditions:

(a) Within twenty one (21) days after Tenant’s receipt of an Availability
Notice, Tenant shall notify Landlord if Tenant is interested in leasing the
Expansion Space. If so, then the Expansion Space shall be leased upon the same
terms and conditions as set forth in this Lease other than the fixed annual
rental which shall be the Fair Market Rental, as determined pursuant to Article
44 (and, as necessary, Article 33). If Tenant fails to respond to an

 

53



--------------------------------------------------------------------------------

Availability Notice, it shall be conclusively presumed that Tenant is not
interested in leasing the specified Expansion Space, and Landlord shall be free
to market the same, free of Tenant’s right of first of first refusal; provided,
however, that if within six (6) months subsequent to the Availability Notice,
Landlord has not leased such Expansion Space to a third party, then Landlord
shall again provide an Availability Notice with respect to such Expansion Space
prior to leasing the same to a third party.

(b) Tenant shall have no rights pursuant to this Article 45 with respect to any
particular Expansion Space unless and until such particular Expansion Space has
been leased by Landlord to a tenant other than Tenant during the Term and
thereafter becomes available. The above right of first negotiation shall be
on-going and continue until twelve (12) months preceding the expiration of the
original term or Renewal Period, as applicable. Landlord shall not be required
to respond to any Tenant Initial Notice if given during the last twelve
(12) months of the original term of this Lease unless Tenant exercises (or has
exercised) its option to renew as set forth in Article 44 of the Lease, as
herein amended.

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

WITNESS:    LANDLORD:    ALFIERI-100 SCHULTZ ASSOCIATES, L.P.    a New Jersey
Limited Partnership LOGO [g658579dsp_058a.jpg]   

/s/ MICHAEL ALFIERI

   By:    MICHAEL ALFIERI    Title:    General Partner ATTEST:    TENANT:   
IKANOS COMMUNICATIONS, INC.    A Delaware Corporation LOGO [g658579dsp_058b.jpg]
  

/s/ Jim Murphy

   By:    Jim Murphy    Title:    Vice President of Human Resources

 

55



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF LAND

100 SCHULZ DRIVE

ALL that certain tract or parcel of land and premises, situate, lying and being
in the Township of Middletown, in the County of Monmouth, State of New Jersey,
more particularly described herein.

BEING known and designated as Lot 2 in Block 296, on a map entitled “Final Map
for the SHAV Corporation consisting of Lots 16, 16-D, 17, 18 and 19 in Block
296, Middletown Twp, Monmouth Co.” dated June 2, 1980 and filed December 1, 1980
in the Monmouth County Clerk’s Office as Case 170-6.

BEING more particularly described in accord with said filed map as follows:

BEGINNING at the point of intersection of the northerly line of the Garden State
Parkway and the westerly line of Schulz Drive as marked by a monument and
running thence:

 

1. North 52 degrees 20' 10" West for a distance of 185.59 feet to Garden State
Parkway Monument #A-165; thence

 

2. North 47 degrees 42' 50" West for a distance of 374.45 to Garden State
Parkway Monument #A-167; thence

 

3. North 34 degrees 29' 19" West for a distance of 90.96 feet to a monument;
thence

 

4. North 2 degrees 51' 30" West for a distance of 258.85 feet; thence

 

5. South 87 degrees 26' 27" East for a distance of 313.90 feet; thence

 

6. South 7 degrees 42' 18" West for a distance of 34.64 feet; thence

 

7. South 82 degrees 17' 42" East for a distance of 265.00 feet to the said
westerly line of Schulz Drive; thence

 

8. South 7 degrees 42' 18" West for a distance of 620.57 feet along the said
westerly line of Schulz Drive to the place and point of Beginning.

Being Lot 16.06, Block 296, Tax Map of Township of Middletown.

Subject to easements, restrictions and covenants of record and such state of
facts as an accurate survey may reveal.

LAND100S

11/9/90

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FLOOR PLAN

SEE ATTACHED

 

B-1



--------------------------------------------------------------------------------

LOGO [g658579dsp_061.jpg]



--------------------------------------------------------------------------------

LOGO [g658579dsp_062.jpg]



--------------------------------------------------------------------------------

LOGO [g658579dsp_063.jpg]



--------------------------------------------------------------------------------

LOGO [g658579dsp_064.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

LANDLORD’S WORK

This Exhibit C is attached to and made a part of a Lease dated March      , 2011
(the “Lease”), between ALFIERI – 100 SCHULTZ ASSOCIATES, LLP (“Landlord”) and
IKANOS COMMUNICATIONS, INC. (“Tenant”).

The purpose of this Exhibit C is to set forth the respective rights and
obligations of Landlord and Tenant with respect to space planning, engineering,
final working drawings, construction and/or installation of Landlord’s Work and
Tenant’s Work (as hereinafter defined) in the premises demised by the Lease (the
“Demised Premises”) and in 100 Schulz Drive, Red Bank, New Jersey (the
“Building”).

Capitalized terms used herein shall, unless otherwise defined in this Exhibit C,
have the same meanings ascribed to them in the Lease.

1. Landlord’s Base Building Work. Landlord at its sole cost and expense shall:

(a) Construct a cafeteria on the first floor of the Building (the “Cafeteria”)
that will be open to serve Tenant, other tenants in the Building, and tenants of
Tri-Park Corporate Park (200 Schulz Drive and 230 Half Mile Road) no later than
January 2, 2012, subject, however to an extension of no more than sixty
(60) days in the event there is a delay in the permitting of such improvement

(b) Be responsible for the demise of the Demised Premises on the 1st floor,
including, but not limited to construction of the demising walls, ceiling tiles,
above ceiling HVAC, life safety systems, and the refinishing of common areas and
elevator lobby to building standards no later than March 1, 2012, provided that
Tenant surrenders the Give-back Space in accordance with Section 1.07 of the
Lease;

(c) Renovate the lobby, all common areas and rest rooms of the Building and
install a building energy management system no later than January 2, 2012;

(d) Install four (4) separate submeters to measure Tenant’s consumption of
electricity within the Demised Premises no later than March 1, 2012. Any more
than 4 submeters shall be installed by Landlord at Tenant’s sole cost and
expense;

(e) Construct a fitness center on the 1st floor of the Building (the “Fitness
Center”) that shall be open for use by Tenant’s employees free of charge no
later than January 2, 2012, subject, however to an extension of no more than
sixty (60) days in the event there is a delay in the permitting of such
improvement, and provided that Tenant surrenders the Give-back Space in
accordance with Section 1.07 of the Lease

 

C-1



--------------------------------------------------------------------------------

The above items are referred to as “Landlord’s Work.” Landlord’s Work shall be
performed in a good and workmanlike manner in accordance with all Laws; in
addition, items (a), (b), (c) and (e) of Landlord’s Work will be performed with
a quality and level of finish comparable to the quality and level of finish in
the corresponding portions of the building located at 499 Thornall, Edison, New
Jersey.

2. Tenant’s Work. Landlord shall improve, renovate and refurbish the Demised
Premises for Tenant’s continued use and occupancy pursuant to the provisions of
this Exhibit C, and the Plans (as defined in 4(b) hereof). All work shown on the
Plans shall include, but not be limited to, interior partitions, doors,
hardware, wall and floor coverings, lighting, electric power wiring, sprinklers
and fire safety equipment, and shall be “Tenant’s Work” and shall be undertaken
and paid for as set forth in this Exhibit C; provided, however, that if the base
building structure, the base building systems, the common areas and/or the
Full-Floor Common Areas do not comply with the Americans with Disabilities Act
or any other Law (whether or not the same constitutes an instance of permitted
nonconformance) and any changes to the foregoing are required in order to obtain
any permit, approval, inspection or other item required for the lawful
performance of Tenant’s Work and occupancy of the Demised Premises, then such
changes shall be performed at Landlord’s expense and without deducting the costs
thereof from the Workletter Allowance. The cost of the Base Building Work shall
not be chargeable against the Workletter Allowance. Landlord at its own cost and
expense shall provide space planning services to Tenant to facilitate
preparation of the Plans. Landlord shall solicit bids for the trades for
Tenant’s Work from not less than three (3) qualified contractors per trade.
Tenant may select up to three (3) qualified contractors per trade to bid on
Tenant’s Work, subject to Landlord’s reasonable approval of the same. Landlord
and Tenant shall jointly, reasonably and expeditiously choose the trade
contractors for Tenant’s Work based on their reasonable evaluation of the bid
price, the contractor’s reliability and reputation for quality workmanship, size
of jobs performed and timeliness of performance, the contractor’s past job
performance with them, and the ability of the bidding contractor to satisfy
licensing and insurance requirements for the job. The trade contract for
Tenant’s Work shall be subject to Tenant’s reasonable approval and, at Tenant’s
request, shall be a guaranteed maximum price contract. Landlord or one of
Landlord’s affiliates shall act as construction manager for the job and shall be
entitled to receive a construction management fee comprised of the Overhead and
Profit as set forth in the following paragraph 3.

3. Costs

(a) Once Plans (as defined in 5(b) below) for Tenant’s Work to be performed by
Landlord are finalized and approved as provided in 5(b) hereof, Landlord shall
furnish to Tenant within five (5) business days a reasonably detailed breakdown
of the estimated costs of Tenant’s Work based on the approved Plans. The costs
shall include all labor and materials and Landlord’s architectural and
engineering fees plus the following:

 

  •   General conditions, as applicable, to Tenant’s Work;

 

  •   The cost estimate for each trade;

 

  •   Overhead at ten percent (10%) for the general conditions and the trade
estimates above;

 

  •   Profit at five percent (5%) for all the items listed above.



--------------------------------------------------------------------------------

(b) Before Landlord shall become obligated to commence Tenant’s Work or any
portion thereof, Tenant shall approve in writing the estimated costs thereof as
shown on the most recent cost breakdown furnished by Landlord to Tenant.

(c) Other than the aforesaid construction management fee, Landlord shall not be
entitled to any supervision, administrative, or plan review fee or the like in
connection with Tenant’s Work.

4. Workletter Allowance

(a) Landlord shall provide Tenant with an allowance (“Workletter Allowance”)
equal to $18.00 per rentable square foot of Demised Premises which shall be used
to pay for the costs of Tenant’s Work, including hard and soft costs including
but not limited to construction, architectural and consultant fees, furniture,
moving costs, voice and cabling expenses and other such items. At Tenant’s
option, Tenant shall have the right to use the Workletter Allowance during the
period commencing on the date on which this Lease is fully executed and expiring
concurrently with the initial Term. Any estimated costs, as shown on the latest
cost breakdown furnished by Landlord to Tenant, that are anticipated to be
incurred by Landlord in connection with the performance of Tenant’s Work (other
than Tenant’s telephone, security and/or computer installations, all of which
shall be performed by Tenant) over and above the amount of the Workletter
Allowance shall be paid by Tenant to Landlord as additional rent as follows:
(i) 50% upon finalization of the Plans and Landlord’s and Tenant’s approval of
the trade contracts; and (ii) 50% upon substantial completion of the work shown
on the Plans. Landlord shall not charge Tenant any supervision, administrative
or plan review fees for costs related to Tenant’s furniture, moving costs, voice
and cabling, telephone, security and/or computer installations.

(b) The Workletter Allowance (as the same may be supplemented as provided in
4(a) above) shall be used by Landlord for payment of the costs incurred by
Landlord in the performance of Tenant’s Work. After completion of Tenant’s Work
by Landlord and Tenant has delivered to Landlord a final list of Punchlist Items
(as defined in 9, below), any unused balance of the Workletter Allowance (as the
same may have been supplemented as provided in 4(a) above) shall be released or
credited by Landlord to Tenant against payment of the fixed rent next becoming
due under the Lease.

5. Plan Preparation and Approval

(a) Landlord shall cause to be prepared, as part of Tenant’s Work, all
architectural and engineering drawings, plans and other construction documents
(“Construction Drawings and Documents”) for Tenant’s Work which, at a minimum,
shall include the following: demolition plans, partition plans, ceiling plans,
electrical plans, mechanical/HVAC plans, plumbing plans, fire protection plans,
life safety plans, finishes plans (including a full material board) and any
other similar drawings and/or plans that are required for receipt of
construction permits. Said Construction Drawings and Documents shall be
consistent with the specifications for the Building, all applicable building
codes and the architectural and construction practices generally utilized in
first class office buildings.



--------------------------------------------------------------------------------

(b) As soon as practicable after execution of the Lease, Landlord shall submit
to Tenant, for Tenant’s approval (which approval shall not be unreasonably
conditioned, delayed or denied), at least two (2) sets of sealed preliminary
Construction Drawings and Documents for Tenant’s Work described in 2, above,
based upon space plans theretofore approved by Landlord and Tenant, the protocol
for approval of which shall be the same as for the Construction Drawings and
Documents. Tenant shall review and approve or disapprove such Construction
Drawings and Documents within ten (10) business days after receipt thereof. If
Tenant shall not approve the Construction Drawings and Documents submitted by
Landlord, Tenant shall notify Landlord within said ten (10) business days of
Tenant’s disapproval and shall describe the revisions thereto which are
reasonably deemed necessary by Tenant for the purpose of obtaining its approval.
Within ten (10) business days after being so informed by Tenant, Landlord shall
submit to Tenant for Tenant’s approval (which approval shall not be unreasonably
conditioned, delayed or denied), revised Construction Drawings and Documents
incorporating the revisions and/or modifications requested by Tenant. Tenant
shall notify Landlord whether such revised Construction Drawings and Documents
are approved within five (5) business days after receipt thereof. The process
described in the preceding sentences of this 5(b) shall be repeated until
Landlord and Tenant have agreed upon the final form of the Construction Drawings
and Documents for Tenant’s Work to be performed by Landlord. At least two
(2) full sets of Construction Drawings and Documents shall be signed by both
Landlord and Tenant, evidencing their respective approvals thereof, whereupon
Landlord shall be authorized to proceed with Tenant’s Work covered by such
Construction Drawings and Documents.

(c) Notwithstanding anything to the contrary contained in 5(b) above, Landlord
shall have the sole and absolute discretion to approve or disapprove any work
that (i) will be visible from the exterior of the Demised Premises, or (ii) will
adversely involve or may adversely affect any structural or exterior element of
the Building or (iii) will delay completion of the work to be performed by
Landlord in the Demised Premises beyond July 31, 2012, or (iv) will increase the
costs of insurance or the Taxes on the Building unless in the case of
(iv) Tenant first gives assurance reasonably acceptable to Landlord for payment
of such increased costs.

6. Modifications to Plans

(a) If, after final approval of the Plans for and/or during the performance of
Tenant’s Work, Tenant desires to amend, change or modify the Plans, Tenant shall
submit to Landlord, for its approval (which approval shall not be unreasonably
conditioned, delayed or denied), a reasonably detailed description of the
proposed amendment, change or modification, together with such drawings and
other information as Landlord may reasonably request. The procedure for review
and approval of such amendment, change or modification shall be the same as that
set forth in 5(b) above.

(b) Within three (3) business days after Landlord and Tenant have approved a
proposed amendment, change or modification of the Plans, Landlord shall furnish
to Tenant an amended statement of the aggregate costs to complete Tenant’s Work
being performed by Landlord, inclusive of the costs related to the approved
amendment, change or modification of the Plans. Landlord shall not be obligated
to proceed with any work shown by any such amendment, change or



--------------------------------------------------------------------------------

modification of the Plans until Tenant has paid in full to Landlord as
additional rent under the Lease the excess of the amended aggregate costs to
complete Tenant’s Work being performed by Landlord in excess of the unused
balance of the Workletter Allowance as of the date of such amended statement of
costs to complete Tenant’s Work being performed by Landlord.

7. Materials and Workmanship

(a) All Landlord’s Work and Tenant’s Work performed by Landlord in connection
with the preparation of the Demised Premises for Tenant’s use and occupancy
shall be performed in a good and workmanlike manner, in accordance with all
applicable laws and regulations, and in substantial conformance with the Plans.
Unless specified otherwise, all materials installed in the Demised Premises will
be new.

(b) All work (such as telephone, security and computer installations) not
performed by Landlord in connection with the preparation of the Demised Premises
for Tenant’s use and occupancy shall likewise be performed in a good and
workmanlike manner, in accordance with all applicable laws and regulations, and
in substantial conformance with Plans therefor which are first approved by
Landlord. With respect to telephone, security and computer installations and any
other work not to be performed by Landlord and not required to be removed by
Tenant at the expiration or earlier termination of the Lease, all materials
installed in the Demised Premises will be new except to the extent otherwise
specified in the Plans.

8. Mutual Cooperation

Landlord and Tenant agree to mutually cooperate with each other and take all
commercially reasonable measures in order to facilitate completion of Landlord’s
Work and Tenant’s Work in an efficient and expeditious manner. Landlord shall
use commercially reasonable efforts to minimize any disruption to Tenant’s
business at the Demised Premises and to complete Tenant’s Work as soon as
practicable and in any event not later than the milestone schedule attached
hereto as Schedule 8, subject to events of Force Majeure.

9. Possession by Tenant

The reoccupancy of any part of the Demised Premises by Tenant for its permitted
use thereof specified in the Lease following the completion of the portion of
Landlord’s Work and Tenant’s Work to be performed therein shall constitute an
acknowledgment by Tenant that the Demised Premises are in good condition and
that all work and materials provided by Landlord as part of Landlord’s Work or
any Tenant’s Work performed by Landlord are satisfactory except for any minor
defects or incomplete items of Landlord’s Work or Tenant’s Work (“Punchlist
Items”) that are listed in a written notice given by Tenant to Landlord on or
before the thirtieth (30th) day after substantial completion of the work and for
latent defects.



--------------------------------------------------------------------------------

10. Repairs and Corrections

(a) Landlord will correct or complete the Punchlist Items which Landlord’s
architect or engineer verifies (in his or her reasonable professional judgment)
are, in fact, defects or incomplete items of Landlord’s Work or Tenant’s Work
within a reasonable time (not to exceed thirty (30) days) thereafter, provided
Tenant shall not interfere with Landlord’s ability and/or access to the Demised
Premises to correct or complete said Punchlist Items.

(b) In addition to Punchlist Items, Landlord will repair and correct any
Landlord’s Work or Tenant’s Work installed by Landlord or its contractor in the
Demised Premises that is proven to be defective within one (1) year after the
substantial completion of Landlord’s Work and Tenant’s Work to the applicable
part of the Demised Premises as a result of faulty materials, equipment or
workmanship, provided Tenant shall have given written notice thereof to Landlord
within said one (1) year period. Landlord shall complete such repair and
correction within a reasonable time (not to exceed thirty (30) days) after
Landlord receives Tenant’s notice. Notwithstanding the foregoing, Landlord shall
not be responsible to repair or correct any Landlord’s Work or Tenant’s Work
installed by Landlord or its contractor in the Demised Premises that proves to
be defective as a result of any negligence or willful misconduct of Tenant or
any of its agents, contractors, employees, invitees, licensees, subtenants,
customers, clients or guests, or any defective Tenant’s Work or other materials
installed in the Demised Premises by Tenant or any agent or contractor other
than Landlord or Landlord’s contractor.

(c) After Tenant’s occupancy of the Demised Premises, Landlord, upon reasonable
notice to Tenant, may enter the Demised Premises to correct or complete the
Punchlist Items referred to in 9 above or to correct or repair any other
Landlord’s Work or Tenant’s Work installed by Landlord or its contractor in the
Demised Premises, and entry by Landlord, its agents, contractors or employees
for such purpose shall not constitute an actual or constructive eviction, in
whole or in part, of Tenant from the Demised Premises, or entitle Tenant to any
abatement of rent, or relieve Tenant from any of its other obligations under the
Lease, or impose any liability upon Landlord or its agents, contractors or
employees. Landlord shall use commercially reasonable efforts to minimize any
disruption to Tenant’s business at the Demised Premises in doing so.

11. Elevator Lobby/Common Corridor Restriction.

If an elevator lobby or common corridor is included in Tenant’s Demised Premises
or, if by virtue of the size and configuration of the Demised Premises, other
tenants of the Building can see from the Building atrium, lobby or common
corridor into the Demised Premises through air space, a transparent door or
demising wall, Landlord shall have the sole and final approval as to the colors
and design of all paint, wall coverings, art work, lamps and lights, floor
coverings and window treatments in the Demised Premises that are so visible.
Further, Landlord reserves the right to lower the full height glass wall on the
atrium balcony across from the elevators to waste height.

12. 24” Restriction.

If an elevator lobby or common corridor is included in Tenant’s Demised Premises
or, if by virtue of the size and configuration of the Demised Premises, other
tenants of the Building can see from the lobby or common corridor into the
Demised Premises through a transparent door or demising wall, Tenant shall not
place any items whatsoever in the area 24” or



--------------------------------------------------------------------------------

less from the interior face of the transparent door or wall. In the event Tenant
violates said 24” restriction, Tenant shall be liable to pay Landlord upon
demand as additional rent the sum of $250 per day for each and every day the
violation continues longer than three (3) business days after Landlord’s notice
that this restriction is being violated. Imposition of the $250 per day
additional rent charge shall be Landlord’s sole and exclusive remedy for
Tenant’s violation of the aforesaid 24” restriction, subject, however, to all
rights and remedies that Landlord has under this Lease or pursuant to applicable
law respecting Tenant’s failure to pay the $250 a day imposition as additional
rent.

13. Contact Person

Tenant shall designate a point of contact person with full authority to act on
Tenant’s behalf and bind Tenant contractually with respect to the fit-out and
preparation of the Demised Premises for Tenant’s use and occupancy.

14. Tenant Delays

If Landlord shall actually be delayed in meeting any deadline imposed upon it in
the completion of Landlord’s Work and/or any Tenant’s Work to be performed by
Landlord as a result of:

(1) Tenant’s failure to inform Landlord of Tenant’s desired contractor for a
particular trade within five (5) business days after Landlord provides copies of
the bid responses for such trade (which shall be accompanied by Landlord’s
recommendation as to the most responsive bidder) and notifies Tenant that such
selection is required; or

(2) Tenant’s failure to comply in a timely manner with the provisions of
Paragraph 5(b), above; or

(3) Tenant’s changes in the Plans following Landlord’s and Tenant’s written
approval thereof (notwithstanding Landlord’s approval of any such changes); or

(4) Tenant’s improper failure to pay timely any amounts required to be paid to
Landlord pursuant to Paragraph 4(a) and/or any other provision hereof which
continues for five (5) business days after written notice to Tenant; or

(5) Landlord’s inability to obtain materials, finishes or installations
requested by Tenant which are not available from ordinary trade sources or which
constitute “long lead” items, provided that Landlord notified Tenant thereof on
or before the date on which Landlord submitted to Tenant the proposed Plans that
specified the applicable material, finish or installation; or

(6) Any other unreasonable act or wrongful omission by Tenant or its agents,
contractors, representations and/or employees which continues for five
(5) business days after written notice to Tenant (collectively, “Tenant Delay”);



--------------------------------------------------------------------------------

Then, the deadline for completion of Landlord’s Work and/or Tenant’s Work (as
applicable) by Landlord shall be appropriately extended as a result of such
delay. At Tenant’s request, Landlord shall use commercially reasonable efforts
to overcome the effects of any Tenant Delay.



--------------------------------------------------------------------------------

EXHIBIT C-l

BASE BUILDING WORK

Base Building Work shall include the following:

1. HVAC - Perimeter baseboard electric heat for winter operations and a forced
air-cooling system for summer operations. Perimeter baseboard electric heat,
central high velocity fan system which utilizes a minimum of 10% to a maximum of
100% fresh air to maintain no less than 68 degrees F interior at 0 degrees F
exterior, with a 15 mile per hour wind. Air-cooling shall maintain a temperature
of no more than 72 degrees F dry bulb with approximately 50% relative humidity,
measured five (5’) feet from the inside of the exterior windows, when the
outdoor conditions are 88 degrees F dry bulb and the venetian window blinds
closed on the side(s) of the Demised Premises, if any, facing the sun. The above
heating and cooling standards are for normal office use only, which shall be
deemed to be one (1) person for every two hundred and fifty (250) useable square
feet and/or electricity usage of more than five (5) watts per rentable square
foot in any given or confined area, and which shall not include areas with
special HVAC requirements such as computer rooms, conference rooms, cafeterias
or other rooms for high density or excessive heat producing equipment.

One (1) 24” x 24” diffuser to supply one (1) CFM per square foot of usable space
but not fewer than one (1) such diffuser per [two hundred fifty (250)] square
feet of usable interior area of the Demised Premises.

2. WINDOW COVERINGS - one (1) building-standard Venetian blind per exterior
window.

3. FINISHED CEILING - using building standard quantities and materials.

4. CORRIDOR - Landlord, at Landlord’s sole cost and expense, shall construct a
demising corridor using building standard quantities and materials.



--------------------------------------------------------------------------------

EXHIBIT D

CLEANING AND MAINTENANCE SPECIFICATIONS

Landlord will provide building standard cleaning services to the tenant area and
the ground floor lobby area in accordance with the following specifications:

NIGHTLY

 

1. GENERAL CLEANING

 

  a. Empty all waste and recycling receptacles, removing waste and recycling
material to designated central location for disposal.

 

  b. Empty and damp wipe clean all ashtrays. Screen and clean all sand urns,
wipe exterior of sand urns.

 

  c. Wash and disinfect all water coolers and drinking fountains.

 

  d. Wipe clean fingermarks, smudges, etc. from all doors, security desks, wall
surfaces, furniture system trim, fixtures, cabinets, files, conference tables,
chairs, partition glass, flat ledges, heating units, baseboards, blinds and
window ledges.

 

  e. Replace plastic liners in all waste-disposal cans.

 

  f. Hand brush and/or vacuum all upholstered furniture, including furniture
system fabric panels.

 

  g. Doors: Wash and wipe clean all kick panels, push/pull areas.

 

  h. Wash and disinfect all public telephones.

 

  i. Wipe down mail chute and mail depository nightly.

 

2. FLOORS

 

  Group  A - Ceramic tile, marble, terrazzo.

 

  Group  B - Linotile, asphalt, koroseal, plastic vinyl, rubber, wood, cork, or
other types of floors and base.

 

  a. All floors in Group A to be swept and wet-mopped. Move light furniture,
planters and equipment other than desks and files.

 

  b. All floors in Group B to be dry mopped, using a “dustdown” preparation, and
spots to be removed by wet process.

 

D-1



--------------------------------------------------------------------------------

  c. Main lobby to be machine buffed nightly.

 

3. VACUUMING

 

  a. Vacuum all rugs and carpeted areas, moving light furniture and office
equipment other than desks and file cabinets. Spot clean to remove soluble spots
which safely respond to standard spotting procedures without risk of injury to
color or fabric.

 

4. WASHROOMS AND TOILETS

 

  a. Sweep, mop, rinse, and dry floors. Polish mirrors, chrome plumbing and
bright-work. Clean enameled surfaces.

 

  b. Wash and disinfect basins, urinals, and bowls using scouring powder to
remove stains, making certain to clean undersides of rims of urinals and bowls.

 

  c. Wash and disinfect both sides of all toilet seats.

 

  d. Supply and service all toilet tissue, soap, towels, and sanitary napkins.
Sanitary napkins will be supplied in coin operated dispensers.

 

  e. All wastepaper cans and all receptacles are to be emptied and new plastic
liners installed.

 

  f. Hand dust and wash clean all partitions, tile walls, dispensers, and
receptacles in lavatories and vanity area.

 

  g. Empty and clean sanitary disposal receptacles and install new plastic
liners.

 

5. ELEVATORS

 

  a. Clean the floor in accordance with specifications outlined above based upon
the type of flooring installed. The doors, metal wall surfaces, wood wall
surfaces, ceiling and fixtures shall be dusted.

 

6. GLASS

 

  a. Clean both sides of all lobby glass, building entrance doors, upper lobby
glass, furniture system partition glass and interior wall glass.

 

7. STAIRWELLS

 

  a. Check all stairwells and landings nightly throughout entire demised area,
and keep in clean condition. All stairways and landings will be dry mopped
nightly. Railings, ledges, and equipment will be dusted nightly.



--------------------------------------------------------------------------------

WEEKLY

 

8. GENERAL CLEANING

 

  a. Hand dust all office equipment, furniture, fixtures, including paneling,
shelving, window sills and mullions, telephones and all flat surfaces with a
treated cloth or yarn duster.

 

9. FLOORS

 

  a. Floors in Group B will be wet mopped weekly.

 

10. WASHROOMS AND TOILETS

 

  a. Wash down walls in washrooms and stalls, from trim to floor.

 

11. ELEVATORS

 

  a. The doors, surfaces and fixtures shall be damp wiped. The floors shall be
stripped, waxed and machine buffed weekly.

 

12. STAIRWAYS

 

  a. These areas shall be stripped, waxed and buffed weekly. This will be
governed by the amount of wear due to weather and other conditions.

 

13. MAIN LOBBY

 

  a. Clean walls with damp cloth and dust weekly.

MONTHLY

 

14. FLOORS

 

  a. Waxing, buffing, stripping or machine scrubbing of the floors in Group A
and B.

 

15. HIGH DUSTING

 

  a. Dust all closet shelving and wash all closet floors, when accessible.

QUARTERLY

 

16. GLASS

 

  a. Clean inside of windows.



--------------------------------------------------------------------------------

17. HIGH DUSTING

 

  a. Damp dust all pictures, charts, graphs, light fixtures, etc., not reached
in nightly cleaning.

 

  b. Dust clean all vertical surfaces such as walls, partitions, doors, door
bucks and other surfaces not reached in nightly cleaning.

 

  c. Damp dust air conditioning diffusers, wall grills, door louvers, registers
and venetian blinds.

SEMI ANNUALLY

 

18. GLASS

 

  a. Clean all doors and exterior side of exterior windows.

ANNUALLY

 

19. HIGH DUSTING

 

  a. Dust interior and exterior of light fixtures.

MISCELLANEOUS

 

  a. On completion of work, all slop sinks are to be thoroughly cleaned, and
cleaning equipment to be stored neatly in designated locations.

 

  b. All cleaning services except those performed by day porters, window
cleaners, and matrons are to be performed nightly, five nights per week. No
Saturday, Sunday or Building holiday service to be provided. In no event shall
performance of any cleaning service interfere with Tenant’s normal business
operation.

 

  c. The Contractor or Landlord is to furnish all necessary approved cleaning
materials, implements, and machinery for the satisfactory completion of the
work. This includes scaffolding, vacuum machines, scrubbing machines, etc.

 

  d. Contractor shall furnish proof of liability and property damage insurance
reasonably acceptable to Landlord, and Workman’s Compensation Insurance in
amounts required under the laws of New Jersey.

 

  e. Tenant will be charged for cleaning services in excess of the
specifications outlined above.

 

  f. Tenant will be charged for the incremental cost to clean any areas of the
Demised Premises used for special purposes requiring more difficult cleaning
work than office areas including, but not limited to, private toilets and
showers, dining areas, cafeteria, kitchen, etc.



--------------------------------------------------------------------------------

EXHIBIT E

RULES AND REGULATIONS

1. The rights of tenants in the entrances, corridors, elevators, and escalators
of the Building are limited to ingress to and egress from the tenants’ demised
premises for the tenants and their employees, licensees, and invitees, and no
tenant shall use or permit the use of the entrances, corridors, escalators, or
elevators for any other purpose. No tenant shall invite to the tenant’s demised
premises, or permit the visit of, persons in such numbers or under such
conditions as to interfere with the use and enjoyment of any of the plazas,
entrances, corridors, escalators, elevators, and other facilities of the
Building by other tenants. Fire exits and stairways are for emergency use only,
and they shall not be used for any other purpose by the tenants, their
employees, licensees, or invitees. No tenant shall encumber or obstruct, or
permit the encumbrance or obstruction of any of the sidewalks, plazas,
entrances, corridors, escalators, elevators, fire exits, or stairways of the
Building. The Landlord reserves the right to control and operate the public
portions of the Building and the public facilities, as well as facilities
furnished for the common use of the tenants, in such manner as it deems best for
the benefit of the tenants generally.

2. The Landlord may refuse admission to the Building outside of ordinary
business hours to any person not having a pass issued by the Landlord or the
tenant whose demised premises are to be entered or not otherwise properly
identified, and may require all persons admitted to or leaving the Building
outside of ordinary business hours to register. Any person whose presence in the
Building at any time shall, in the judgment of the Landlord, be prejudicial to
the safety, character, reputation, and interests of the Building or of its
tenants may be denied access to the Building or may be ejected therefrom. In
case of invasion, riot, public excitement, or other commotion, the Landlord may
prevent all access to the Building during the continuance of the same, by
closing the doors or otherwise, for the safety of the tenants and protection of
property of the Building. The Landlord may require any person leaving the
Building with any package or other object to exhibit a pass from the tenant from
whose premises the packaging or object is being removed, but the establishment
and enforcement of such requirement shall not impose any responsibilities on the
Landlord for the protection of any tenant against the removal of property from
the premises of the tenant. The Landlord shall in no way be liable to any tenant
for damages or loss arising from the admission, exclusion, or ejection of any
person to or from the tenant’s premises or the Building under the provisions of
this rule. Canvassing, soliciting, or peddling in the Building is prohibited,
and every tenant shall cooperate to prevent the same.

3. No tenant shall obtain or accept for use in its demised premises ice, food
for on premises preparation other than warming, beverage towel, barbering, boot
blackening, floor polishing, lighting maintenance, cleaning, or other similar
services from any persons not authorized by the Landlord in writing to furnish
such services, provided that the charges for such services by persons authorized
by the Landlord are not excessive and where appropriate and consonant with the
security and proper operation of the Building sufficient persons are so
authorized for the same service to provide tenants with a reasonably competitive
selection. Such services shall be furnished only at such hours, in such places
within the Tenant’s Demised Premises and under such reasonable regulations as
may be fixed by the Landlord. Tenant may have a coffee service, subject to
Landlord’s approval, and a kitchen for the use of its employees commensurate
with normal office use.

 

E-1



--------------------------------------------------------------------------------

4. The cost of repairing any damage to the public portions of the Building or
the public facilities or to any facilities used in common with other tenants,
caused by a tenant or the employees, licensees, or invitees of the tenant shall
be paid by such tenant.

5. No lettering, sign, advertisement, notice or object shall be displayed in or
on the windows or doors, or on the outside of any tenant’s demised premises, or
at any point inside any tenant’s premises where the same might be visible
outside of such demised premises, except that the name of the tenant may be
displayed on the entrance door of the tenant’s demised premises, and in the
elevator lobbies of the floors which are occupied entirely by any tenant,
subject to the approval of the Landlord as to the size, color, and style of such
display. The inscription of the name of the tenant on the door of the tenant’s
demised premises shall be done by the Landlord at the expense of the tenant.

6. No awnings or other projections over or around the windows shall be installed
by any tenant, and only such window blinds as are supplied or permitted by the
Landlord shall be used in a tenant’s demised premises. Linoleum, tile, or other
floor covering shall be laid in a tenant’s demised premises only in a manner
approved by the Landlord.

7. The Landlord shall have the right to prescribe the weight and position of
safes and other objects of excessive weight, and no safe or other object whose
weight exceeds the lawful load for the area upon which it would stand shall be
brought into or kept upon a tenant’s demised premises. If, in the judgment of
the Landlord, it is necessary to distribute the concentrated weight of any heavy
object, the work involved in such distribution shall be done at the expense of
the tenant and in such manner as the Landlord shall determine. The moving of
safes and other heavy objects shall take place only outside of ordinary business
hours upon previous notice to the Landlord, and the persons employed to move the
same in and out of the Building shall be reasonably acceptable to the Landlord
and if so required by law, shall hold a Master Rigger’s license. Freight,
furniture, business equipment, merchandise, and bulky matter of any description
shall be delivered to and removed from the demised premises only in the freight
elevators and through the service entrances and corridors, and only during hours
and in a manner approved by the Landlord. Arrangements will be made by the
Landlord with any tenant for moving large quantities of furniture and equipment
into or out of the Building.

8. In no case shall any machines or mechanical equipment be placed or operated
so as to disturb other tenants; but machines and mechanical equipment shall be
so equipped, installed and maintained by such tenant as to prevent any
disturbing noise, vibration, or electrical or other interference from being
transmitted from such premises to any other area of the Building.

9. No noise, including the playing of any musical instruments, radio or
television, which, in the judgment of the Landlord might disturb other tenants
in the building, shall be made or permitted by any tenant, and no cooking shall
be done in the tenant’s demised premises, except as expressly approved by the
Landlord. Nothing shall be done or permitted in any tenants’ demised premises,
and nothing shall be brought into or kept in any tenants’ demised premises,
which would impair or interfere with any of the Building services or the proper
and economic heating, cleaning, or other servicing of the Building or the
demised premises, or the



--------------------------------------------------------------------------------

use of enjoyment by any other tenant of any other demised premises, nor shall
there be installed by any tenant any ventilating, air conditioning, electrical
or other equipment of any kind which, in the judgment of the Landlord, might
cause any such impairment or interference. No dangerous, inflammable,
combustible, or explosive object or material (other than items used in
connection with the Permitted Use in accordance with all Laws) shall be brought
into the building by any tenant or with the permission of any tenant. Any
cuspidors or similar containers or receptacles used in any tenants’ demised
premises shall be cared for and cleaned by and at the expense of the tenant.

10. No acids, vapors, or other materials shall be discharged or permitted to be
discharged into the waste lines, vents or flues of the Building which may damage
them. The water and wash closets and other plumbing fixtures in or serving any
tenant’s premises shall not be used for any purpose other than the purposes for
which they were designed or constructed, and no sweepings, rubbish, rags, acids
or other foreign substances shall be deposited therein.

11. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows in any tenants’ demised premises and no lock on any door
therein shall be changed or altered in any respect. Additional keys for a
tenant’s demised premises and toilet rooms shall be procured only from the
Landlord, which may make a reasonable charge therefor. Upon the termination of a
tenant’s lease, all keys of the tenant’s demised premises and toilet rooms shall
be delivered to the Landlord.

12. All entrance doors in each tenants’ demised premises shall be left locked,
and all windows shall be left closed by the tenant when the tenant’s demised
premises are not in use. Entrance doors shall not be left open at any time.

13. Hand trucks not equipped with rubber tires and side guards shall not be used
within the Building.

14. All windows in each tenant’s demised premises shall be kept closed and all
blinds therein above the ground floor shall be lowered when and as reasonably
required because of the position of the sun, during the operation of the
Building air conditioning system to cool or ventilate the tenant’s demised
premises.

15. The Landlord reserves the right to rescind, alter, or waive any rule or
regulation at any time prescribed for the Building when, in its judgment, it
deems it necessary, desirable, or proper for its best interest and for the best
interests of the tenants, and no alteration or waiver of any rule or regulation
in favor of one tenant shall operate as an alteration or waiver in favor of any
other tenant. The Landlord shall not be responsible to any tenant for the
non-observance or violation by any other tenant of any of the rules and
regulations at any time prescribed by the Building.

16. In case any alterations or installations are made by Tenant or Landlord
within the Demised Premises, whether with or without Landlord’s approval, or in
case anything is placed or allowed by Tenant to be placed near or against any
exterior windows of the Demised Premises, which shall be visible from the
outside of the Building and which, in the reasonable opinion of Landlord, shall
detract from the uniform appearance of the facade of the Building, then Landlord
shall be allowed access to the Demised Premises, at reasonable times during
Building Hours, to install black Mecho brand shading (or equivalent) on the
interior surfaces of the windows of the



--------------------------------------------------------------------------------

Demised Premises to mask or shield such alterations, installations or other
items from view outside, and to maintain the uniform appearance of the facade,
of the Building. Any such Mecho brand shading (or equivalent) shall be installed
at Tenant’s expense unless Landlord shall have given its approval to such
alterations, installations or other items visible from outside the Building
without expressly conditioning such approval upon payment for such shading by
Tenant.



--------------------------------------------------------------------------------

EXHIBIT F

DEFINITIONS

(a) The term “mortgage” shall mean an indenture of mortgage, a deed of trust to
a trustee to secure a note or an issue of bonds and any other security
instrument, and the term “mortgagee” shall mean such a trustee or holder.

(b) The terms “include”, “including”, and “such as” shall each be construed as
if followed by the phrase “without being limited to”.

(c) References to Landlord as having no liability to Tenant or being without
liability to Tenant, shall mean the Tenant is not entitled to terminate this
Lease, or to claim actual or constructive eviction, partial or total, or to
receive any abatement or diminution of rent, or to be relieved in any manner of
any of its other obligations hereunder, or to be compensated.

(d) The term laws and/or requirements of public authorities and words of like
import shall mean laws and ordinances of any or all of the Federal, state, city,
county, and borough governments and rules, regulations, orders and/or directives
of any or all departments, subdivisions, bureaus, agencies, or office thereof,
or of any other governmental, public, or quasipublic authorities, having
jurisdiction in the premises, and/or the direction of any public officer
pursuant to law.

(e) The term requirements of insurance bodies and words of like import shall
mean rules, regulations, orders, and other requirements of the New Jersey Board
of Fire Underwriters and/or similar body performing the same or similar
functions and having jurisdiction or cognizance of the Building and/or the
Demised Premises.

(f) The term repair shall be deemed to include restoration and replacement as
may be necessary to achieve and/or maintain good working order and condition.

(g) Reference to termination of this Lease includes expiration or earlier
termination of the Term of this Lease or cancellation of this Lease pursuant to
any of the provisions of this Lease or to law. Upon a termination of this Lease,
the Term and estate granted by this Lease shall end at noon of the date of
termination as if such date were the date of expiration of the Term of this
Lease and neither party shall have any further obligation or liability to the
other after such termination (i) except as shall be expressly provided for in
this Lease, or (ii) except for such obligation as by its nature or under the
circumstances can only be, or by the provisions of this Lease, may be performed
after such termination and, in any event, unless expressly otherwise provided in
this Lease, any liability for a payment which shall have accrued to or with
respect to any period ending at the time of termination shall survive the
termination of this Lease.

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

SAMPLE FORM OF LETTER OF CREDIT

BANK NAME

BANK ADDRESS

 

IRREVOCABLE LETTER OF CREDIT

REFERENCE NUMBER:

 

 

TRANSACTION DATE:

 

 

EXPIRATION DATES:

 

 

BENEFICIARY:

 

  

 

     

C/O M. ALFIERI CO., INC.

399 THORNALL STREET

EDISON, NEW JERSEY 08818

  

DEAR SIRS:

WE HEREBY ESTABLISH OUR IRREVOCABLE LETTER OF CREDIT IN THE BENEFICIARY’S FAVOR
FOR THE ACCOUNT OF                      (“TENANT”),                     FOR U.S.
DOLLARS $                     AVAILABLE BY THE BENEFICIARY’S DRAFT(S) DRAWN ON
US AT SIGHT.

DRAFTS SUBMITTED MUST BE ACCOMPANIED BY THE FOLLOWING:

A WRITTEN STATEMENT PURPORTEDLY SIGNED BY A PERSON REPRESENTING HIMSELF OR
HERSELF AS AN SIGNATORY OF                    (“LANDLORD”) CERTIFYING THAT
                     (“TENANT”), HAS FAILED TO COMPLY WITH THE TERMS AND
CONDITIONS OF CERTAIN LEASE AGREEMENT BETWEEN                     , AS LANDLORD
AND                     , AS TENANT.

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR AN ADDITIONAL TWELVE (12) MONTH PERIOD FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE HEREOF, UNLESS AT LEAST SIXTY (60) DAYS
PRIOR TO ANY SUCH DATE WE SHALL NOTIFY YOU BY REGISTERED MAIL THAT WE ELECT NOT
TO CONSIDER THIS LETTER OF CREDIT RENEWED FOR ANY SUCH ADDITIONAL PERIOD. IF WE
ELECT NOT TO RENEW THIS LETTER OF CREDIT YOU MAY DRAW HEREUNDER BY PRESENTATION
OF YOUR SIGHT DRAFT ONLY.

ALL DRAFTS MUST BE ACCOMPANIED BY THE ORIGINAL LETTER OF CREDIT INSTRUMENT.

WE HEREBY ENGAGE WITH YOU THAT ALL DRAFTS DRAWN AND PRESENTED IN COMPLIANCE WITH
THE TERMS OF THIS LETTER OF CREDIT THAT SUCH DRAFT(S) WILL BE DULY HONORED UPON
PRESENTATION TO THE DRAWEE.

 

G-1



--------------------------------------------------------------------------------

FUNDS DRAWN ON THIS LETTER OF CREDIT SHALL BE PAID IN THE FORM OF A WIRE
TRANSFER OR BANK CHECK. ALL CHECKS SHALL BE SENT BY OVERNIGHT DELIVERY OR
COURIER SERVICE TO THE ADDRESS ABOVE.

THIS CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS, INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION 400.

AUTHORIZED SIGNATURE

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

SERVICE LEVEL CRITERIA

Exhibit A-1

Service Level Agreement: 100 Schulz

 

1.0 General Building Services       General    Frequency    Sweep, wet mop
common areas    Daily    Vacuum (floors/carpet)    Daily    Spot clean floors,
walls, doors, glass    Daily    Dust/vacuum common areas    Daily    Clean
(common areas, stairwells, light fixtures)    Daily   
Police grounds, building entries, parking structure    Daily    Parking lot
sweeping    As identified    External window washing    Semi annually   
Internal window washing    Semi annually    Spot and stain common area carpet
cleaning    As identified    Replace common area walk-off mats    As identified
   Common area carpet cleaning    Quarterly    Strip and refinish common area
floors    Quarterly   
Replace common area building lamps and common area bulbs cleaning    Weekly   
Pest control for building cafe    As identified    Interior landscaping
maintenance    Weekly    Restrooms/ Break rooms       Clean & sanitize common
area restrooms    Twice daily    Stock common area restroom supplies    Twice
daily    Cafeteria       Clean building Kitchen/cafeteria    Daily    Clean
building cafeteria hood    Semi annually    Maintenance on building cafe
equipment    As identified    Trash collection /Removal       Replace soiled
receptacle liners    Daily    Replace trash containers    As identified   
Collect and remove reveled waste within building    Daily    General Repairs and
Maintenance       House HVAC    As scheduled    Common Area Plumbing    As
identified    Common Area Electric    As identified    Locks/Keys/Hardware    As
identified    Other R&M    As identified 2.0 Grounds maintenance (Buildings)   
   Grass Cutting and Mowing       Maintain Grass    Regional need

 

G-3



--------------------------------------------------------------------------------

   Rake, sweep, remove clippings from site    Per visit    Edge lawns and keep
free of leaves and debris    Per visit    Repair and maintain Lawn Sprinklers   
As scheduled    Trees, Shrubs & Beds       Trim per frequencies & remove debris
from site    Spring/Fall    Remove/trim trees if/when potential hazard    As
identified    Remove fallen/dead branches    Per Visit    Weeding       Abate
from paved areas, beds, and lawns    Per Visit    Fertilization, lime, herbicide
treatment    Seasonal    Turf disease treatment, aeration    As identified   
Off season clean ups    Spring/Fall    Bedding/mulch    Regional Need    Parking
Lots       Parking lot repair    As identified    Parking lot striping/Sealing
   As identified 3.0 Snow Services       Removal       Plowing, stacking,
removal    Per Event    Paths, driveways & sidewalks clear    Per Event   
De-icing material in application & quantities    Per Event 4.0 Security Services
      Main Entrance card Access    As scheduled    Monitoring base building fire
panel and HVAC alarms    As scheduled 5.0 Disaster Preparedness       Fire
Drills    Annually    Document maintenance safety manuals, evac plans    As
identified 6.0 Life Safety       Fire Extinguishers Inspection    As required   
Fire suppression Inspection    As required    Fire alarm systems    As required
7.0 Tenant Requests within Demised Premises    Response Time    Emergency (fire,
water leak, etc.)    Immediate    Comfort Call (demised premises temperature)   
Next available building engineer    Cleaning Request (other than mentioned above
in section 1.0)    Next available maintenance representative    Light Bulbs   
Dependant upon maintenance representative availability    Special Service (hang
pictures, movie furniture, etc.)    Dependant upon maintenance representative
availability

 

G-4



--------------------------------------------------------------------------------

SCHEDULE 3.02

RESTORATION ITEMS FOR BUILDING EXTERIOR, ROOF AND SITE

[SEE ATTACHED]

 

3.02-1



--------------------------------------------------------------------------------

Schedule 3.02

Restoration Items for Building Exterior, Roof and Site

Ground Exterior

 

  •   Southwest side of building—(7) HVAC Condenser Units (see photo 1)

To include removal of units, air handler and all associated wiring.

Patch all penetrations to building (ATE lab).

 

  •   Southwest side of building—Compressor Unit (see photo 2)

Remove unit and all wiring

 

  •   Northwest side of building—(2) HVAC condenser units (see photos 3-4)

To include removal of units, air handler and all associated wiring Patch all
penetrations to building (Café).

 

  •   West side of building—Remove concrete from above HVAC units and compressor

 

  •   West side of building—Remove fence along building, restore landscaping
(see photo 5)

 

  •   Southwest Parking Lot: Remove generator and all related wiring, conduit,
transfer switches. Remove concrete and restore with asphalt, remove bollards
(see photo 6)

Roof

 

  •   East Side of roof—(3) HVAC Condenser Units (see photos 7-8)

To include removal of units, air handler and all associated wiring.

Patch all penetrations to building.

 

  •   East side of roof—Compressor Unit (see photo 9)

Remove unit and all wiring



--------------------------------------------------------------------------------

LOGO [g658579dsp_089.jpg]



--------------------------------------------------------------------------------

LOGO [g658579dsp_090.jpg]



--------------------------------------------------------------------------------

LOGO [g658579dsp_091.jpg]



--------------------------------------------------------------------------------

LOGO [g658579dsp_092.jpg]



--------------------------------------------------------------------------------

LOGO [g658579dsp_093.jpg]



--------------------------------------------------------------------------------

LOGO [g658579dsp_094.jpg]



--------------------------------------------------------------------------------

LOGO [g658579dsp_095.jpg]



--------------------------------------------------------------------------------

LOGO [g658579dsp_096.jpg]



--------------------------------------------------------------------------------

LOGO [g658579dsp_097.jpg]



--------------------------------------------------------------------------------

SCHEDULE 6.01

FORM OF WELLS FARGO SNDA

[see attached]

 

6.01-1



--------------------------------------------------------------------------------

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

WELLS FARGO BANK, NATIONAL ASSOCIATION

NEW JERSEY REBG AU 55069

ATTN: PETER M. LOMBARDI

120 MOUNTAINVIEW BLVD., SUITE 200

BASKING RIDGE, NJ 07920

Attn: CYNTHIA DUGAN

Loan No. WB11044

SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,

ATTORNMENT AND NON-DISTURBANCE AGREEMENT

(Lease To Mortgage)

 

NOTICE: THIS SUBORDINATION AGREEMENT RESULTS IN YOUR SECURITY INTEREST IN THE
PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER
OR LATER SECURITY INSTRUMENT.

THIS SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT (“Agreement”) is made as of March     ,
2011, by and between ALFIERI-100 SCHULTZ ASSOCIATES, L.P. (“Owner”), IKANOS
COMMUNICATIONS, INC. (“Lessee”), and WELLS FARGO BANK, NATIONAL ASSOCIATION,
successor by merger with WACHOVIA BANK, N.A. (“Lender”).

RECITALS

 

A. Pursuant to the terms and provisions of a lease dated March     , 2011
(“Lease”), Owner, as “Lessor”, granted to Lessee a leasehold estate in and to a
portion of the property described on Exhibit A attached hereto and incorporated
herein by this reference (which property, together with all improvements now or
hereafter located on the property, is defined as the “Property”).

 

B. Owner, Alfieri 200 Associates, L.P., and Half Mile Road Associates, L.P.,
have executed a mortgage with absolute assignment of leases and rents, security
agreement and fixture filing (“Mortgage”) securing, among other things, a
promissory note (“Note”) in the principal sum of TWENTY FOUR MILLION DOLLARS
($24,000,000.00), dated May 30, 2008 and amended on August 1, 2008, in favor of
Lender, which Note is payable with interest and upon the terms and conditions
described therein (“Loan”).

 

C. As a condition to making the Loan secured by the Mortgage, Lender requires
that the Mortgage be unconditionally and at all times remain a lien on the
Property, prior and superior to all the rights of Lessee under the Lease and
that the Lessee specifically and unconditionally subordinate the Lease to the
lien of the Mortgage.

 

D. Owner and Lessee have agreed to the subordination, attornment and other
agreements herein in favor of Lender.

NOW THEREFORE, for valuable consideration and to induce Lender to make the Loan,
Owner and Lessee hereby agree for the benefit of Lender as follows:

 

Page 1 of 9



--------------------------------------------------------------------------------

Loan No. WB11044

 

1. SUBORDINATION. Owner and Lessee hereby agree that:

 

  1.1 Prior Lien. The Mortgage securing the Note in favor of Lender, and any
modifications, renewals or extensions thereof (including, without limitation,
any modifications, renewals or extensions with respect to any additional
advances made subject to the Mortgage), shall unconditionally be and at all
times remain a lien on the Property prior and superior to the Lease;

 

1.2 Subordination. Lender would not make the Loan without this agreement to
subordinate; and

 

  1.3 Whole Agreement. This Agreement shall be the whole agreement and only
agreement with regard to the subordination of the Lease to the lien of the
Mortgage and shall supersede and cancel, but only insofar as would affect the
priority between the Mortgage and the Lease, any prior agreements as to such
subordination, including, without limitation, those provisions, if any,
contained in the Lease which provide for the subordination of the Lease to a
deed or deeds of trust or to a mortgage or mortgages.

AND FURTHER, Lessee individually declares, agrees and acknowledges for the
benefit of Lender, that:

 

  1.4 Use of Proceeds. Lender, in making disbursements pursuant to the Note, the
Mortgage or any loan agreements with respect to the Property, is under no
obligation or duty to, nor has Lender represented that it will, see to the
application of such proceeds by the person or persons to whom Lender disburses
such proceeds, and any application or use of such proceeds for purposes other
than those provided for in such agreement or agreements shall not defeat this
agreement to subordinate in whole or in part;

 

  1.5 Waiver, Relinquishment and Subordination. Lessee intentionally and
unconditionally waives, relinquishes and subordinates all of Lessee’s right,
title and interest in and to the Property pursuant to the Lease to the lien of
the Mortgage and understands that in reliance upon, and in consideration of,
this waiver, relinquishment and subordination, specific loans and advances are
being and will be made by Lender and, as part and parcel thereof, specific
monetary and other obligations are being and will be entered into which would
not be made or entered into but for said reliance upon this waiver,
relinquishment and subordination.

 

2. ASSIGNMENT. Lessee acknowledges and consents to the assignment of the Lease
by Lessor in favor of Lender.

 

3. ESTOPPEL. Lessee acknowledges and represents that:

 

  3.1 Lease Effective. The Lease has been duly executed and delivered by Lessee
and, subject to the terms and conditions thereof, the Lease is in full force and
effect, the obligations of Lessee thereunder are valid and binding and there
have been no modifications or additions to the Lease, written or oral;

 

  3.2 No Default. To the best of Lessee’s knowledge, as of the date hereof:
(i) there exists no breach, default, or event or condition which, with the
giving of notice or the passage of time or both, would constitute a breach or
default under the Lease; and (ii) there are no existing claims, defenses or
offsets against rental due or to become due under the Lease;

 

  3.3 Entire Agreement. The Lease and that certain Lease dated March 20, 2001,
as amended by that certain First Amendment to Lease dated as of June 1, 2001,
and that certain Second Amendment to Lease dated as of November 23, 2009 (as
amended, the “2001 Lease”), constitute the entire agreement between Lessor and
Lessee with respect to the Property and Lessee claims no rights with respect to
the Property other than as set forth in the Lease and the 2001 Lease; and

 

  3.4 No Prepaid Rent. No deposits or prepayments of rent have been made in
connection with the Lease, except as follows: $239,017.00 security deposit.

 

4. ADDITIONAL AGREEMENTS. Lessee (and, with respect to Section 4.4 below,
Lessor) covenants and agrees that, during all such times as Lender is the
Mortgagee under the Mortgage:

 

  4.1 Modification, Termination and Cancellation. Lessee will not consent to any
modification, amendment, termination or cancellation of the Lease (in whole or
in part) without Lender’s prior written consent (except to

 

Page 2 of 9



--------------------------------------------------------------------------------

Loan No. WB11044

 

the extent the same relates to the exercise by Lessee of a right or option set
forth in the Lease) and will not make any payment to Lessor in consideration of
any modification, termination or cancellation of the Lease (in whole or in part)
without Lender’s prior written consent;

 

  4.2 Notice of Default. Lessee will notify Lender in writing concurrently with
any notice given to Lessor of any default by Lessor under the Lease, and Lessee
agrees that Lender has the right (but not the obligation) to cure any breach or
default specified in such notice within the time periods set forth below and
Lessee will not seek to terminate the Lease, as to Lender, if Lender cures such
default within fifteen (15) days from and after the expiration of the time
period provided in the Lease for the cure thereof by Lessor; provided, however,
that if such default cannot with diligence be cured by Lender within such
fifteen (15) day period, the commencement of action by Lender within such
fifteen (15) day period to remedy the same shall be deemed sufficient so long as
Lender pursues such cure with diligence;

 

  4.3 No Advance Rents. Lessee will make no payments or prepayments of rent more
than one (1) month in advance of the time when the same become due under the
Lease; and

 

  4.4 Assignment of Rents. Upon receipt by Lessee of written notice from Lender
that Lender has elected to terminate the license granted to Lessor to collect
rents, as provided in the Mortgage, and directing the payment of rents by Lessee
to Lender, Lessee shall comply with such direction to pay and shall not be
required to determine whether Lessor is in default under the Loan and/or the
Mortgage.

 

5. ATTORNMENT. In the event of a foreclosure under the Mortgage, Lessee agrees
for the benefit of Lender (including for this purpose any transferee of Lender
or any transferee of Lessor’s title in and to the Property by Lender’s exercise
of the remedy of sale by foreclosure under the Mortgage) as follows:

 

  5.1 Payment of Rent. Lessee shall pay to Lender all rental payments required
to be made by Lessee pursuant to the terms of the Lease for the duration of the
term of the Lease;

 

  5.2 Continuation of Performance. Lessee shall be bound to Lender in accordance
with all of the provisions of the Lease for the balance of the term thereof, and
Lessee hereby attorns to Lender as its landlord, such attornment to be effective
and self-operative without the execution of any further instrument immediately
upon Lender succeeding to Lessor’s interest in the Lease and giving written
notice thereof to Lessee;

 

  5.3 No Offset. Lender shall not be liable for, nor subject to, any offsets or
defenses which Lessee may have by reason of any act or omission of Lessor under
the Lease (except to the extent that such act or omission continues beyond the
date of such foreclosure), nor for the return of any sums which Lessee may have
paid to Lessor under the Lease as and for security deposits, advance rentals or
otherwise, except to the extent that such sums are actually delivered by Lessor
to Lender; and

 

  5.4 Subsequent Transfer. If Lender, by succeeding to the interest of Lessor
under the Lease, should become obligated to perform the covenants of Lessor
thereunder, then, upon any further transfer of Lessor’s interest by Lender, all
of such obligations shall terminate as to Lender.

 

6. NON-DISTURBANCE. In the event of a foreclosure under the Mortgage, so long as
there shall then exist no breach, default, or event of default on the part of
Lessee under the Lease that is continuing beyond the expiration of any
applicable notice and/or cure period, Lender agrees for itself and its
successors and assigns that the leasehold interest of Lessee under the Lease
shall not be extinguished or terminated by reason of such foreclosure, but
rather the Lease shall continue in full force and effect and Lender shall
recognize and accept Lessee as tenant under the Lease subject to the terms and
provisions of the Lease except as modified by this Agreement; provided, however,
that Lessee and Lender agree that the following provisions of the Lease (if any)
shall not be binding on Lender: any option to purchase with respect to the
Property; or any right of first refusal with respect to the purchase of the
Property. For the avoidance of doubt, with respect to the use of insurance
proceeds and condemnation proceeds, so long as the Mortgage remains in effect
and has not been extinguished, then, solely as between Owner and Lender, the
provisions of the Mortgage shall govern the use of said proceeds.

 

Page 3 of 9



--------------------------------------------------------------------------------

Loan No. WB11044

 

7. MISCELLANEOUS.

 

  7.1 Heirs, Successors, Assigns and Transferees. The covenants herein shall be
binding upon, and inure to the benefit of, the heirs, successors and assigns of
the parties hereto; and

 

  7.2 Notices. All notices or other communications required or permitted to be
given pursuant to the provisions hereof shall be deemed served upon delivery or,
if mailed, upon the first to occur of receipt or the expiration of three
(3) days after deposit in United States Postal Service, certified mail, postage
prepaid and addressed to the address of Lessee or Lender appearing below:

“OWNER”

ALFIERI-100 SCHULTZ ASSOCIATES, L.P.

C/O M. ALFIERI CO.

399 THORNALL STREET

EDISON, NJ 08837-2236

“LENDER”

WELLS FARGO BANK, NATIONAL ASSOCIATION

NEW JERSEY REBG AU 55069

ATTN: PETER M. LOMBARDI

120 MOUNTAINVIEW BLVD., SUITE 200

BASKING RIDGE, NJ 07920

Attn: CYNTHIA DUGAN

Loan No. WB11044

“LESSEE”

IKANOS COMMUNICATIONS, INC.

47669 FREMONT BOULEVARD

FREMONT, CALIFORNIA 94538

ATTN: VICE PRESIDENT, WORLDWIDE HUMAN

RESOURCES

WITH A COPY TO:

PILLSBURY WINTHROP SHAW PITTMAN LLP

2475 HANOVER STREET

PALO ALTO, CALIFORNIA 94304

ATTN: ALLISON LEOPOLD TILLEY, ESQ.

provided, however, any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other party in
the manner set forth in this Agreement; and

 

  7.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute and be construed as one and the same instrument; and

 

  7.4 Remedies Cumulative. All rights of Lender herein to collect rents on
behalf of Lessor under the Lease are cumulative and shall be in addition to any
and all other rights and remedies provided by law and by other agreements
between Lender and Lessor or others; and

 

  7.5 Paragraph Headings. Paragraph headings in this Agreement are for
convenience only and are not to be construed as part of this Agreement or in any
way limiting or applying the provisions hereof.

 

 

Page 4 of 9



--------------------------------------------------------------------------------

Loan No. WB11044

 

INCORPORATION. Exhibit A is attached hereto and incorporated herein by this
reference.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

NOTICE: THIS SUBORDINATION AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE
PERSON OBLIGATED ON YOUR REAL PROPERTY SECURITY TO OBTAIN A LOAN A PORTION OF
WHICH MAY BE EXPENDED FOR OTHER PURPOSES THAN IMPROVEMENT OF THE LAND.

IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.

 

“OWNER” ALFIERI-100 SCHULTZ ASSOCIATES, L.P By:  

 

Its:  

 

“LENDER”

WELLS FARGO BANK,

NATIONAL ASSOCIATION, successor by merger with WACHOVIA BANK, N.A.

By:  

 

  Peter M. Lombardi Its:   Vice President “LESSEE” IKANOS COMMUNICATIONS, INC.
By:  

 

Its:  

 

(ALL SIGNATURES MUST BE ACKNOWLEDGED)

 

Page 5 of 9



--------------------------------------------------------------------------------

EXHIBIT A

Loan No. WB11044

DESCRIPTION OF PROPERTY

EXHIBIT A to Subordination Agreement; Acknowledgment of Lease Assignment,
Estoppel, Attornment and Non-Disturbance Agreement dated as of DATE OF
DOCUMENTS, executed by ALFIERI-100 SCHULTZ ASSOCIATES, L.P., as “Owner”, IKANOS
COMMUNICATIONS, INC., as “Lessee”, and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as “Lender”.

All that certain real property located in the County of MONMOUTH, State of New
Jersey, described as follows:

BEING known and designated as Lot 2 in Block 296, on a map entitled “Final Map
for the SHAV Corporation consisting of Lots 16, 16-D, 17, 18 and 19 in Block
296, Middletown Twp, Monmouth Co.” dated June 2,1980 and filed December 1, 1980
in the Monmouth County Clerk’s Office as Case 170-6.

BEING more particularly described in accord with said filed map as follows:

BEGINNING at the point of intersection of the northerly line of the Garden State
Parkway and the westerly line of Schulz Drive as marked by a monument and
running thence:

 

1. North 52 degrees 20' 10" West for a distance of 185.59 feet to Garden State
Parkway Monument #A-165; thence

 

2. North 47 degrees 42' 50" West for a distance of 374.45 to Garden State
Parkway Monument #A-167; thence

 

3. North 34 degrees 29' 19" West for a distance of 90.96 feet to a monument;
thence

 

4. North 2 degrees 51' 30" West for a distance of 258.85 feet; thence

 

5. South 87 degrees 26' 27" East for a distance of 313.90 feet; thence

 

6. South 7 degrees 42' 18" West for a distance of 34.64 feet; thence

 

7. South 82 degrees 17' 42" East for a distance of 265.00 feet to the said
westerly line of Schulz Drive; thence

 

8. South 7 degrees 42' 18" West for a distance of 620.57 feet along the said
westerly line of Schulz Drive to the place and point of Beginning.

Being Lot 16.06, Block 296, Tax Map of Township of Middletown.

Subject to easements, restrictions and covenants of record and such state of
facts as an accurate survey may reveal.

ALSO KNOWN AS 100 SCHULTZ DRIVE.

 

Page 6 of 9



--------------------------------------------------------------------------------

STATE OF NEW JERSEY

COUNTY OF                                                    SS.

On this                     day of                            , 20    , before
me, the undersigned notary public, personally
appeared                            , proved to me through satisfactory evidence
of identification, to be the person whose name is signed on the preceding or
attached document, and acknowledged to me that he/she signed it voluntarily for
its stated purpose.

(Notarial Seal/Stamp)

 

 

 

Notary Public My commission expires                                     .

 

Page 7 of 9



--------------------------------------------------------------------------------

STATE OF NEW JERSEY

COUNTY OF                                                    SS.

 

On this                 day of                            , 20    , before me,
the undersigned notary public, personally appeared                            ,
proved to me through satisfactory evidence of identification, to be the person
whose name is signed on the preceding or attached document, and acknowledged to
me that he/she signed it voluntarily for its stated purpose.

(Notarial Seal/Stamp)

 

 

 

Notary Public My commission expires                                     .

 

Page 8 of 9



--------------------------------------------------------------------------------

STATE OF NEW JERSEY

COUNTY OF                                                    SS.

 

On this                 day of                            , 20    , before me,
the undersigned notary public, personally appeared                            ,
proved to me through satisfactory evidence of identification, to be the person
whose name is signed on the preceding or attached document, and acknowledged to
me that he/she signed it voluntarily for its stated purpose.

(Notarial Seal/Stamp)

 

 

 

Notary Public My commission expires                                     .

 

Page 9 of 9



--------------------------------------------------------------------------------

SCHEDULE 8

MILESTONE SCHEDULE

 

Project: Ikanos

   Date: 3/22/11

Construction Milestone Dates:

Listed below are key milestones and related target dates which must be met in
order to meet the proposed occupancy dates. If a milestone target is missed,
each day beyond the targeted date will be added to the subsequent milestone
dates.

 

    

Tenant Sign off

Date:

  

Estimated Time

Allowance:

Fully executed Lease Agreement    4/1/2011    Final Space Plan signed off on by
Ikanos    4/22/2011    3 weeks Construction Drawings signed off on by
Ikanos/Construction Drawings sent to township for permits and sent to
subcontractors for bids    6/3/2011    6 weeks Receive Permits from Township   
7/1/2011    4 weeks Authorization from Ikanos to proceed with subcontractors   
7/15/2011    2 weeks Start 4th floor construction    7/15/2011    NA 4th floor
occupancy    11/15/2011    4 months Start 3rd floor construction    11/29/2011
   2 weeks 3rd floor occupancy    3/29/2012    4 months